Exhibit 10.8 Execution Version
CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.
















LOAN PURCHASE AGREEMENT


dated as of February 27, 2017


among


PROSPER FUNDING LLC,
as Seller,


PF LOANCO FUNDING LLC,
as Beneficiary,


and


WILMINGTON SAVINGS FUND SOCIETY, FSB,
In its capacity as Trustee of PF LOANCO TRUST,
as Purchaser




(Unsecured Consumer Loans)





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






THIS LOAN PURCHASE AGREEMENT, dated as of February 27, 2017, is made by and
among Prosper Funding LLC, a Delaware limited liability company, as seller
(together with its successors and permitted assigns, “Seller”), PF LoanCo
Funding LLC, a Cayman Islands limited liability company (together with its
successors and assigns, “Beneficiary”), and Wilmington Savings Fund Society,
FSB, not in its individual capacity but solely in its capacity as trustee (the
“Trustee”) of PF LoanCo Trust, a New York common law trust created pursuant to
the Trust Agreement defined below (together with its successors and permitted
assigns in such capacity, “Purchaser”).


RECITALS


WHEREAS, from time to time, Seller purchases, without recourse, unsecured
consumer loans from WebBank, a Utah chartered industrial bank (the “Bank”);


WHEREAS, Seller wishes to sell to Purchaser for the benefit of Beneficiary, from
time to time, certain of these unsecured consumer loans that Seller acquires
from the Bank, and Seller and Beneficiary desire to set forth the terms and
conditions under which Beneficiary will purchase such loans; and


WHEREAS, Beneficiary has established PF LoanCo Trust, a New York common law
trust (the “Trust”) pursuant to that certain Trust Agreement dated as of
February 27, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Trust Agreement”) by and among Beneficiary, as Depositor and
Administrator (each as defined therein) thereunder and the Trustee, and desires
that the loans to be sold hereunder be acquired directly by the Purchaser to be
held in trust pursuant to the Trust Agreement;


NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged,
Seller, Beneficiary and Purchaser hereby agree as follows:


ARTICLE I
DEFINITIONS


Section 1.01    Defined Terms.


As used in this Agreement, the following defined terms shall have the meanings
set forth below: [***]
“[***]% Test” has the meaning set forth in the Warrant Agreement.


“AAA” has the meaning specified in Section 7.03(d)(i).


“Active Loan Channel” means a channel of the Institutional Platform that allows
lender members to commit to purchase whole loans from Seller after the related
Loan Listings have been posted to the portion of the Website accessible for bid
by all lender members who have entered into agreements with Seller to purchase
whole loans on the Institutional Platform.


“Actual Knowledge” means, with respect to Seller, the actual (but not
constructive or imputed) knowledge of any individual employed by Seller or PMI
holding the job title of Senior Director (Grade 9) or higher.





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






“Affiliate” means, when used with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with,
such Person. As used in this definition of Affiliate, the term “control” means
the power, directly or indirectly, to direct or cause the direction of the
management and policies of a Person, whether through ownership of such Person's
voting securities, by contract or otherwise, and the terms “affiliated”,
“controlling” and “controlled” have correlative meanings.


“Agreement” means this Loan Purchase Agreement, dated as of February 27, 2017,
by and among Seller, Beneficiary and Purchaser, and all exhibits and schedules
attached hereto, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time.


“Aggregate Purchase Obligation” means five billion dollars ($5,000,000,000.00),
minus (i) [***] which represents previously originated Loans sold to an
Affiliate of a Consortium Member [***], which the Purchaser may purchase from
such entity, and (ii) the aggregate purchase price for all loans purchased by
the [***] pursuant to the [***], which amount shall not exceed [***].


“Allocation Breach” has the meaning set forth in Section 2.04(b).


[***]


“Allocation Damages” has the meaning set forth in Section 2.04(g)(ii).


[***]


[***]


“AML-BSA Laws” means, collectively, (i) the Bank Secrecy Act of 1970, as
supplemented by the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act, and any rules and
regulations promulgated thereunder; (ii) OFAC’s rules and regulations regarding
the blocking of assets and the prohibition of transactions involving Persons or
countries designated by OFAC; and (iii) any other Applicable Laws relating to
customer identification, anti-money laundering or preventing the financing or
terrorism and other forms of illegal activity, each as amended.


“Anticipated Origination Date” means, the date that is expected to be the
Origination Date and will be the Origination Date if the Beneficiary funds the
Purchase Price into the FBO Funding Account in accordance with Section 2.06(a)
or would have been the Origination Date but for the Beneficiary’s failure to
fund the Purchase Price into the FBO Funding Account on such date in accordance
with Section 2.06(a).


“Applicable Laws” means all federal, state and local laws, statutes, rules,
regulations, court orders and decrees, administrative orders and decrees, and
other legal requirements of any and every conceivable type applicable to any
Purchased Loan (including, without limitation, the underwriting, marketing,
origination, servicing (including all collection activities related thereto),
ownership, holding, acquisition and sale of such Purchased Loan), and all
requirements of any Regulatory Authority having jurisdiction over the Bank,
Seller, Beneficiary or Purchaser as indicated by the context, as any such laws,
statutes, regulations, orders, decrees or requirements may be amended and in
effect and interpreted by relevant courts or regulatory agencies from time to
time.


“Approved State” means each state in which under Applicable Law (a) the Bank is
licensed, qualified, approved or otherwise authorized (including without
limitation any exemption from licensing or





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




qualification) to originate a Loan, and (b) Seller is licensed, qualified,
approved or otherwise authorized (or exempt from such laws) to perform its
activities relating to the acquisition and ownership of such Loan







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






under the Bank Program, the sale of such Loan under this Agreement and the
servicing of such Loan under the Servicing Agreement.


“Arbitration Period” has the meaning specified in Section 7.03(d).


“Backlog List” has the meaning set forth in Section 2.04(c).


“Backup Servicer” means, Wilmington Trust, National Association, or such other
entity as the Purchaser notifies the Seller is its backup servicer.


“Bank” has the meaning set forth in the recitals to this Agreement.


“Bank Program” means the consumer installment loan program administered through
Seller’s website, www.prosper.com (or similar method, including but not limited
to, the Prosper Daily application, other in-app applications, or other
affiliated or third party sites via API or other method of integration),
pursuant to which the Bank establishes consumer installment loan accounts for
Borrowers into which the Bank disburses Loan proceeds pursuant to the Loan
Documents.


“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§ 101 et.
seq., as amended from time to time.


“Beneficiary” has the meaning set forth in the recitals to this Agreement.


“Beneficiary Operating Agreement” means the Amended and Restated Limited
Liability Company Agreement of the Beneficiary, as the same may be amended,
restated or otherwise modified.


“Beneficiary’s Prosper Account” means the Prosper Account established by
Beneficiary in the name of the Trust.


[***]


“Borrower” means, with respect to any Loan, collectively, each borrower and
other obligor (including any co-signor or guarantor) of the payment obligation
for such Loan.


“Borrower Payment Dependent Notes” means the borrower payment dependent notes
issued and sold by Seller through its Retail Platform.


“Business Day” means any day other than (i) a Saturday, (ii) a Sunday, (iii) any
day that is a legal holiday under the laws of the State of California, the State
of Utah or, for purposes of commitments, notification and repurchase obligations
under Sections 2.04, 2.05, 2.06, 2.12, 4.07 (a)(i), 7.03(d) and 9.01, the State
of New York or (iv) any day on which a bank located in the State of California,
the State of Utah or, for purposes of commitments, notification and repurchase
obligations under Sections 2.04, 2.05, 2.06, 2.12, 4.07 (a)(i), 7.03(d) and
9.01, the State of New York, is authorized or permitted to close for business.


“Channel” or “Channels” means (a) individually, either the Active Loan Channel
or the Passive Loan Channel and (b) collectively, both of the above.


“Charged Off Loan” has the meaning ascribed to such term in the Servicing
Agreement.


“Closing Date” means February 27, 2017.





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.











--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






[***]


[***]


[***]


[***]


[***]


[***]


[***]


[***]


[***]


[***]


[***]


“Commitment Breach” means any failure of Beneficiary to respond in writing to
the Monthly Purchase Request by delivering a Monthly Purchase Acceptance
specifying a Monthly Purchase Amount within [***] calendar weeks of the delivery
of a Monthly Purchase Request as required under this Agreement or any Monthly
Purchase Acceptance provided by Beneficiary as required under this Agreement
that specifies a Monthly Purchase Amount that is less than the Minimum Monthly
Purchase Amount.


“Compliance Review” has the meaning set forth in Section 4.05(h).


“Condition Precedent Pause Period” has the meaning set forth in [***].


“Confidential Information” means:


(i)information regarding Discloser’s customers, capital structure, financial
condition and results of operations, financial and risk models, projections,
loss and return estimates, compliance and risk management systems, loan pricing,
customer fees and charges, vendor pricing, organizational structure, employee
compensation and benefits, stock and other deferred compensation plans, employee
and stockholder agreements, as well as non-public information regarding pending
or threatened litigation or regulatory matters involving Discloser;


(ii)information regarding Discloser’s inventions, discoveries, developments,
improvements, processes, systems, methods, devices, patents, patent
applications, trademarks, intellectual property, know- how, trade secrets,
instruments, materials, products, programs, techniques, designs,
research/development activities and plans, data, specifications, computer
programs/code (object or source), costs of production, promotional methods,
marketing plans/strategies, clinical plans, business opportunities, vendors,
customer lists, including, without limitation, when Seller is the Discloser, new
credit products, the Platform, the Website and Seller’s credit policy;







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




(iii)
with respect to Beneficiary or Purchaser as Discloser, any Customer NPPI;








--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






(iv)any portions of this Agreement, the Servicing Agreement, [***] and the
Warrant Agreement that are subject to confidential treatment and are not
publicly available and any other documents, instruments or agreements entered
into or delivered in connection herewith or therewith;


(v)
information: (A) that is marked “Confidential”, “Proprietary” or in some similar
way; or

(B) that Discloser identifies as Confidential Information when disclosed or
within a reasonable time afterwards;


(vi)any third party information with respect to which Discloser is subject to
restrictions on disclosure or use based on the confidential nature of such
information and is either marked “Confidential,” “Proprietary” or in some
similar way or as to which Discloser has so informed Recipient; provided,
however, that “Confidential Information” does not include, and therefore Article
6 shall not apply to, any information:


(A)    that was publicly known or made generally available to the public prior
to its disclosure hereunder;


(B)    that becomes publicly known or is made generally available to the public
following its disclosure hereunder through no act or omission in breach of
Article 6 herein by Recipient or anyone to whom Recipient has disclosed such
information;


(C)    that Recipient or any of Recipient’s Representatives rightfully possessed
or knew prior to its disclosure hereunder;


(D)    that was independently developed by Recipient or any of Recipient’s
Representatives without use of or reference to any information received by or on
behalf of Recipient hereunder; or


(E)    that Recipient or any of Recipient’s Representatives rightfully obtained
from a third party, where such third party was not subject to any restrictions
on disclosure with respect to such information to Recipient’s knowledge.


For the avoidance of doubt, once a Loan becomes a Purchased Loan, Beneficiary
and Purchaser shall be the Discloser and Seller shall be the Recipient, with
respect to any Confidential Information.


“Consortium Member” means each of [***], a Delaware limited partnership, [***],
a Delaware limited liability company, [***], a Delaware limited liability
company, and [***], a Delaware limited partnership.


“Credit Guidelines” means the Credit Guidelines for the Bank Program, a copy of
which as in effect on the date hereof is attached as Exhibit C hereto, as they
may be amended, restated, amended and restated, supplemented or otherwise
modified by the Bank or Seller from time to time as permitted by this Agreement.


[***]


“Cure [***]% Test” has the meaning set forth in the Warrant Agreement.


“Cure Condition” has the meaning set forth in Section 2.02.


[***]







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






[***]


[***]


[***]


“Customer NPPI” means any Non-Public Personal Information of any actual or
potential Borrower or other customer of Seller.


“Damages” has the meaning set forth in Section 5.01.


“Data Files” means the data files described on Exhibit B hereto.


“Debtor Relief Laws” means (i) the Bankruptcy Code and (ii) all other applicable
liquidation, conservatorship, bankruptcy, moratorium, arrangement, receivership,
insolvency, reorganization, suspension of payments, adjustment of debt,
marshalling of assets or similar debtor relief laws of the United States, any
state or any foreign country from time to time in effect affecting the rights of
creditors generally.


“Defaulted Loan” shall mean as of any date of determination a Loan (i) for which
the related Borrower is more than 120 calendar days past due on any payment
required to be made thereunder, (ii) for which the related Borrower is the
subject of any proceeding under any Debtor Relief Law or (iii) which constitutes
a Charged Off Loan.


“Deficient Origination Period” has the meaning set forth in Section 2.05(b).


“Delinquent Loan” shall mean a Loan (a) for which all or a portion of any
Scheduled Payment is thirty-one (31) or more days delinquent or (b) with respect
to which Servicer shall have determined in good faith that the related Borrower
will not resume making Scheduled Payments, and in the case of either of the
foregoing clauses (a) and (b), that is not a Defaulted Loan.


“Discloser” has the meaning set forth in Section 6.01.


“Due Period” shall, mean for the first Measurement Date, the period from the
date hereof to and including the last full day of the [***] full calendar month
following the date hereof, and for each subsequent Measurement Date, the
immediately preceding calendar month.


“Electronic Record” means a contract or other information record relating to a
Loan that is created, generated, sent, communicated, received or stored by
electronic means.


“Eligible Loan” means, as of the applicable Purchase Date, a Loan that satisfies
each of the following conditions:


(1)
such Loan has been originated by the Bank in accordance with the Bank Program
using the Form Loan Documents and acquired by Seller in accordance with the Bank
Program and the WebBank Agreements;



(2)
such Loan satisfies the Credit Guidelines;








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




(3)
such Loan has been originated in the ordinary course of business by the Bank in
accordance with the Credit Guidelines in effect on the corresponding Origination
Date;








--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






(4)
the applicable Borrower of such Loan is a natural Person;



(5)
the applicable Borrower of such Loan is, at the time of loan origination, a
resident of an Approved State, and is not a resident of the [***] unless Seller
has received prior written consent from Purchaser to purchase Loans made to
residents of the [***];



(6)
neither the Loan nor the applicable Borrower is subject to or restricted by any
receivership, insolvency or bankruptcy proceeding;



(7)
Seller has not received any notice of (i) actual or imminent bankruptcy,
insolvency or material impairment of the financial condition of the related
Borrower under such Loan or (ii) actual or threatened litigation regarding the
validity or enforceability of such Loan or the interest rate and fees applicable
to such Loan;



(8)
Seller or PMI, on the one hand, and the applicable Borrower, on the other hand,
are not engaged in any litigation or arbitration whatsoever with respect to each
other, and neither has threatened the other in writing with any litigation or
arbitration;



(9)
to the Actual Knowledge of Seller, the Bank, on the one hand, and the applicable
Borrower, on the other hand, are not engaged in any litigation or arbitration
whatsoever with respect to each other, and neither has threatened the other with
any litigation or arbitration;



(10)
the terms and conditions of such Loan have not been waived, altered, modified or
amended in any respect;



(11)
principal payments of, and interest payments on, such Loan are payable to the
Bank and its successors and assigns as owner of such Loan in legal tender of the
United States and are made by the applicable Borrower and not by the Bank,
Seller or any of their respective Affiliates;



(12)
the number of days between contractual payment dates of such Loan does not
exceed 31 days;



(13)
no monthly payment with respect to such Loan has at any time been contractually
past due;



(14)
such Loan does not contain any provisions (i) pursuant to which monthly payments
are paid by any source other than the applicable Borrower or (ii) that may
constitute a "buydown" provision;



(15)
such Loan is not a graduated payment consumer loan, and does not have a shared
appreciation or other contingent interest feature;



(16)
such Loan is not a revolving line of credit or similar credit facility, has been
fully disbursed and funded, and no obligation for making any future advance to
the related Borrower exists or is contemplated with respect to such Loan;



(17)
such Loan is a fully amortizing, simple interest loan with equal scheduled
monthly installments with the exception of the final scheduled installment
payment, which may






--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






vary (in a non-material amount) from the regular scheduled monthly installment,
without giving effect to any charges or fees due to delinquency;


(18)
the funds disbursed to the Borrower in connection with the origination of such
Loan were net of applicable Origination Fees;



(19)
such Loan does not constitute a "transferable record" under Section 16 of the
Uniform Electronic Transactions Act as in effect in the applicable jurisdiction
or under Section 7021 of the Electronic Signatures in Global and National
Commerce Act;



(20)
the Loan was originated in accordance with and complies with Applicable Laws;



(21)
the sale and transfer of the Loan to Purchaser under this Agreement complies
with all Applicable Laws;



(22)
the Loan was not obtained as a result of fraud or identity theft on the part of
the Borrower;



(23)
the Loan has been serviced in accordance with Applicable Laws, the Servicing
Agreement (including the servicing standard therein) and the terms of such Loan;



(24)
no security interest has been granted over the Loan (other than to Purchaser);



(25)
any information provided by the Borrower and required to be verified by Seller
in accordance with the Credit Guidelines is true and correct in all material
respects;



(26)
the Loan represents the legal, valid and binding obligation of the Borrower and
is enforceable against the Borrower in accordance with its terms (except as such
enforceability may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally and by general principles of
equity);



(27)
the Borrower had the legal capacity to enter into the related Loan Documents and
to execute and deliver such Loan Documents, and such Loan Documents have been
duly and properly executed and delivered by or on behalf of such Borrower;



(28)
Seller has not done anything to prevent or impair the Loan from being valid,
binding and enforceable against the applicable Borrower, and no instrument has
been executed by Seller or the Bank that would result in any such release,
satisfaction, cancellation or rescission of any Loan or any of the related Loan
Documents;



(29)
the Loan is in full force and effect in accordance with its terms and
constitutes the legal, valid and binding obligation of the Borrower and the
enforceability of such Loan is subject to no defense, counterclaim, offset,
dispute, recoupment or right of setoff, and Borrower has not asserted any
defense, counterclaim, offset, dispute or recoupment with respect to such Loan;



(30)
the Loan is not a renewal or extension of any previously defaulted loan;



(31)
the Purchase Information for each Loan is true, complete and correct;






--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






(32)
no notices to, or consents or approvals from, the Borrower or any other Person
are required by the terms of such Loan or otherwise for the consummation of the
sale,








--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






transfer or assignment of such Loan or the rights and duties of the holder
thereof under this Agreement to Purchaser and such Loan does not contain any
provision that restricts the ability of Purchaser to sell such Loan to another
Person;


(33)
the Borrower is not deceased;



(34)
such Loan has not been advanced and outstanding for more than [***] prior to the
Purchase Date and no scheduled payment thereon has become due and payable;



(35)
Seller has possession of the electronic records evidencing such Loan;



(36)
neither Seller nor any of its Affiliates has advanced funds, or induced,
solicited or knowingly received any advance of funds from any Person other than
the applicable Borrower, directly or indirectly, for the payment of any amount
required under such Loan;

(37)the original term of the Loan does not exceed 60 months; (38) [***];
(39)
the Loan is in "registered form" for purposes of Internal Revenue Code sections
871(h) and 881(c) and Treasury Regulations section 1.871-14(c), and payments of
interest and original issue discount (if any) by the Borrower thereon will be
exempt from United States federal income tax withholding under Chapter 3 of the
Internal Revenue Code, if applicable, as "portfolio interest" under Internal
Revenue Code section 871(h) or 881(c), as applicable, provided that (i) the
beneficial owner of the Loan is not a person described in section 881(c)(3) and
(ii) the Servicer receives a statement which meets the requirements of Internal
Revenue Code section 871(h)(5) that the beneficial owner of the Loan is not a
United States person;



(40)
the Loan is denominated in U.S. dollars and the address provided by the related
Borrower and the related bank account used by such Borrower to make payments on
such Loan in the form of ACH transfers are each located in the United States or
a U.S. territory;



(41)
the Loan constitutes an "account", a "payment intangible" or proceeds thereof
and is not an "instrument", "chattel paper" or "electronic chattel paper" (each
such term as defined in the UCC);



(42)
the related Loan Documents evidencing the Loan are complete and accurate and
represent the entire agreement between the Bank and Seller, on the one hand, and
the Borrower, on the other hand;



(43)
such Loan was originated on or after August 1, 2016;



(44)
such Loan has a balance at origination of less than or equal to $35,000;



(45)
the Borrower with respect to such Loan had a FICO Score equal to or greater than
640;



(46)
the Loan's interest rate is less than 36% APR;








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




(47)
such Loan has a Prosper Rating of at least "HR";








--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






(48) [***]; and


(49) [***].


“Exchange Act” means, the Securities Exchange Act of 1934, as amended.


“FBO Funding Account” means a deposit account segregated from Seller’s or its
Affiliates’ own funds and general assets titled “Prosper Funding LLC Funding
Account for the benefit of PF LoanCo Trust” maintained by Seller at Wells Fargo
Bank, National Association, or such other additional or replacement account or
accounts segregated from Seller’s or its Affiliates’ own funds and general
assets as may from time to time be maintained by Seller for the benefit of
Purchaser.


“FICO Score” means the consumer credit risk score used to develop the
WebBank-Prosper Credit Policy in effect from time to time; as of the Effective
Date, the consumer credit risk score used for the WebBank-Prosper Credit Policy
is the “FICO08” consumer credit risk score provided by TransUnion LLC.


“Financed Loan” means, a Purchased Loan that is financed under a Financing
Facility.


“Financing Facility” has the meaning set forth in Section 4.05(f).


[***]


“Form Loan Documents” means, collectively, the forms of each of the documents
listed on Exhibit A hereto that are attached hereto as Exhibit E, as such forms
may be modified from time to time in accordance with the terms of this
Agreement.


“FTC” means the Federal Trade Commission.


[***]


[***]


[***]


[***]


[***]


[***]


“Indemnified Party” has the meaning set forth in Section 5.03.


“Indemnified Purchaser Party” has the meaning set forth in Section 5.01.


“Indemnifying Party” has the meaning set forth in Section 5.03.


[***]


“Initial [***]% Test” has the meaning set forth in the Warrant Agreement.







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




“Initial Purchase Date” means March 1, 2017.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






“Insolvency Event” means, with respect to any Person, if any of the following
events shall occur:
(i)such Person shall file a petition or commence a Proceeding (A) to take
advantage of any Debtor Relief Law or (B) for the appointment of a trustee,
conservator, receiver, liquidator or similar official for or relating to such
Person or all or substantially all of its property, or for the winding up or
liquidation of its affairs,
(ii)such Person shall consent or fail to object to any such petition filed or
Proceeding commenced against or with respect to it or all or substantially all
of its property, or any such petition or Proceeding shall not have been
dismissed or stayed within [***] days of its filing or commencement, or a court,
agency or other supervisory authority with jurisdiction shall not have decreed
or ordered relief with respect to such petition or Proceeding, (iii) such Person
shall admit in writing its inability to pay its debts generally as they become
due, (iv) such Person shall make an assignment for the benefit of its creditors,
(v) such Person shall voluntarily suspend payment of its obligations or (vi)
such Person shall take any action in furtherance of any of the foregoing.


“Inspection” has the meaning set forth in Section 4.05(h).


“Institutional Platform” means the online credit platform owned and operated by
Seller, and any of its related systems and data for the purchase of Seller’s
Loans by institutional investors in the Active Loan Channel and the Passive Loan
Channel.


“IRR” has the meaning set forth in Section 2.09(e).


[***]


“IRR Requirement” has the meaning set forth in Section 2.09(e).


[***]


“Lien” means any mortgage, deed of trust, hypothecation, collateral assignment,
deed to secure debt, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
any lease in the nature thereof), or any other arrangement pursuant to which
title to property is retained by or vested in some other Person for security
purposes.


“Loan” means an unsecured consumer loan originated by the Bank through the Bank
Program and acquired by Seller, which includes all right, title and interest
with respect to such loan as a holder of both the beneficial and legal title to
such loan, including without limitation (a) electronic copies of the related
Loan Documents and Servicing File as well as of any related Data Files, (b) all
proceeds from such loan including, without limitation any monthly payments, any
prepayments, and any other proceeds, (c) all other rights, interests, benefits,
proceeds, remedies and claims in favor or for the benefit of the lender (or its
successors or assigns) arising from or relating to such Loan, including the
Servicing Rights, and (d) all proceeds of any of the foregoing.


[***]


“Loan Documents” means, with respect to each Purchased Loan, the loan documents
listed on Exhibit A hereto; it being understood and agreed that each such
document is created and stored on the Platform in electronic form only and,
therefore, that no single original of any such document exists.


“Loan List” has the meaning set forth in Section 2.06(a).







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




“Loan Listing” means a request for a Loan by a potential Borrower made through
the Website.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






“Loan Portfolio Concentration Limits” has the meaning specified in Section
2.09(d).


“Loan Registrar” means Seller or its designee.


“Loan Trailing Fee” has the meaning set forth in the Servicing Agreement.


[***]


[***]


“Material Adverse Change” means, with respect to a Person, any material adverse
change in the business, financial condition, operations or properties of such
Person.


“Material Adverse Effect” means, with respect to a Person, (a) a Material
Adverse Change with respect to such Person or any of its Affiliates taken as a
whole; (b) a material impairment of the ability of such Person to perform under
this Agreement (which impairment cannot be timely cured, to the extent a cure
period is applicable); or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability of this Agreement against such Person
(which material adverse effect cannot be timely cured, to the extent a cure
period is applicable).


“Material Amendments” means (1) with respect to changes to the [***], any new
[***] (as specified in the [***]); or (2) with respect to the [***], any of the
following: (a) any [***] that, if implemented, could be expected to result in
any loss or yield changes whose individual or aggregate contribution to expected
absolute investor return is greater than [***] on a static pool of applicants
consisting of the last [***] months of applicants as of the point in time at
which the policy impacts is being assessed; (b) [***] that, if implemented, when
combined with any previous recommendations not included in clause (a) of this
definition, could be expected to result in any loss or yield changes whose
individual or aggregate contribution to expected absolute investor return is
greater than [***] on a static pool of applicants consisting of the last [***]
months of applicants as of the point in time at which the policy impacts is
being assessed; or (c) any deletion of, or any amendment to, any of the [***]
set forth in the [***], provided that in the case of any amendment, such
amendment would result in less restrictive minimum requirements.


“Material Indebtedness” means any indebtedness having, individually or in the
aggregate a principal amount greater than or equal to $[***], other than the
Borrower Payment Dependent Notes.


“Maximum Monthly Purchase Amount” has the meaning set forth in Section 2.01(a).


[***]


“Minimum Monthly Purchase Amount” has the meaning set forth in Section 2.01(a).


“Minimum Monthly Purchase Test” has the meaning set forth in the Warrant
Agreement.


“Measurement Date” means the [***] day of each month (or if such day is not a
Business Day, then on the next succeeding Business Day) commencing in March,
2017.


“[***]” has the meaning set forth in Section 2.05(b).







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




“Month on Book” means, with respect to a Purchased Loan, the number of complete
calendar months that have elapsed since calendar month in which the Origination
Date of such Purchased Loan occurred, measured at the end of each calendar
month.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






“Monthly Purchase Acceptance” has the meaning set forth in Section 2.01(b).


“Monthly Purchase Amount” has the meaning set forth in Section 2.01(b).


“Monthly Purchase Request” has the meaning set forth in Section 2.01(b).


“Monthly Requested Purchase Amount” has the meaning set forth in Section
2.01(b).


“Monthly Shortfall” has the meaning set forth in the Warrant Agreement.


“Negative Court Ruling” means the occurrence, after the date hereof, of a
ruling, decree, order or other legally binding determination by a court or other
governmental authority in which a non-bank purchaser of consumer indebtedness
from a federally insured depository institution is denied or not entitled to the
benefit of the federal pre-emption applicable to such depository institution for
state usury laws or other state laws imposing restrictions on interest or fees
payable by the related borrower.


“Net Proceeds” has the meaning ascribed to such term in the Servicing Agreement.


“Non-Offered Loan” means a prospective Loan that the Bank does not originate
because (a) the prospective Borrower withdraws or abandons his or her request
for such Loan or otherwise fails to complete the underwriting or review process
necessary to obtain such Loan or (b) Seller, PMI or their respective agents
cancel the prospective Loan during the loan verification process based on their
determination that a meaningful risk exists that the prospective Loan would not
be an Eligible Loan.


“Non-Performing Roll Rate” shall mean, with respect to each Due Period, the
percentage equivalent of a fraction, (x) the numerator of which is the aggregate
outstanding balance of all Financed Loans (determined as of the beginning of
such Due Period) that became Delinquent Loans or Defaulted Loans during such Due
Period, even if such loans are no longer Financed Loans as of the end of such
Due Period, and (y) the denominator of which is the aggregate outstanding
balance of all Purchased Loans (determined as of the beginning of such Due
Period) with respect to which at least one scheduled payment date thereunder had
occurred prior to the beginning of such Due Period. Purchaser shall notify
Seller of which Loans are Financed Loans as of the beginning of each Due Period.


“Non-Public Personal Information” has the meaning ascribed to such term in the
FTC’s Rule regarding Privacy of Consumer Financial Information (16 C.F.R. Part
313).


“OFAC” means Office of Foreign Assets Control of the U.S. Treasury Department.


“Officer’s Certificate” means, with respect to Seller, a certification executed
by Seller’s Chief Executive Officer.


“Origination Date” means the date that a Loan is originated by the Bank.


“Originated Loan Damages” has the meaning set forth in Section 2.04(g)(i).


“Origination Fee” means, with respect to a Loan, the origination fee charged to
the applicable Borrower by the Bank and paid from proceeds of such Loan.


“Origination Period” has the meaning set forth in Section 2.05(b).







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






“Outstanding Purchase Commitments” means a commitment made by Beneficiary for
the Purchaser to purchase a prospective Loan in [***] or a Monthly Purchase
Amount, except for those where
(i) Purchaser has already acquired the related Loan or (ii) such Loan has become
a Non-Offered Loan.


“Party” means any of Seller, Beneficiary or Purchaser, and “Parties” means all
of Seller, Beneficiary and Purchaser.


“Passive Loan Channel” means a channel of the Institutional Platform that
reserves Loan Listings for direct sale to investor members who are passively
allocated Loans and for which Seller will not post such Loan Listings for bid on
the Retail Platform.


“Person” means any individual, corporation (including a business trust),
partnership, joint venture, association, bank, limited liability company,
joint-stock company, estate, trust, unincorporated organization, government or
any agency or political subdivision thereof, or any other entity.


“Platform” means the online credit platform owned and operated by Seller, and
any of its related systems and data, and includes Seller’s Retail Platform and
Institutional Platform.


“PMI” means Prosper Marketplace, Inc., a Delaware corporation and Seller’s
parent company.


“present”, “presented” or “presenting” means, as it relates to Eligible Loans,
collectively any of the following actions by Seller: (i) the sale of any
Eligible Loans by Seller to Purchaser pursuant to this Agreement, (ii) the
allocation of any Loan Listings that have subsequently expired or cancelled as a
result of an Allocation Breach or [***] by Beneficiary pursuant to this
Agreement; and (iii) the sale of any Eligible Loans by Seller to a third party
[***] pursuant to [***].


“Privacy Laws” has the meaning set forth in Section 6.03(a).


“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.


“Prosper Account” means an account established on the Platform for a prospective
Loan purchaser
(i)that provides such purchaser with online access to the Platform, (ii) in
which Seller posts activity relating to the commitments and purchases of Loans
by such purchaser, and (iii) through which such purchaser funds its purchases of
Loans and receives the related Net Proceeds.


“Prosper Rating” means, with respect to any Loan, the credit rating assigned by
Seller to such Loan, in accordance with the “Loss Grid and Overlay” to the
WebBank-Prosper Credit Policy, a copy of which has been provided to the
Consortium.


“Prosper Reporting Event” means, that both of the following events have
occurred:


(a)    PMI or the Seller has filed a Form 8-K or other public filing after the
Closing Date and such filing states that:


(i)there is a significant deficiency or material weakness in the internal
control over financial reporting, in each case that has or reasonably could be
expected to have a material adverse effect on the business, operations,
properties, assets, liabilities or financial condition of PMI or the Seller,


(ii)
there has been a material misstatement in the financial statements, or






--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.











--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






(iii)there are adverse conditions or events that raise substantial doubt as to
either entity’s ability to continue as a “going concern” (as such term is
defined in GAAP); and


(b)    after the occurrence of the event described in clause (a), the
Beneficiary has delivered a written notice, to Seller of the occurrence of a
Prosper Reporting Event.


“Purchase Commitment” means a commitment made by the Beneficiary for the
Purchaser to purchase a prospective Loan in an [***] or a Monthly Purchase
Amount.


“Purchase Date” means, with respect to any Purchased Loan, the effective date of
the sale by Seller, and the purchase by Purchaser, of such Purchased Loan.


“Purchase Information” means, with respect to any Loan, the description of such
Loan provided to Beneficiary and/or Purchaser pursuant to Beneficiary’s Prosper
Account on the related Purchase Date, which shall be comprised of the following
information: the Loan identification number, principal amount, Prosper Rating,
term, interest rate, FICO range, Origination Date, number of payments, first
payment date, maturity date, monthly payment amount and such other information
mutually agreed between Seller and Beneficiary from time to time.


“Purchase Price” means, with respect to a Loan, the initial principal balance of
such Loan plus any interest accrued through the Purchase Date.


“Purchased Loan” means any Loan that is purchased by Purchaser from Seller under
the terms of this Agreement, excluding any such Loan that has been repurchased
by Seller.


“Purchased Loan Collateral” has the meaning set forth in Section 3.02(a).


“Purchased Loan Confidential Information” means any Confidential Information
contained in the Loan Documents or Data Files for a Purchased Loan.


“Purchased Loan Transferee” has the meaning set forth in Section 4.07(a).


“Purchaser” has the meaning set forth in the introduction.


“Purchaser Allocation Rejection Notice” has the meaning set forth in Section
2.04(b).


[***]


“Qualified Custodian” means a Person that meets the definition of a “Qualified
Custodian” under the Custody Rule promulgated under the Investment Advisers Act
of 1940, as amended (17 C.F.R. 275).


“Quarterly Cumulative Defaulted Loans Rate” means, with respect to any Quarterly
Vintage and each Due Period from and after December 2016, the percentage
equivalent of a fraction, (i) the numerator of which is the aggregate
outstanding principal balance of all Purchased Loans in such Quarterly Vintage
that were Eligible Loans and that have become Defaulted Loans at any time during
or before the “Month on Book” immediately prior to the current “Month on Book”
of the youngest Purchased Loans in such Quarterly Vintage, and (ii) the
denominator of which is the original principal balance of the Purchased Loans in
such Quarterly Vintage.







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




“Quarterly Cumulative Defaulted Loans Percentage” means, for each Quarterly
Vintage as of the end of any Due Period, the percentage for such Quarterly
Vintage set forth in the chart below:







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






Number of Due Periods:
Month on Book of the youngest Purchased Loans in a Quarterly Vintage:1
[***]
1
 
n/a
2
 
n/a
3
 
n/a
4
1
[***]%
5
2
[***]%
6
3
[***]%
7
4
[***]%
8
5
[***]%
9
6
[***]%
10
7
[***]%
11
8
[***]%
12
9
[***]%
13
10
[***]%
14
11
[***]%
15
12
[***]%
16
13
[***]%
17
14
[***]%
18
15
[***]%
19
16
[***]%
20
17
[***]%
21
18
[***]%



1 Assumes continuous purchasing by Purchaser during the Term of this Agreement.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






22
19
[***]%
23
20
[***]%
24
21
[***]%
25
22
[***]%
26
23
[***]%
27
24
[***]%
28
25
[***]%
29
26
[***]%
30
27
[***]%
31
28
[***]%
32
29
[***]%
33
30
[***]%
34
31
[***]%
35
32
[***]%
36
33
[***]%





“Quarterly Vintage” means for any calendar quarter, all Loans that were
purchased by Purchaser and recorded in the Servicer’s records as “Month on Book”
zero at any point during such calendar quarter (whether or not repurchased
hereunder).


[***]


“Register” means a book-entry system maintained by the Loan Registrar for
recording the beneficial owners of interests in the Loans.


“Recipient” has the meaning set forth in Section 6.01.


“Regulatory Authority” means any federal, state or local regulatory agency or
other governmental agency, department, court, commission, board, bureau,
instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, having
jurisdiction over a Party, the Bank, PMI, any Loan or any Borrower.


[***]







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




“Repurchase Price” has the meaning set forth in Section 7.02.


“Retail Platform” means the online credit platform owned and operated by Seller,
and any of its related systems and data for the purchase of Borrower Payment
Dependent Notes by retail investors.


“Scheduled Payment” shall mean the scheduled weekly, bi-weekly, monthly or
semi-monthly payment of principal and interest by or on behalf of a Borrower on
a Loan.


“SEC” means the United States Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended.


[***]


“Seller” has the meaning set forth in the recitals to this Agreement.


“Seller Financing Facility Default” means, the occurrence, and continuation, of
any of the following:


(a)    the Seller, Servicer or any of their respective Affiliates or any of
their respective officers or key management personnel shall have been indicted
or be under active investigation for a felony crime that has or reasonably could
be expected to have a material adverse effect on the business, operations,
properties, assets, liabilities or financial condition of PMI or the Seller;


(b)    a suit, action or other proceeding, investigation or injunction, or final
judgment relating thereto, is pending or threatened in writing before any court
or governmental agency, seeking to restrain or prohibit or obtain damages or
other relief in connection with this Agreement, the Servicing Agreement, any
backup servicing agreement entered into by Servicer in
connection with the servicing of the Purchased Loans or any multiparty agreement
entered into by Seller or Servicer in connection with a [***], in each case
other than a suit, action or other proceeding, investigation or injunction
involving a dispute that would not, if adversely decided, reasonably be expected
to result in a judgment in excess of $[***] in the aggregate and which could not
reasonably be expected to have a material adverse effect on the business,
operations, properties, assets, liabilities or financial condition of PMI or the
Servicer;


(c)    the [***] or the [***] have been amended or otherwise modified in any
material manner without the consent of the Beneficiary except (i) as may be
required by law, regulation or governmental guidance applicable to PMI or Seller
or to Bank or (ii) changes that are immaterial or clerical in nature;


(d)
a [***] has occurred with respect to the Seller or Servicer;



(e)    the Servicer fails to cause computer files relating to each Purchased
Loan pledged under a [***] to indicate that such Purchased Loan has been pledged
to the applicable party;


(f)
a Prosper Reporting Event;



(g)    a material breach by Seller or Servicer of any backup servicing agreement
entered into by Servicer in connection with the servicing of the Purchased Loans
or any multiparty agreement entered into by Seller or Servicer in connection
with a [***];







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






(h)    there shall be a misappropriation of funds to be delivered pursuant to
any multiparty agreement entered into by Seller or Servicer in connection with a
[***];


(i)    Servicer shall fail to provide Beneficiary with any information necessary
to prepare monthly collateral reports under its [***];


(j)    any event that, with the giving of notice or passage of time, would
constitute a Termination Event; or


(k)    any other substantially similar provisions in any [***] not described in
clauses (a) through (j) above, provided Purchaser has provided written notice of
such provisions to Seller.


“Servicing Agreement” means that certain Servicing Agreement, dated as of even
date herewith, by and among Beneficiary, Purchaser and Servicer, pursuant to
which Seller will act as servicer of the Purchased Loans, as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.


“Servicer” has the meaning ascribed to such term in the Servicing Agreement.


“Servicer Default” has the meaning ascribed to such term in the Servicing
Agreement.


“Servicing Fees” has the meaning ascribed to such term in the Servicing
Agreement.


“Servicing File” has the meaning ascribed to such term in the Servicing
Agreement.


“Servicing Rights” means, with respect to any Loan, the rights and interests to
service and administer such Loan and the responsibility for performing the
servicing functions for such Loan.


“Standard Product” means Seller’s loan products which meet the Bank’s standard
credit guidelines.


“Stockholder Agreement” has the meaning set forth in the Warrant Agreement.


“Term” means the period of time commencing on the Initial Purchase Date and
continuing until this Agreement terminates or is terminated pursuant to any
provision in Article 8.


“Terms of Use” means, collectively, (i) the general Terms of Use for Seller’s
Website (www.prosper.com/legal/terms-of-use/) and (ii) the Terms of Use for
Seller’s Application Programming Interface (API)
(www.prosper.com/tools/APITermsOfUse.aspx).


“Three-Month Rolling Average Non-Performing Roll Rate” shall mean, with respect
to any Due Period, the percentage equivalent of a fraction, (x) the numerator of
which is equal to the sum of the Non- Performing Roll Rate for such Due Period
and the Non-Performing Roll Rate for each of the two immediately preceding Due
Periods; and (y) the denominator of which is three (3); provided, however, that
during the first Due Period following the Closing Date, it shall be the
Non-Performing Roll Rate for such Due Period and during the second Due Period
following the Closing Date, it shall be the average of the Non-Performing Roll
Rate for such Due Period and the immediately preceding Due Period.


“Trust” has the meaning set forth in the recitals to this Agreement.







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




“Trust Agreement” has the meaning set forth in the recitals to this Agreement.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






“Trustee” has the meaning set forth in the recitals to this Agreement.


“Truth in Lending Act” means the federal Truth in Lending Act of 1968 as amended
from time to time.


“UCC” means the Uniform Commercial Code as in effect from time to time in each
applicable jurisdiction, as applicable to the respective actions of Seller
relating to the creation, perfection, priority, validity and/or enforcement of
the sale of the Purchased Loan Collateral or the backup security interest
granted by Seller to Purchaser hereunder.


“Unoriginated Loan Damages” has the meaning set forth in Section 2.04(g)(ii).


“Verification Agent” means DV01, Inc.


“Warrant” means the warrants issued to WarrantCo pursuant to the Warrant
Agreement.


“Warrant Agreement” means the Warrant Agreement dated as of the date hereof by
and between PMI and WarrantCo.


“WarrantCo” means PF WarrantCo Holdings, LP, a Delaware limited partnership.


“WebBank Agreements” means each of (a) the Asset Sale Agreement dated as of July
1, 2016 by and between the Bank and Seller, (b) the Asset Servicing Agreement
dated as of July 1, 2016 between PMI, as servicer, and the Bank, (c) the
Marketing Agreement dated as of July 1, 2016 between the Bank and PMI and (d)
the Stand By Purchase Agreement dated as of July 1, 2016 between the Bank and
PMI, in each case as amended from time to time in accordance with the terms of
this Agreement.


“WebBank-Prosper Credit Policy” means the Credit Policy attached as Exhibit B to
the Marketing Agreement dated as of July 1, 2016 by and between the Bank and
PMI, as amended from time to time.


“Website” means www.prosper.com, any related landing pages or similar or
successor sites operated in connection with the online credit marketplace of
Seller or any of its Affiliates and any other consumer credit platform operated
by Seller or any of its Affiliates.


“Weighted Average Term Limits” has the meaning set forth in Section 2.09(d).







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






Section 1.02    Rules of Construction.


(a)As used in this Agreement: (i) all references to the masculine gender shall
include the feminine gender (and vice versa); (ii) all references to “include,”
“includes,” or “including” shall be deemed to be followed by the words “without
limitation”; (iii) references to any law or regulation refer to that law or
regulation as amended from time to time and include any successor law or
regulation; (iv) references to another agreement, instrument or other document
means such agreement, instrument or other document as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof, unless explicitly stated to the
contrary; (v) references to “dollars” or “$” shall be to United States dollars
unless otherwise specified herein; (vi) unless otherwise specified, all
references to days, months or years shall be deemed to be calendar days, months
or years; (vii) all references to “quarter” shall be deemed to mean calendar
quarter; and (viii) unless otherwise specified, all references to an article,
section, subsection, exhibit or schedule shall be deemed to refer to,
respectively, an article, section, subsection, exhibit or schedule of or to this
Agreement.


(b)The fact that any Party provides approval or consent shall not mean or
otherwise be construed to mean that: (i) either Party has performed any due
diligence with respect to the requested or required approval or consent, as
applicable; (ii) either Party agrees that the item or information for which the
other Party seeks approval or consent complies with any Applicable Laws; (iii)
either Party has assumed the other Party’s obligations to comply with all
Applicable Laws arising from or related to any requested or required approval or
consent; or (iv) except as otherwise expressly set forth in such approval or
consent, either Party’s approval or consent impairs in any way the other Party’s
rights or remedies under the Agreement, including indemnification rights for any
failure to comply with all Applicable Laws.


ARTICLE II
BENEFICIARY COMMITMENT AND PURCHASE OF LOANS


Section 2.01    Procedures for Offer and Commitment.


(a)Subject to the terms and conditions hereof, including the Aggregate Purchase
Obligation,
(i) during the first twelve (12) month period following the Initial Purchase
Date, Seller shall commit to sell to Purchaser (on behalf of Beneficiary) and
Purchaser (on behalf of Beneficiary) shall commit to purchase from Seller, on a
monthly basis, Eligible Loans with an aggregate initial principal balance of no
less than
$[***] and no more than $[***], in each calendar month, (ii) beginning on the
thirteenth (13th) month following the Initial Purchase Date and all months
thereafter during the Term of this Agreement, Seller
shall commit to sell to Purchaser and Purchaser shall commit to purchase from
Seller, on a monthly basis, Eligible Loans with an aggregate initial principal
balance of no less than $[***] and no more than $[***], in each calendar month,
subject to adjustment pursuant to Section 2.17 in the event of a [***]. The
minimum and maximum monthly commitments to purchase Eligible Loans described
herein are referred to, respectively, as the “Minimum Monthly Purchase Amount”
and the “Maximum Monthly Purchase Amount”.


(b)Seller shall provide Beneficiary with a written request delivered by email
pursuant to and at the address specified in Section 9.01 for a binding
commitment by Purchaser (on behalf of Beneficiary) to purchase (during the
applicable calendar month set forth in such written request) the initial
principal balance of Eligible Loans set forth in such written request no earlier
than [***] before the first day of each calendar month preceding the month of
purchase of Eligible Loans and no later than [***] before the first day of each
calendar month preceding the month of purchase of such Eligible Loans (each, a
“Monthly





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Purchase Request”, and the initial principal balance of Eligible Loans set forth
in such Monthly Purchase Request, the “Monthly Requested Purchase Amount”),
subject to the applicable Maximum Monthly Purchase Amount in the applicable
month and the Aggregate Purchase Obligation, and upon receipt of the Monthly
Purchase Request, Beneficiary may provide Seller with written notice of its
acceptance in whole or in part (each a “Monthly Purchase Acceptance”) delivered
by email pursuant to and at the address specified in Section 9.01 of its binding
commitment to acquire such Monthly Requested Purchase Amount (or a portion
thereof) (such amount specified in the Monthly Purchase Acceptance, the “Monthly
Purchase Amount”) not later than [***] after such receipt of the Monthly
Purchase Request. Each Monthly Purchase Acceptance shall constitute a binding
commitment by Purchaser (on behalf of Beneficiary) to purchase the Monthly
Purchase Amount of Eligible Loans as is set forth therein during such applicable
calendar month.


(c)For the avoidance of doubt, Seller may only submit one Monthly Purchase
Request with respect to each calendar month during the Term, unless Beneficiary
has not responded in writing to a Monthly Purchase Request (or has committed to
purchase less than the Monthly Requested Purchase Amount pursuant to its Monthly
Purchase Acceptance), and Seller is acting pursuant to Beneficiary’s right to
cure under this Agreement. The Seller and Beneficiary may mutually agree in
writing to increase the Monthly Purchase Amount during any calendar month and
such higher agreed upon amount shall serve as the Monthly Purchase Amount for
that calendar month (including for purposes of the [***]% Test and the Minimum
Monthly Purchase Test).


(d)Notwithstanding the foregoing procedures in this Section 2.01, for each of
the calendar months of March, 2017 and April, 2017, the Parties have agreed to
the Monthly Purchase Amount in respect of each such calendar month as set forth
on Schedule 1. The procedures set forth in this Section 2.01 (other than the
foregoing sentence) shall apply to funding in each subsequent calendar month
commencing on May 1, 2017.


Section 2.02     Commitment Breach. To the extent that Beneficiary has first
provided Seller with written notice that either (1) [***] or (2) [***] (each a
“Cure Condition”), then the following provisions below shall be applicable:


(a)[Reserved]


(b)In the event of a Commitment Breach, Beneficiary [***]. Other than as set
forth in the preceding sentence, Beneficiary shall not have any further right to
cure such Commitment Breach. Upon receipt of the [***], if any, Beneficiary and
Seller shall mutually agree to a timeline and funding schedule for the [***]
which shall be a binding commitment of Purchaser (on behalf of Beneficiary) to
purchase such Eligible Loans in accordance with [***].


(c)If (i) [***] or (ii) [***], then such actions set forth in each of clause (i)
and clause (ii) shall have the respective effects set forth in Section 9.01 of
the Warrant Agreement (which for avoidance of doubt shall be Purchaser’s and
Beneficiary’s sole and exclusive remedy in respect of Seller’s failure
identified in clause (ii) immediately above). [***]


(d)    [***]







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






Section 2.03    Conditions Precedent


(a)The obligation of Purchaser to make the initial purchase under this Agreement
shall be subject to the satisfaction or waiver of the following conditions on
the Initial Purchase Date with respect to each Eligible Loan:


(i)    This Agreement, the Servicing Agreement, [***] and all agreements,
certificates, and instruments required to be delivered hereunder and thereunder
have been executed by all relevant parties and received by Beneficiary and
Purchaser;


(ii)    Opinions of in-house and outside counsel to the Seller, in form and
substance reasonably acceptable to the Beneficiary;


(iii)    A secretary’s certificate of each of Seller and PMI attaching its
organizational documents, authorizing resolutions, incumbency certificates and a
certificate of good standing dated as of a date within five (5) Business Days of
the Initial Purchase Date;


(iv)    A secretary’s certificate of PMI attaching the WebBank-Prosper Credit
Policy, which includes the [***] that is effective through and including March
1, 2017 and the [***] that will become effective on March 2, 2017;


(v)    An Officer’s Certificate of Seller that all conditions precedent under
this Section 2.03(a) have been satisfied; and


(vi)    [***]


(b)The obligation of Purchaser to make each purchase under this Agreement
(including on the Initial Purchase Date) shall be subject to the satisfaction or
waiver of the following conditions on each Origination Date and Purchase Date
with respect to each Eligible Loan:


(i)    Each representation and warranty specified in Section 4.01 shall be true
and correct as of such Origination Date and Purchase Date, and each
representation and warranty specified in Section 4.02 shall be true and correct
with respect to the Loan to be purchased as of such Purchase Date;


(ii)    There has been no breach of the [***] in the calendar month preceding
such Purchase Date that has not been cured within [***] of the occurrence of
such breach;


(iii)    Beneficiary has not notified Seller that any of its [***] have been
suspended, revoked or terminated as a result of any [***];


(iv)
[***]; and



(v)
No Termination Event has occurred.



For the avoidance of doubt, the loss of [***] shall not result in a failure of
the condition precedent described in clause (iii) above.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






(c)In the event that any Loan shall be sold by Seller and purchased by Purchaser
during the Term in the absence of the satisfaction of any of the above
conditions precedent as of the applicable Origination Date and Purchase Date,
[***].


Section 2.04    [***]


(a)    [***]


(b)Acceptance or Rejection. By 5:00 pm New York time on the [***] prior to the
applicable [***] in an [***] (which date shall be no sooner than the [***]
Business Day after delivery of such [***]), Beneficiary shall provide to Seller
written notice of its decision to accept or reject all or any portion of the
Loan Listings for the applicable [***] (any such notice of rejection, a
“Purchaser Allocation Rejection Notice”), and in the event no such notice is
received by Seller by such time, Beneficiary shall be deemed to have irrevocably
accepted the full amount set forth in the applicable [***]. Any rejection by
Beneficiary of all or any part of [***] the Loan Listings for [***] set forth in
the [***] (or to the extent applicable, [***]) shall constitute an “Allocation
Breach” in respect of such Loan Listings. In the event of any Allocation Breach
with respect to all Loan Listings for the applicable [***], Seller shall cease
any applicable allocations specified in the [***] for which Beneficiary has
provided a Purchaser Allocation Rejection Notice. For the avoidance of doubt,
delivery a Purchaser Allocation Rejection Notice due to the failure of Seller to
satisfy the conditions precedent specified in [***] shall not constitute an
Allocation Breach.


(c)
Cure Right for Allocation Breach. [***]



(d)    [***]


(e) Treatment of Loans Not Purchased [***]. If the Seller does not provide the
Purchaser with the opportunity to cure an Allocation Breach for the length of
the [***], then [***].


(f)    [***]


(g)Allocation Damages; [***]. With respect to any Loan Listings on the [***]
that are made available to Purchaser for cure for [***] but are not actually
cured pursuant to Section 2.04(c), Beneficiary shall pay to Seller either:


(i)    if such Loan Listing(s) result in the origination of Loans, the dollar
amount equal to the difference between (A) [***] and (B) [***], in each case
within [***] Business Days of the date of notification by Seller to Purchaser of
the sale and related difference in [***] (the “Originated Loan Damages”); or


(ii)    if such Loan Listing(s) do not result in the origination of Eligible
Loans as a result of such Allocation Breach and not because such [***], the
variable [***] equal to [***] percent ([***]%) of the [***] of such [***] within
[***] Business Days of the date of notification by Seller to Purchaser of the
cancellation and/or expiration of such Loan Listings and the related [***] (the
“Unoriginated Loan Damages” and together with the Originated Loan Damages, the
“Allocation Damages”).


Subject to the remedies of loss of Warrants or loss of enhanced voting rights
set forth in the Warrant Agreement or the Stockholder Agreement, [***].







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






Section 2.05    [***] Cash Drag


(a)
Seller shall use commercially reasonable efforts to minimize Beneficiary’s cash
drag [***].



(b)
As used in this Section 2.05 the following terms shall have the following
meanings:



“Origination Period” means the [***] calendar day period during which Loans are
expected to be originated beginning on each [***].


“Deficient Origination Period” means any Origination Period in respect of which
(i) the amount of Eligible Loans presented by Seller to Purchaser for purchase
during such Origination Period is [***].


[***]


[***]


Section 2.06    Funding Request; [***]


(a) Funding Request [***]. [***], Seller shall send to Beneficiary a funding
request specifying the Loan Listings to be originated or that would have been
originated by Bank on such Origination Date or Anticipated Origination Date, as
applicable, and the Purchase Price for such Loans (the “Loan List”), subject to
the applicable [***] and the applicable Monthly Purchase Amount (or to the
extent applicable, [***]). Beneficiary shall wire the specified Purchase Price
for such Loans to the FBO Funding Account by [***] am Pacific time on the [***].
[***]. To the extent that Beneficiary commits a [***] that [***] in accordance
with [***], any such Loan Listing with respect to such Eligible Loan may be
immediately cancelled by Seller in its sole discretion. [***]


(b)    [***]


(c)    [***]


(d)Treatment of Loans Purchased Pursuant [***].


(e)[***] Damages; [***]. With respect to any Loan Listings on the Loan List that
are not originated as a result of a [***] and not [***], Beneficiary shall pay
to Seller either:


(i)    if such Loan Listing(s) result in the origination of Loans, the dollar
amount equal to the difference between (A) [***] and (B) [***], in each case
within [***] Business Days of the date of notification by the Seller to
Purchaser of the sale and the related difference in [***] (the “[***]”); or


(ii)    if such Loan Listing(s) do not result in the origination of Eligible
Loans as a result of such [***] and not [***], the [***] equal to [***] percent
([***]%) of the [***] to Seller within [***] Business Days of the date of
notification by Seller to Purchaser of the cancellation and/or expiration of
such Loan Listings and [***].


Subject to the remedies of loss of Warrants or loss of enhanced voting rights
set forth in the Warrant Agreement or the Stockholder Agreement, [***].





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Section 2.07    Verification, Origination and Purchase


(a)At least [***] hours prior to [***] Pacific time on the Origination Date for
a Loan, Seller shall provide the Verification Agent access to the information
and documents in the “Borrower Data File” information as set forth on Section E
of Exhibit B hereto necessary to allow the Verification Agent to verify whether
such Loan is an Eligible Loan. In the event a Loan is determined not to be an
Eligible Loan, then Purchaser shall not be required to purchase such Loan. For
the avoidance of doubt, (i) the failure to purchase any Loans due to the failure
to satisfy a condition precedent for such purchase specified in Section 2.03(b)
shall not constitute an Allocation Breach or a [***], and (ii) the verification
or failure to verify any such loan prior to purchase of such loan [***].


(b)Following receipt of the Purchase Price on any Origination Date, Seller will
request that the Bank originate all related Loan Listings that have successfully
completed verification.


(c)Two (2) Business Days after the Origination Date (such date being the
Purchase Date), Seller will purchase such originated Loans from Bank and will
sell such Loans to Purchaser.


Section 2.08    Effect of Beneficiary’s Payment of Damages.


If Beneficiary (a) commits an Allocation Breach or a [***] and (b) pays the
Allocation Damages as specified in Section 2.04(g) above (in the case of an
Allocation Breach) or the [***] as specified in Section 2.06(e) above (in the
case of a [***]), then, [***]. Notwithstanding the foregoing sentence, if, in
any calendar month, the sum of [***], then Seller shall be deemed to have sold
sufficient Loans for purposes of the Initial [***]% Test and/or Cure [***]% Test
for such calendar month, as applicable. [***]


Section 2.09    Purchases and Loan Allocations


(a)Purchases; Random Allocations. Purchaser hereby delegates to Seller the
authority to execute the purchases of Eligible Loans on behalf of Purchaser (for
the benefit of Beneficiary) through Beneficiary’s Prosper Account in accordance
with this Agreement. On each day during the Term, Seller shall (i) in the case
of any day Purchaser is the only purchaser of Eligible Loans allocated to the
Passive Loan Channel, allocate all such Eligible Loans to Beneficiary on such
day, or (ii) in the case of any day there is one or more purchasers of Eligible
Loans allocated to the Passive Loan Channel in addition to Purchaser allocate
all such Eligible Loans on such day to all such purchasers (including Purchaser)
on a random basis, in each case under clauses (i) and (ii), subject to the
[***], it being understood, in addition, that not all Loan Listings submitted on
a given day will be scheduled to be posted on the Website on that day if Seller
reasonably determines that [***]. With respect to each Eligible Loan, Seller
shall not, and shall not agree to, sell, pledge or otherwise transfer such
Eligible Loan or any interest therein to any Person prior to making such random
allocation across the two Channels. Upon allocation of an Eligible Loan in
accordance with Article 2, Seller commits to offer to Purchaser, and Beneficiary
(through the Purchaser) hereby commits to purchase, such Eligible Loan, subject
to the terms of this Agreement; provided, however, that any Non-Offered Loans
shall be released and removed from any Purchase Commitment.


(b)No Adverse Selection. When selecting Loans that satisfy the criteria to be
Eligible Loans to be sold to Purchaser under this Agreement, Seller shall not
utilize any selection procedures intended and designed to provide Purchaser with
a lower quality of Eligible Loans (that have been assigned a specific Prosper
Rating) as compared to otherwise Eligible Loans (that have been assigned the
same such Prosper Rating) provided to any other similarly situated purchaser of
such Eligible Loans or otherwise retained by Seller. Among the Eligible Loans
purchased by Purchaser under this Agreement in a given calendar month, except as
specified in Section 2.09 (c), (d) and (e) below and as may be mutually agreed
by Beneficiary and





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Seller from time to time, the relative proportions of Eligible Loans by loan
term and the Prosper Rating will reflect the relative proportions of otherwise
Eligible Loans by loan term and Prosper Rating originated through the Platform
as a whole during such calendar month, subject to such Loans meeting the agreed
upon criteria to qualify as Eligible Loans and not being in excess of the [***].


(c)Concentration Limits. Notwithstanding the foregoing, in no event shall the
percentage of Purchased Loans (based on outstanding principal balance) purchased
by Purchaser that are outstanding (based on outstanding principal balance)
conflict with the below:


(i)    a Prosper Rating lower than AA, not to exceed [***]%;


(ii)
a Prosper Rating lower than A, not to exceed [***]%;



(iii)
a Prosper Rating of C, not to exceed [***]%;



(iv)
a Prosper Rating of D, not to exceed [***]%;



(v)
a Prosper Rating of E, not to exceed [***]%;



(vi)
a Prosper Rating of HR, not to exceed [***]%;



(vii)
an original term to maturity greater than [***] months, not to exceed [***]%;



(viii)    an original term to maturity of greater than [***] months for any
Eligible Loans within a single Prosper Rating, not to exceed [***]%;


(ix)    Borrowers located in the State with the largest concentration of
Borrowers, not to exceed [***]%;


(x)    Borrowers located in the State with the second largest concentration of
Borrowers, not to exceed [***]%;


(xi)    Borrowers located in the State with the third largest concentration of
Borrowers, not to exceed [***]%;


(xii)
weighted average FICO Score of Borrowers, shall exceed [***]; or



(xiii)    weighted average gross coupon, fails to exceed the following
percentages for each Prosper Rating:











--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Grade
Term
Minimum Gross WAC
AA
36 month
[***]%
A
36 month
[***]%
B
36 month
[***]%
C
36 month
[***]%
D
36 month
[***]%
E
36 month
[***]%
HR
36 month
[***]%
AA
60 month
[***]%
A
60 month
[***]%
B
60 month
[***]%
C
60 month
[***]%
D
60 month
[***]%
E
60 month
[***]%



The portfolio composition shall be measured on the [***] of each calendar week
(for the period of each calendar week from [***] through [***]) and the [***]
day of each calendar month. [***]


(d)Weighted Average Term Limit. Notwithstanding the foregoing, the origination
dollar weighted average term to maturity for all of the outstanding Eligible
Loans purchased under this Agreement shall not exceed [***] months (the
“Weighted Average Term Limits”). The origination dollar weighted average term to
maturity shall be measured on the [***] of each calendar week (for the period of
each calendar week from [***] through [***]) and the [***] day of each calendar
month. If the weighted average term to maturity exceeds [***] months, Seller
shall have [***]. The Weighted Average Term Limits and the [***] are referred to
in this Agreement as the “Loan Portfolio Concentration Limits.”


(e)Net Rate of Return. The expected net rate of return of the Eligible Loans, at
Origination Date, sold to Purchaser during each calendar quarter (the “IRR”)
will be at least [***] percent ([***]%) in Seller’s standard base case loss
scenario which is based upon standard base case assumptions (e.g., Seller’s
reasonable expectation for losses based upon the current macroeconomic
environment) and at least [***] percent ([***]%) in a stress scenario where unit
losses are simulated to be [***] times higher than the base case assumptions for
the entire duration of the loan portfolio’s life (such requirements, the “IRR
Requirement”). [***]


Section 2.10 Sale and Conveyance of Purchased Loans.


(a)Immediately upon receipt by Seller of the Purchase Price on the Purchase Date
(i) Seller shall and hereby does sell, transfer, assign, set over and convey to
Purchaser, without recourse except as provided herein, all rights, title and
interest of Seller in and to such Purchased Loans, and (ii) Purchaser shall and
as of such Purchase Date hereby does become, for all purposes, the owner of such
Purchased Loan, in each case irrespective of (and without impairing in any way
Beneficiary’s or Purchaser’s rights and remedies with respect to) the failure of
any other conditions precedent to purchase being satisfied; provided, however,
that each of Beneficiary and Purchaser acknowledges and agrees that Seller will
retain on the Platform electronic copies of (A) the Loan Documents for such
Purchased Loan as well as (B) any data or information that comprise any Data
Files for such Purchased Loan; provided, further, that Seller







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






will retain the right (subject to the confidentiality provisions of this
Agreement) (X) to use and permit its Affiliates to use the same in the
performance of its obligations hereunder and in the conduct of its and its
Affiliates’ businesses generally (subject to the confidentiality provisions of
this Agreement), including without limitation to facilitate the origination,
acquisition and sale of Loans to persons other than Purchaser, and to fulfill
the reporting obligations of Seller and its Affiliates with respect to any such
sales, and (Y) to use, deliver or release copies of any such data, information
or documents, and permit its Affiliates to use, deliver or release copies
thereof, to its or their accountants, counsel or advisors, to regulators or
other Regulatory Authorities of competent jurisdiction, or to other Persons to
the extent necessary and appropriate to respond to subpoenas or other
appropriate demands therefor in connection with any action, proceeding,
arbitration or investigation in any forum of or before any Regulatory Authority.


(b)On each Purchase Date, Seller shall provide the “Borrower Data Files” as set
forth on Section E of Exhibit B hereto in XML format to the Beneficiary’s
Verification Agent, the Backup Servicer and to any trustee or other agent who is
a Qualified Custodian. In addition, Seller shall provide to Beneficiary’s
Verification Agent and such other recipients as Beneficiary shall request a
borrower funding notice in the form of Exhibit F hereto.


(c)On each Purchase Date, Seller shall provide access to data regarding the
Purchased Loans identifying which Loans have become Purchased Loans.


(d)With respect to each Loan sold by Seller hereunder, Beneficiary shall pay to
Seller on an ongoing basis the Loan Trailing Fee in the same manner and at the
same time as the Servicing Fee, as set forth in the Servicing Agreement.


(e)The Parties acknowledge and agree that the Purchase Price for each Loan
reflects an arms- length negotiation, resolution and transaction. The Parties
acknowledge and agree that the loan balance of each Purchased Loan includes the
Origination Fee.


Section 2.11 Terms of Use. By entering into this Agreement, each of Beneficiary
and Purchaser accepts and agrees to comply with the Terms of Use, as they may be
modified by Seller from time to time with the prior consent of Beneficiary (such
consent not to be unreasonably withheld, delayed or conditioned), other than (i)
as may be required by law, regulation or governmental guidance applicable to
PMI, Seller or its subsidiary or the Bank, or (ii) changes that are immaterial
or clerical; provided, however, that if any provision of the Terms of Use
conflicts with any provision of this Agreement or the Servicing Agreement, the
applicable provisions of this Agreement or the Servicing Agreement shall govern.


Section 2.12 Modification of Loan Documents. Seller shall not, and shall not
permit any other Person to, modify, amend or waive any term or condition of a
Loan between the date on which Seller has provided information with respect to
such Loan to Beneficiary on the Loan List and the Purchase Date. If any of the
Loan Documents for a Purchased Loan are modified, amended, or replaced by Seller
in a manner other than as contemplated by the Loan Documents prior to the
Purchase Date, then Seller shall notify Beneficiary in writing of such
modifications, amendments, or replacement documents at least [***] prior to such
Purchase Date. Beneficiary shall not be obligated to cause Purchaser to purchase
any Loan if Beneficiary does not agree, or has not previously agreed in writing
to such modifications, amendments or replacement documents for such Loan.











--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




will retain the right (subject to the confidentiality provisions of this
Agreement) (X) to use and permit its Affiliates to use the same in the
performance of its obligations hereunder and in the conduct of its and its
Affiliates’ businesses generally (subject to the confidentiality provisions of
this Agreement), including without limitation to facilitate the origination,
acquisition and sale of Loans to persons other than Purchaser, and to fulfill
the reporting obligations of Seller and its Affiliates with respect to any such
sales, and (Y) to use, deliver or release copies of any such data, information
or documents, and permit its Affiliates to use, deliver or release copies
thereof, to its or their accountants, counsel or advisors, to regulators or
other Regulatory Authorities of competent jurisdiction, or to other Persons to
the extent necessary and appropriate to respond to subpoenas or other
appropriate demands therefor in connection with any action, proceeding,
arbitration or investigation in any forum of or before any Regulatory Authority.


(b)    On each Purchase Date, Seller shall provide the “Borrower Data Files” as
set forth on Section E of Exhibit B hereto in XML format to the Beneficiary’s
Verification Agent, the Backup Servicer and to any trustee or other agent who is
a Qualified Custodian. In addition, Seller shall provide to Beneficiary’s
Verification Agent and such other recipients as Beneficiary shall request a
borrower funding notice in the form of Exhibit F hereto.


(c)    On each Purchase Date, Seller shall provide access to data regarding the
Purchased Loans identifying which Loans have become Purchased Loans.


(d)    With respect to each Loan sold by Seller hereunder, Beneficiary shall pay
to Seller on an ongoing basis the Loan Trailing Fee in the same manner and at
the same time as the Servicing Fee, as set forth in the Servicing Agreement.


(e)    The Parties acknowledge and agree that the Purchase Price for each Loan
reflects an arms-length negotiation, resolution and transaction. The Parties
acknowledge and agree that the loan balance of each Purchased Loan includes the
Origination Fee.


Section 2.11 Terms of Use. By entering into this Agreement, each of Beneficiary
and Purchaser accepts and agrees to comply with the Terms of Use, as they may be
modified by Seller from time to time with the prior consent of Beneficiary (such
consent not to be unreasonably withheld, delayed or conditioned), other than (i)
as may be required by law, regulation or governmental guidance applicable to
PMI, Seller or its subsidiary or the Bank, or (ii) changes that are immaterial
or clerical; provided, however, that if any provision of the Terms of Use
conflicts with any provision of this Agreement or the Servicing Agreement, the
applicable provisions of this Agreement or the Servicing Agreement shall govern.


Section 2.12 Modification of Loan Documents. Seller shall not, and shall not
permit any other Person to, modify, amend or waive any term or condition of a
Loan between the date on which Seller has provided information with respect to
such Loan to Beneficiary on the Loan List and the Purchase Date. If any of the
Loan Documents for a Purchased Loan are modified, amended, or replaced by Seller
in a manner other than as contemplated by the Loan Documents prior to the
Purchase Date, then Seller shall notify Beneficiary in writing of such
modifications, amendments, or replacement documents at least [***] prior to such
Purchase Date. Beneficiary shall not be obligated to cause Purchaser to purchase
any Loan if Beneficiary does not agree, or has not previously agreed in writing
to such modifications, amendments or replacement documents for such Loan.


Section 2.13 Limitation on Purchase Obligation. Purchaser shall have no
obligation to purchase, nor shall Beneficiary have any obligation to cause
Purchaser to purchase, any Loan at any time after the termination of this
Agreement.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






Section 2.14 Loan Documents, Data Files and Other Documents. Beneficiary hereby
agrees that, unless and until Loan Documents and Data Files are transferred to
Purchaser or its designee in accordance with this Agreement, Seller shall hold
and maintain such Loan Documents and Data Files at all times while such
Purchased Loan is outstanding on behalf of and for the benefit of the Purchaser.
To the extent not received by Beneficiary or its designee under the Servicing
Agreement, Beneficiary may reasonably request Seller to, and upon such request
Seller shall, transmit to Beneficiary or its designee any documents received by
Seller with respect to a Purchased Loan after the related Purchase Date to the
extent related to the pre-payment, payment or delinquency of such Purchased
Loan. Beneficiary or its designee may elect to receive copies of the Loan
Documents, the Data Files and any additional documents described in this Section
2.14 for each Purchased Loan electronically via secure FTP or such other method
as may be acceptable to Seller and Beneficiary, subject to the requirements of
Section 6.03 regarding the custody of Customer NPPI.


Section 2.15 Books and Records. Ownership of each Purchased Loan as of the
related Purchase Date shall be vested in the Purchaser. To the extent that
record title is deemed to remain with Seller in any respect, Seller hereby
disclaims any beneficial or economic ownership in the Purchased Loans. In
connection with the sale and conveyance of the Purchased Loans, Seller agrees to
indicate, or cause to be indicated, in its books, records and computer files,
that the Purchased Loans have been sold to Purchaser. All rights arising out of
the Purchased Loans including, but not limited to, all funds received by Seller
in connection with a Purchased Loan after the related Purchase Date for such
Purchased Loan, shall be vested in Purchaser and all such funds shall be
received and held by Seller in trust for the benefit of Purchaser as the owner
of the Purchased Loans pursuant to the terms of this Agreement and paid promptly
over to Purchaser.


Section 2.16 Purchases of Borrower Payment Dependent Notes Not Covered. This
Agreement does not cover any bidding for or purchases of Borrower Payment
Dependent Notes by Beneficiary on the Retail Platform. The Loans originated and
offered for sale by Seller pursuant to this Agreement will be offered through
the Institutional Platform that is, and is identified on the Website as being,
separate from the Retail Channel through which Seller originates and offers
Borrower Payment Dependent Notes. The Purchased Loans do not comprise collateral
securing any Borrower Payment Dependent Notes.


Section 2.17 [***]. In the event of [***], the term of this Agreement shall be
extended by up to three (3) months and Seller shall offer Eligible Loans to
Purchaser on a monthly basis with an initial principal amount to be determined
by Seller, provided that such monthly initial principal amount shall be
(i)at least the lesser of (a) $[***] and (b) the remaining [***], and (ii) no
greater than $[***], until the aggregate [***] has been offered to Purchaser
pursuant to this Agreement; provided, however, that in the event that the [***]
is not known to Seller at the time a related Monthly Purchase Request is
required to be given by Seller, Seller shall make a good faith estimate of such
amount [***]. For the avoidance of doubt, any extension of the term of this
Agreement due to [***] shall run coterminously with any extension of the term
due to an [***].


Section 2.18 [***]. [***]
[***]







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






ARTICLE III
TRUE SALE; GRANT OF SECURITY INTEREST; ENFORCEMENT


Section 3.01    True Sale.


Each of Seller, Beneficiary and Purchaser agree that the transactions
contemplated hereby are intended to be and shall constitute and be construed as,
absolute and irrevocable sales of the Purchased Loans transferred pursuant to
Article 2 above, and are not intended to be financings or loans by Purchaser or
Beneficiary to Seller, and shall provide Purchaser with the benefits of
ownership of the Purchased Loans, conveying good title free and clear of any
liens or rights of others, such that any interest in and title to the Purchased
Loans would not be property of Seller’s estate in the event Seller becomes a
debtor in a case under Debtor Relief Laws. The Parties shall treat such
transactions as sales for tax, accounting and all other purposes. The sale of
each Loan pursuant to Article 2 above transfers to Purchaser all of Seller’s
right, title and interest in and to such Loan, and Seller will not retain any
residual rights with respect to any Purchased Loan.


Section 3.02    Grant of Security Interest.


(a)    Notwithstanding the intent of the Parties, in the event that the
transactions contemplated hereby are construed to be financings or loans made by
Purchaser to Seller or the Purchased Loans are otherwise determined or held to
be property of Seller, then (i) Seller hereby grants to Purchaser a present and
continuing security interest in and to the following, whether now existing or
hereafter created: all Purchased Loans (including all property described in the
definition of “Loan”), and all proceeds (as defined in the UCC) of such
Purchased Loans (collectively, the “Purchased Loan Collateral”); (ii) this
Agreement shall also be deemed to be a security agreement within the meaning of
Article 9 of the UCC; (iii) the transfers of the Purchased Loans provided for
herein shall be deemed to be a grant by Seller to Purchaser of a first priority
lien upon and security interest in all of Seller’s right, title and interest in
and to the Purchased Loan Collateral to secure Seller’s obligations hereunder
and under the Servicing Agreement, including the obligation to pay over to
Purchaser collections on the Purchased Loans, (iv) the possession by Purchaser
or its custodian of the Purchased Loan Collateral and such other items of
property as constitute instruments, chattel paper, money, negotiable documents,
general intangibles or accounts shall be deemed to be “possession by the secured
party” for purposes of perfecting the lien or security interest pursuant to the
UCC, including Section 9-305 of the UCC; (v) each of Beneficiary and Purchaser
is hereby authorized to take all necessary or appropriate actions to perfect
Purchaser’s security interest in the Purchased Loan Collateral, including
without limitation authorization to file financing statements on form UCC-1
naming Purchaser as secured party and Seller as debtor, and identifying the
Purchased Loan Collateral as collateral therein, and any amendments thereto; and
(vi) notifications to Persons holding such property and acknowledgments,
receipts or confirmations from Persons holding such property, shall be deemed
notifications to, or acknowledgments, receipts or confirmations from, financial
intermediaries, bailees or agents (as applicable) of Purchaser for the purpose
of perfecting such lien or security interest under the UCC. Any assignment of
the interests of Purchaser in the Purchased Loans pursuant to any provision
hereof shall also be deemed to be an assignment of any lien or security interest
created hereby in the Purchased Loan Collateral.


(b)    Seller shall not create or permit any security interest arising through
or under Seller or Bank in Purchased Loan Collateral, except in favor of
Purchaser, and, if necessary, shall modify any previously executed loan or
security agreement to eliminate any security interest granted in the Purchased
Loan Collateral that has not been or will not be released at or prior to the
effective time of transfer of the related Purchased Loan to Purchaser, including
without limitation any security interest in such Purchased Loan Collateral as
proceeds or as after acquired property.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






(c)    To the extent consistent with this Agreement, Seller, Purchaser and
Beneficiary shall take such actions as may be deemed reasonably necessary or
appropriate such that, if this Agreement were deemed to create a lien upon or
security interest in the Purchased Loan Collateral and all such reasonably
necessary or appropriate actions had been taken, such lien or security interest
would be deemed to be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the term of this
Agreement, including, without limitation, the execution and delivery by Seller
to Purchaser of all assignments, security agreements, financing statements and
other documents Purchaser or Beneficiary reasonably requests, in form and
substance reasonably satisfactory to Purchaser or Beneficiary.


Section 3.03    Servicing Arrangements.


At the same time Beneficiary, Purchaser and Seller enter into this Agreement,
and as a condition to Seller’s execution and delivery of this Agreement,
Beneficiary, Purchaser and Seller will enter into the Servicing Agreement, which
sets forth the terms on which Seller will service the Purchased Loans.


ARTICLE IV
REPRESENTATION, WARRANTIES AND COVENANTS


Section 4.01    Seller Representations and Warranties.


As of the Closing Date and as of each Purchase Date or such other applicable
date as is specified below, Seller hereby covenants, represents and warrants to
Beneficiary and Purchaser, with respect to itself and the Purchased Loans, where
applicable, purchased on such Purchase Date, that, except as expressly and
specifically modified in the Company Schedule of Exceptions as defined in and
delivered pursuant to the Warrant Agreement:


(a)Seller is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all licenses
necessary to carry on its business as now being conducted, and is licensed,
qualified and in good standing in each state where the laws of such state
require licensing or qualification in order to conduct business of the type
conducted by Seller, except to the extent that the failure to obtain or maintain
any such license could not reasonably be expected to have a Material Adverse
Effect with respect to Seller, and in any event Seller is in compliance with all
Applicable Laws to the extent necessary to ensure the enforceability of the
terms of this Agreement and its ability to perform its obligations hereunder.


(b)Seller has the full limited liability company power and authority to execute
and deliver this Agreement and to perform in accordance herewith; the execution,
delivery and performance of this Agreement (including all instruments of
transfer to be delivered pursuant to this Agreement) by Seller, and the
consummation of the transactions contemplated hereby have been duly and validly
authorized; this Agreement evidences the valid, binding and enforceable
obligation of Seller (except as such enforceability may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally and by general principles of equity) and all requisite limited
liability company action has been taken by Seller to make this Agreement valid
and binding upon Seller in accordance with its terms.


(c)Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated by this Agreement (assuming receipt of all
necessary consents), nor compliance with its terms and conditions, (i) will
result in the creation or imposition of any Lien upon the Purchased Loans (other
than any security interest granted pursuant to Section 3.02(a)) or (ii)
conflicts with or results





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




in the breach of, or constitutes a default under, any Purchased Loan or any
material contract, agreement or other instrument to which Seller is a party or
which may be applicable to Seller or its assets.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






(d)Assuming full and complete performance by Beneficiary and Purchaser of its
covenants and obligations hereunder, Seller does not believe, nor does it have
any reason or cause to believe, that it cannot perform its covenants and
obligations contained in this Agreement.


(e)No consent, approval, license, registration, authorization or order of any
Regulatory Authority is required for the execution, delivery and performance by
Seller of, or compliance by Seller with, this Agreement, or if required, such
consent, approval, license, registration, authorization or order has been
obtained prior to the related Purchase Date for such Loan, in each case except
to the extent that the failure to obtain any such consent, approval, license,
registration, authorization or order could not reasonably be expected to have a
Material Adverse Effect with respect to Seller or adversely affect the validity,
enforceability or collectability of such Purchased Loan.


(f)There are no judgments, proceedings or investigations pending against Seller
or, to Seller’s Actual Knowledge, threatened against Seller, before any
Regulatory Authority having jurisdiction over Seller or its properties: (i)
asserting the invalidity of this Agreement or any Purchased Loans; (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement; or (iii) seeking any determination or ruling that could reasonably be
expected to have a Material Adverse Effect with respect to Seller.


(g)To Seller’s Actual Knowledge, there are no judgments, proceedings or
investigations pending or threatened against the Bank, before any Regulatory
Authority having jurisdiction over the Bank or its properties: (i) asserting the
invalidity of this Agreement or any Purchased Loans; or (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement.


(h)Seller is solvent and no voluntary or involuntary bankruptcy petition has
been commenced by or against Seller, nor has Seller made an offer of assignment
or compromise for the benefit of creditors. Seller will not be rendered
insolvent by the consummation of the transactions contemplated hereby. Seller is
not transferring any Purchased Loan with any intent to hinder, delay or defraud
any of its creditors.


(i)The consummation of the transactions contemplated by this Agreement is in the
ordinary course of business of Seller, and the transfer, assignment and
conveyance of the Purchased Loans by Seller pursuant to this Agreement are not
subject to bulk transfer or any similar statutory provisions.


(j)
Seller is in compliance with all Applicable Laws in all material respects.



(k)Seller is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.


(l)Seller is in compliance with this Agreement in all material respects and no
Servicer Default or event which, with the giving of notice or lapse of time or
both, would constitute a Servicer Default, has occurred and is continuing.


(m)The Credit Guidelines set forth on Exhibit C hereto as of the date of this
Agreement are true, correct and complete as of such date. No material
amendments, changes or modifications to such Credit Guidelines have been made
since the date of this Agreement without the prior approval of Beneficiary
except (i) as may be required by law, regulation or governmental guidance
applicable to PMI or Seller or to Bank or (ii) changes that are immaterial or
clerical in nature.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






(n)As of their respective filing dates, none of Seller's SEC Exchange Act
filings contain any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein, in light of
the circumstances they were made, not misleading.


(o)    [***]


(p)The Credit Guidelines, WebBank Agreements, WebBank-Prosper Credit Policy and
Form Loan Documents furnished by Seller to Beneficiary prior to the date of this
Agreement are true, correct, and complete as of the date of this Agreement. No
material amendments, changes or modifications to the Credit Guidelines or
WebBank Agreements (excluding the WebBank Prosper Credit Policy) furnished by
Seller to Beneficiary prior to the date of this Agreement have been made without
the prior written consent of Beneficiary, other than (i) as may be required by
law, regulation or governmental guidance applicable to PMI, Seller or its
subsidiary or the Bank, or (ii) changes that are immaterial or clerical. No
material changes to the WebBank-Prosper Credit Policy or the Form Loan Documents
furnished by Seller to Beneficiary prior to the date of this Agreement have been
made without prior written notification to Beneficiary, other than (i) as may be
required by law, regulation or governmental guidance applicable to PMI, Seller
or the Bank, or (ii) changes that are immaterial or clerical in nature.


(q)The chief place of business and chief executive office of the Seller are
located at the address set forth in Section 9.01 (or at such other locations,
notified to Beneficiary in accordance with Section 9.01, in jurisdictions where
all action necessary to maintain Beneficiary’s first priority perfected security
interest in the Purchased Loans have been taken and contemplated) and have been
located at such location at all times for the last five years except as
specified in Schedule 3. The exact legal name of Seller is set forth on the
signature pages hereto. Seller has not changed its name, changed its
organizational structure, changed its jurisdiction of organization or used any
name other than its exact legal name at any time since its formation, except as
may be notified to Beneficiary in accordance with the terms of this Agreement.


Section 4.02    Purchased Loan Representations and Warranties.


Seller hereby represents, warrants and covenants to Beneficiary and Purchaser as
of the related Purchase Date with respect to each Purchased Loan acquired on
such date that:


(a)Such Purchased Loan is an Eligible Loan.


(b)Immediately prior to the sale thereof to Purchaser, Seller is the sole owner
of such Purchased Loan and has good and marketable title thereto, free and clear
of any interest, including any and all Liens, and has the right to assign, sell
and transfer such Purchased Loan to Purchaser free and clear of any Lien, other
than any security interest granted pursuant to Section 3.02(a), and Seller has
not sold, assigned or otherwise transferred any right or interest in or to such
Purchased Loan and has not pledged such Purchased Loan as collateral for any
debt or other purpose, other than any security interest granted pursuant to
Section 3.02(a). Immediately following the transfer of each Purchased Loan to
Purchaser hereunder, Purchaser will own such Loan free and clear of any Lien
(other than any security interest granted pursuant to Section 3.02(a)), and
subject to Section 4.07, will have the right to assign, sell, transfer and
pledge such Loan to any Person in connection with a Financing or otherwise.


(c)The collection and servicing practices used by Seller or its agent with
respect to such Purchased Loan have been in all respects legal, proper, prudent
and customary in the consumer loan origination and servicing industry, and are
in accordance with Applicable Law as well as the terms of such Purchased Loan.





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






(d)
[Reserved]



(e)Other than any security interest granted to Purchaser pursuant to Section
3.02(a), and any security interest that has been or will be fully released prior
to or concurrently with the transfer thereof to Purchaser, Seller has not
pledged, assigned, sold, granted a security interest in or otherwise conveyed
such Purchased Loan. Seller has not authorized the filing of and is not aware of
any financing statements against Seller that include a description of collateral
covering any portion of such Purchased Loan other than any financing statement
relating to any security interest granted to Purchaser pursuant to Section
3.02(a). The promissory note or other record that constitutes or evidences such
Loan does not have any marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than Purchaser that will not
be removed or appropriately updated, amended or superseded to reflect that any
such pledge, assignment or conveyance has been terminated and any related Lien
fully released prior to or concurrently with the transfer thereof to Purchaser.


(f)Seller has not done anything to prevent or impair such Loan from being valid,
binding and enforceable against the applicable Borrower, and no instrument has
been executed by Seller, PMI or Bank that would result in any such release,
satisfaction, cancellation or rescission of any Loan Document.


(g)Such Loan has not been originated in, and, as of any date of determination,
is not subject to the laws of, any jurisdiction under which the sale, transfer,
assignment, setting over, conveyance or pledge of such Loan would be unlawful,
void or voidable. None of the Bank or Seller, as of any date of determination,
has entered into any agreement with the related Borrower that prohibits,
restricts or conditions the assignment of such Loan.


(h)Each Purchased Loan is readily identifiable by its respective loan
identification number and loan listing number indicated in “C. Positions File”
of the Data Files and no other loan owned by, or in possession or control of
Seller, Servicer or PMI, at any time, has the same loan identification number or
loan listing number as such Purchased Loan.


(i)The sale, transfer and conveyance of each Purchased Loan to Purchaser as and
in the manner contemplated by this Agreement are sufficient (i) to fully
transfer to Purchaser all right, title and interest of Seller thereto and (ii)
to the extent that Seller retains an interest in such Loan despite such sale,
transfer and conveyance, to grant to Purchaser the security interest referred to
in this Agreement.


(j)The Loan Trailing Fee (as defined in the Servicing Agreement) related to such
Purchased Loan is no greater than the “Loan Trailing Fee” contained in the Asset
Sale Agreement, dated as of July 1, 2016 by and between the Bank and the Seller.


Section 4.03 Beneficiary Representations and Warranties.


As of the Closing Date and as of each Purchase Date, Beneficiary hereby
represents and warrants to Seller that:


(a)Beneficiary is duly formed, validly existing and in good standing under the
laws of the Cayman Islands and has all licenses necessary to carry on its
business as now being conducted, and is licensed, qualified and in good standing
in each state where the laws of such state require licensing or qualification in
order to conduct business of the type conducted by Beneficiary, except to the
extent that the failure to obtain or maintain any such license would not
reasonably be expected to have a Material Adverse Effect with respect to
Beneficiary, and in any event Beneficiary is in compliance with all





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






Applicable Law to the extent necessary to ensure the enforceability of the terms
of this Agreement, and its ability to perform its obligations hereunder.


(b)Beneficiary has the full power and authority to execute and deliver this
Agreement and to perform in accordance herewith; the execution, delivery and
performance of this Agreement by Beneficiary, and the consummation of the
transactions contemplated hereby have been duly and validly authorized; this
Agreement evidences the valid, binding and enforceable obligation of Beneficiary
(except as such enforceability may be limited by applicable bankruptcy,
insolvency and other similar laws affecting creditors’ rights generally and by
general principles of equity) and all requisite action has been taken by
Beneficiary to make this Agreement valid and binding upon Beneficiary in
accordance with its terms.


(c)Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated by this Agreement (assuming receipt of all
necessary consents), nor compliance with its terms and conditions, conflicts
with or results in the breach of, or constitutes a default under, any material
contract, agreement or other instrument to which Beneficiary is a party or which
may be applicable to Beneficiary or its assets.


(d)Assuming full and complete performance by Seller of its covenants and
obligations hereunder, Beneficiary does not believe, nor does it have any reason
or cause to believe, that it cannot perform its covenants and obligations
contained in this Agreement.


(e)No consent, approval, license, registration, authorization or order of any
Regulatory Authority is required for the execution, delivery and performance by
Beneficiary of, or compliance by Beneficiary with, this Agreement, or if
required, such consent, approval, license, registration, authorization or order
has been obtained prior to the date hereof, in each case except to the extent
that the failure to obtain any such consent, approval, license, registration,
authorization or order would not reasonably be expected to have a Material
Adverse Effect with respect to Beneficiary.


(f)There are no judgments, proceedings or investigations pending against
Beneficiary or, to the best of Beneficiary’s knowledge, threatened against
Beneficiary, before any Regulatory Authority having jurisdiction over
Beneficiary or its properties: (i) asserting the invalidity of this Agreement;
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement; or (iii) seeking any determination or ruling that would
reasonably be expected to have a Material Adverse Effect with respect to
Beneficiary.


(g)Beneficiary is solvent and no voluntary or involuntary bankruptcy petition or
winding up petition has been commenced by or against Beneficiary, nor has
Beneficiary made an offer or assignment or compromise for the benefit of
creditors.


(h)Beneficiary: (i) is an “accredited investor” within the meaning of Regulation
D, Rule 501(a), promulgated by the Securities and Exchange Commission under the
Securities Act of 1933, as amended and (ii) is acquiring interests in the
Purchased Loans for investment only and not with a view to, or for resale in
connection with, any distribution to the public or public offering thereof.
Beneficiary acknowledges that the Purchased Loans have not been registered under
the securities laws of any jurisdiction and cannot be disposed of unless they
are subsequently registered under or sold pursuant to an applicable exemption
under applicable securities laws and the provisions of this Agreement have been
complied with. Beneficiary acknowledges that the Purchased Loans were not
offered to Beneficiary by means of general solicitation or general advertising.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






(i)Neither the facilities through which Beneficiary will acquire Purchased Loans
hereunder nor the individuals acting on Beneficiary’s behalf with respect to any
such acquisition are located in the State of Alabama or the State of Indiana.


(j)Beneficiary is fully compliant with all applicable provisions of the AML-BSA
Laws and the Foreign Corrupt Practices Act of 1977, as amended, and is subject
to policies and procedures reasonably designed to ensure its ongoing compliance
with such laws.


(k)Beneficiary: (i) has knowledge and experience in financial and business
matters and is capable of evaluating the merits and risks of an investment in
the Purchased Loans and making an informed investment decision with respect
thereto; (ii) has reviewed and evaluated all information necessary to assess the
merits and risks of its investment in the Purchased Loans; (iii) is able to bear
the economic and financial risk of an investment in the Purchased Loans for an
indefinite period of time; (iv) has made its determination to cause Purchaser to
purchase the Purchased Loans independent of any other purchaser of any Loans and
independent of any statements or opinions as to the advisability of such
purchase, which may have been made or given by any other Person or by any agent
or employee thereof; (v) has been afforded by Seller access to, and has
conducted its own due diligence, searches, inspections and investigations of and
with respect to, the Purchased Loans (including the Loan Documents and Data
File) to the extent it has desired to do so; (vi) has been assisted and advised
by its own legal, accounting, and business advisers in connection with the
acquisition of the Purchased Loans; (vii) except for the representations and
warranties of Seller in Article 4, Beneficiary has relied solely upon its
independent investigations and knowledge, and is fully familiar with the
Purchased Loans; and (viii) except for the representations and warranties of
Seller in Article 4, Beneficiary has not relied on, and in entering into this
Agreement, Beneficiary does not rely on any representation or statement made by
Seller or any of Seller’s officers, managers, directors, shareholders,
employees, agents or attorneys.


(l)Beneficiary acknowledges and agrees that the Purchased Loans are not
guaranteed or otherwise subject to any guaranty, surety, indemnity, subsidy or
support of any kind by any Person, including without limitation, any Regulatory
Authority. Beneficiary further acknowledges and agrees that Seller has not made
and does not herein make any representation or warranty of any kind or nature
with respect to the dischargeability, non-dischargeability or any other outcome
of any bankruptcy or insolvency involving any Borrower or any other obligor of
any of the Purchased Loans.


(m)Beneficiary acknowledges and agrees that Seller makes no representation or
warranty as to (i) the fitness of any Purchased Loan for any particular use or
business purpose of Beneficiary, (ii) the accuracy or the appropriateness of the
methodology used by Beneficiary to assess and evaluate Purchased Loans or (iii)
the amount Beneficiary ultimately will recover as payments or proceeds of any
Purchased Loan or the timing of its receipt of any such amounts.


(n)Beneficiary acknowledges and agrees that (i) the representations and
warranties made by Seller in Article 4 are the exclusive representations and
warranties made by Seller in this Agreement, (ii) except for Seller’s
representations and warranties set forth in Article 4 and in the Servicing
Agreement, Seller is not making any express or implied representation or
warranty whatsoever regarding the transactions contemplated by this Agreement or
any other matter, and (iii) without limiting any of Seller’s representations or
warranties set forth in Article 4, Seller shall not be liable or bound in any
manner by any express or implied representation, warranty, guarantee, statement,
promise or information made or furnished by any agent or representative of
Seller or by any other Person acting as agent of, representing or purporting to
be an agent of or represent Seller or any of its Affiliates.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Section 4.04    Purchaser Representations and Warranties


Subject to Section 9.16, Purchaser hereby makes the following representations
and warranties to Seller and Beneficiary as of the date hereof and as of each
Purchase Date:


(a)Trustee is a federal savings bank duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation. The
execution, delivery and performance by Purchaser of this Agreement and the
transactions contemplated hereby are within its powers and have been duly
authorized by all necessary action. This Agreement has been duly executed and
delivered by Purchaser and constitutes the legal, valid and binding obligation
of Purchaser, enforceable against Purchaser in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium and/or other similar laws and general equitable
principles.


(b)The execution, delivery and performance by Purchaser of this Agreement and
the transactions contemplated hereby do not and will not violate, materially
conflict with or result in a material breach or default under the organizational
documents of Purchaser, any Applicable Law applicable to Purchaser, or any
agreement or other document to which Purchaser is a party or by which it is
bound.


(c)No authorization, approval, consent or other action by, and no notice to or
filing with, any governmental authority or regulatory body or other Person is or
will be required to be obtained or made by Purchaser of the execution, delivery
and performance of this Agreement and the transactions contemplated hereby,
except to the extent the failure to obtain such authorization, approval, consent
or other action, or to make any such notice or filing, would not have a material
adverse effect on Purchaser’s ability to perform its obligations under this
Agreement.


(d)There is no litigation or administrative proceeding before any court,
tribunal or governmental body presently pending or, to the knowledge of
Purchaser, threatened against Purchaser, which would have a material adverse
effect on Purchaser’s ability to perform its obligations under this Agreement.


(e)Purchaser is fully compliant with all applicable provisions of the AML-BSA
Laws and the Foreign Corrupt Practices Act of 1977, as amended, and is subject
to policies and procedures reasonably designed to ensure its ongoing compliance
with such laws.


Section 4.05    Seller Covenants.


Seller hereby covenants and agrees with Beneficiary and Purchaser as follows:


(a)Information. Seller acknowledges and agrees that Purchaser shall be the owner
of all data and information relating to the Purchased Loans and the related
Borrowers, including credit file information, servicing and collection history,
and other books and records, and that all such information shall constitute
“Confidential Information” subject to Section 6.02.


(b)Ownership. Seller will take all action necessary to effect and maintain
Purchaser’s ownership interest in the Purchased Loans.


(c)Seller Obligations. Seller will do, execute and perform all such other acts,
deeds and documents as Purchaser may from time to time reasonably require in
order to carry out the intent of this Agreement.







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




(d)No Liens, Etc. Against Consumer Loans. Seller hereby covenants and agrees not
to create or suffer to exist (by operation of law or otherwise) any lien arising
through or under Seller or Bank (other







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






than Purchaser’s security interest under Section 3.02(a)) upon or with respect
to, any of the Purchased Loans or any of its interest therein. Seller shall
immediately notify Beneficiary of the existence of any lien arising through or
under Seller or Bank (other than Purchaser’s security interest under Section
3.02(a)) on any of the Purchased Loans of which Seller has knowledge and Seller
shall defend the right, title and interest of Purchaser in, to and under the
Purchased Loans, against all claims of third parties arising through or under
Seller or Bank.


(e)Books and Records. Seller shall maintain accounts and records as to each
Purchased Loan hereunder accurately and in sufficient detail to permit the
reader thereof to know at any time the status of such Purchased Loan. Seller
shall maintain its computer records so that Seller's master computer records
(including any back-up archives) that refer to any Purchased Loan indicate that
such Purchased Loan is owned by Purchaser.


(f)Financing Facility Cooperation. Seller acknowledges that it is the intention
of Beneficiary to enter into one or more financing facilities (directly or
indirectly) to finance purchases of Eligible Loans (each such financing
facility, the “Financing Facility”). In connection with any Financing Facility,
Seller shall:


(i)    cooperate with respect to all reasonable requests and reasonable due
diligence procedures, including, without limitation, participating in meetings
with potential lenders;


(ii)    deliver to Beneficiary or to any person designated by Beneficiary (A)
such information regarding Seller, PMI, loan delinquency, collection experience
and such other information regarding the Loans as may be required by a potential
lender as is customarily provided to purchasers or investors in the [***] or as
is reasonably requested by Beneficiary, and (B) such other documents as may be
reasonably requested by a potential lender; and


(iii)    make any commercially reasonable amendments to this Agreement and the
Servicing Agreement requested by a potential lender in order to facilitate such
Financing Facility.


In connection with each Financing Facility, Seller may be required (depending on
the identity of the third party financing source) to execute a commercially
reasonable multi-party agreement with the financing party and Seller may also be
required to allow such financing party to be a third party beneficiary of the
Servicing Agreement and this Agreement. [***]


(g)UCC Filing Information. Without providing at least [***] prior written notice
to Beneficiary and completing all actions required or reasonably requested by
Beneficiary to maintain Purchaser’s first priority perfected security interest
in the Purchased Loans and other Purchased Loan Collateral, Seller will not
change any of: its name, mailing address, organizational identification number,
its type of organization, jurisdiction of organization or legal structure.


(h)Compliance Review. Not less than once per calendar year, and in conjunction
with any reviews, audits or inspections performed under the Servicing Agreement,
Beneficiary (and its agents, professional advisors, financing providers and
other designees, including the Verification Agent) may at Beneficiary’s sole
expense perform a compliance review in order to confirm Seller’s performance
with the terms hereunder (a “Compliance Review”) with [***] Business Days’ prior
written notice to Seller, which Compliance Review shall occur during normal
business hours to (i) verify the compliance by Seller with this Agreement, (ii)
verify the compliance by Seller with Applicable Laws and other legal compliance
related





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






to the Purchased Loans, (iii) verify compliance of the Purchased Loans and other
Loans subject to Purchase Commitments hereunder with the criteria under the
definition of “Eligible Loan” and the representations and warranties in Section
4.02, (iv) inspect Seller’s and its Affiliates’ books and records (including
electronic records) related to the Purchased Loans and (v) review and verify
such other material information relating to Purchased Loans that Beneficiary
reasonably requests. Seller will cooperate with all reasonable requests and
provide Beneficiary (and its agents, professional advisors, financing providers
and other designees) with all necessary assistance and information in connection
with each such Compliance Review. In connection with each Compliance Review,
Beneficiary (and its agents, professional advisors, financing providers and
other designees) shall have the right to visit locations used by Seller and its
Affiliates (each, an “Inspection”), at Beneficiary’s expense. During each
Inspection, Seller will provide representatives of Beneficiary (and its agents,
professional advisors, financing providers and other designees) with reasonable
access to Seller’s personnel (at Seller’s own expense) as reasonably necessary
for Beneficiary (and its agents, professional advisors, financing providers and
other designees) to perform a Compliance Review. In connection with any
Compliance Review and/or Inspection, Beneficiary agrees to make reasonable
efforts to minimize the impact on the business operations, resources and
personnel of Seller. Except after the occurrence and during the continuation of
Seller’s failure to perform or observe any obligation, covenant or agreement
contained in this Agreement or a Compliance Review required by a lender to
Beneficiary or a rating agency, if Beneficiary (and/or its agents, professional
advisors and other designees) conducts a Compliance Review and/or Inspection
more often than once per calendar year, Beneficiary agrees to pay to Seller an
amount equal to $[***] for each such Compliance Review and/or Inspection
conducted in addition to the annual Compliance Review and/or Inspection, in
order to cover the salaries and other expenses of Seller’s personnel and the
loss of revenue experience by Seller as a result of diverting its resources from
its business to attend to any such additional Compliance Review and/or
Inspection. For the avoidance of doubt, any information obtained or disclosed to
Beneficiary (and its agents, professional advisors, financing providers and
other designees) in connection with any such Compliance Review and/or Inspection
shall be treated as Confidential Information of Seller in accordance with
Section 6.02.


(i)    [***]


(j)Material Amendments. Without the prior written consent of Beneficiary, Seller
shall not make any material amendments, changes or modifications to the [***] or
the [***] on or after the date of this Agreement, except as (i) may be required
by law, regulation or governmental guidance applicable to PMI, Seller or the
Bank or (ii) that are immaterial and clerical in nature.


(k)Prior Notice of Changes. Without providing prior written notice to
Beneficiary, Seller shall not make any:


(i)    Material Amendments to [***] furnished by Seller to Purchaser prior to
the date of this Agreement, except (A) as may be required by law, regulation or
governmental guidance applicable to [***] or (B) any such amendments that are
immaterial and clerical in nature; or


(ii)    material amendments, changes or modifications to any [***] attached to
this Agreement, except (A) as may be required by law, regulation or governmental
guidance applicable to PMI, Seller or WebBank or (B) any such amendments that
are immaterial and clerical in nature; or


(iii)    Material Amendments to the [***], except (A) as may be required by law,
regulation or governmental guidance applicable to PMI, Seller, or WebBank or (B)
any such amendments that are immaterial and clerical in nature.





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






(l)Copies of Changes. In the event that any material amendments, changes or
modifications under Section 4.05(j) or Section 4.05(k) above are required by
law, regulation or governmental guidance applicable to PMI, Seller or Bank to be
made, or any changes occur that are immaterial and clerical in nature, Seller
shall promptly (and in any event within [***] Business Days of the occurrence of
such amendments, changes or modifications) provide a copy of such changes to
Beneficiary.


(m)    [***]


(n)    [***]


(o)    [***]


(p)Notices. Seller shall notify Beneficiary via electronic mail in accordance
with Section 9.01 promptly (and in any event within [***] Business Days of
Actual Knowledge) of the occurrence of any of the following:


(i)    A Termination Event or an event that with the giving of notice or passage
of time, or both, would constitute a Termination Event.


(ii)
A breach of a representation and warranty of Seller in this Agreement.



(iii)
The failure to satisfy any conditions precedent specified in Section 2.03(b).



(iv)    [***]


(v)A default or event of default under Material Indebtedness.


(vi)Any written action, suit, claim, investigation or proceeding commenced or,
to the Actual Knowledge of Seller, threatened in writing against Seller, which
if decided adversely to Seller would result in the payment of an amount greater
than or equal to $[***].


(vii)Any actual or threatened in writing claim, investigation, regulatory
action, proceeding or order of a governmental authority or regulator relating to
Seller or PMI, solely to the extent legally permitted to provide such notice, to
the extent any such action could be reasonably likely to materially impair
Seller’s ability to perform its obligations under this Agreement.


(viii)The failure to maintain, violation or suspension of any licenses,
approvals, qualifications or authorizations to service loans in any relevant
jurisdiction of Seller or PMI to the extent any such failure could be reasonably
likely to materially impair Seller’s ability to perform its obligations under
this Agreement.


(ix)
A change of Seller’s principal business address or name.



(q)Licensing Updates. After the Closing, on the [***] of each calendar month
during the Term, Seller shall provide to Beneficiary information regarding any
updates with respect to the jurisdictions in which Seller or PMI holds licenses,
approvals, qualifications or authorizations (servicing, lending or otherwise) as
well as the jurisdictions in which Seller or PMI has submitted with the
applicable governmental or regulatory authority an application to seek licenses,
approvals, qualifications or authorizations.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






(r)    [***]


(s)
Tax Treatment.



(i)    Except as set forth in this Section 4.05(s), Seller will not take a
position for U.S. federal income tax purposes other than (A) Bank (or Seller) is
the party that originates the Purchased Loans, and (B) such origination is not
on behalf of any other party, including, without limitation, Purchaser or
Beneficiary.


(ii)    Not more frequently than once per year, Seller may, upon the
determination by a nationally recognized law firm or accounting firm that a
position other than that set forth in Section 4.05(s)(i)(A) or (B) is required
under Applicable Law, provide written notice to Beneficiary of such firm’s
determination. Seller shall not be required to comply with the applicable
covenant provided in Section 4.05(s)(i)(A) or (B) that is identified in the
written notice unless, within [***] of the delivery of such notice, Beneficiary
provides Seller an opinion from a nationally recognized law or accounting firm
at a “should” level of comfort that the position set forth in Seller’s written
notice is not required under Applicable Law.


(iii)    Seller shall control any proceeding before the Internal Revenue Service
or any state or local taxing authority, or resulting litigation, involving a
challenge or questioning of Seller’s use of the tax treatment described in
Section 4.05(s)(i). Beneficiary shall have the right, through counsel or other
representative of its choosing and at Beneficiary’s sole expense, to observe the
conduct of such proceeding, and Seller shall keep Beneficiary reasonably
informed regarding the progress of such proceeding and shall consult in good
faith with Beneficiary in connection with such proceeding, including by
discussing substantive strategy and approach of the Seller, giving Beneficiary a
reasonable opportunity to review any correspondence from or submissions to the
taxing authority or tribunal, and considering in good faith any comments or
suggestions by Beneficiary (in all cases only to the extent such proceeding
relates to the tax treatment described in Section 4.05(s)(i) and subject to the
execution of a confidentiality agreement reasonably satisfactory to Seller).
Seller will not take a position in such proceeding at variance with
Beneficiary’s tax position that all activities related to the conduct of
Beneficiary’s business in the United States are carried out by an independent
agent within the meaning of Article V(6) of the Income Tax Treaty between the
United States and Ireland, or successor provision of Applicable Law. For the
avoidance of doubt, it shall not be a breach of this Section 4.05(s) for Seller
to take a position that is required by a “determination” within the meaning of
Section 1313(a) of the Internal Revenue Code (or similar provision of state or
local law), either for the period covered by such determination or in any
preceding or succeeding year.


(t)
Requests. [***]



(u)    [***]


(v) Credit Reporting. With respect to each Purchased Loan, to the extent not
furnished by the Servicer under the Servicing Agreement, Seller will fully
furnish, or cause to be so furnished, in accordance with the Fair Credit
Reporting Act and its implementing regulations, accurate and complete
information (e.g., favorable and unfavorable) on its borrower credit files to
Experian and Trans Union Credit Information Company (two of the credit
repositories) on a monthly basis.


(w)    [***]







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






Section 4.06    Beneficiary and Purchaser Covenants and Acknowledgements.


(a)During the Term, Beneficiary shall not enter into any funding agreement or
arrangement with [***], including any such funding agreement similar to the
transactions contemplated by this Agreement, or invest in any products of any
kind [***] or its affiliates, provided, that, the restrictions in this Section
4.06 shall not include (A) any restriction on purchasing any [***] products on
the secondary market; or (B) any restriction on purchasing publicly registered
equity in or assets (other than products) of, or entering into any lending
arrangement (other than the purchase of products) with, [***]. Notwithstanding
the previous sentence, if PMI, the Seller or any Affiliate thereof merges with
or becomes an Affiliate of [***], the restrictions set forth in this Section
4.06(a) shall be of no further force and effect.


(b)Each of Beneficiary and Purchaser hereby acknowledges and agrees that (i)
each purchase and sale of a Purchased Loan hereunder is an arms-length
transaction between Beneficiary and Purchaser, on the one hand and Seller on the
other hand; (ii) Seller is not acting as Beneficiary’s or Purchaser’s agent or
fiduciary in connection with any such purchase and sale, except to the extent of
any independent contractual relationship established hereby; (iii) Seller
assumes no advisory or fiduciary responsibility with respect to Beneficiary or
Purchaser in connection with any such purchase and sale; (iv) Seller has not
provided Beneficiary or Purchaser with any legal, accounting, regulatory or tax
advice with respect to any Loan; and (v) each of Beneficiary and Purchaser has
consulted its own legal, accounting, regulatory and tax advisors with respect to
the Purchased Loans to the extent it has deemed appropriate.


(c)Beneficiary and Purchaser will provide a single point of contact (the
“Purchaser Contact”) for discussion and determination of all issues surrounding
this Agreement and the Servicing Agreement with Seller. Such Purchaser Contact
shall initially be [***] of [***], whose contact information is as follows:
[***], Facsimile number [***], and (i) at [***] with respect to [***], (ii) with
respect to [***] delivered pursuant to [***], an email address to be provided by
the Beneficiary prior to the initial delivery of such a [***] and (iii) at [***]
with respect to all other matters, in each case until further notice in writing
from Beneficiary to Seller.


(d)The covenants and undertakings contained in [***] relate to matters which are
of a special, unique and extraordinary character and a violation of any of the
terms of [***] may cause irreparable injury to Seller, the amount of which may
be impossible to estimate or determine and which may not be adequately
compensated. Accordingly, the remedy at law for any breach of [***] may be
inadequate. [***] The rights and remedies provided by this Section 4.06(d) are
cumulative and in addition to any other rights and remedies which Seller may
have hereunder or at law or in equity.


Section 4.07    Transfers of Purchased Loans; Whole Loan Sale Cooperation.


(a)Purchaser will not transfer, and Beneficiary will not permit the transfer of,
ownership of a Purchased Loan to any other Person (a “Purchased Loan
Transferee”) unless the following conditions have been satisfied:


(i)    Beneficiary provides written notice of the intended transfer to the Loan
Registrar at least [***] Business Days prior to such transfer;


(ii)    the Purchased Loan Transferee satisfies the Seller’s requirements to
open a Prosper Account and opens such an account; and







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






(iii)    so long as such sale occurs prior to a Servicer Default, the Purchased
Loan Transferee enters into a servicing agreement with respect to such loans
with Seller on substantially similar terms to the Servicing Agreement (unless
the Purchased Loan Transferee has already entered into a servicing agreement
with the Seller in relation to other Loans and Seller agrees to service such
transferred loans under such existing servicing agreement).


(b)Seller shall cooperate and assist the prospective purchaser with satisfying
all such requirements, and Seller shall not deny the prospective purchaser from
opening an account on the Platform other than as required by Applicable Law,
including laws related to “know your customer” requirements, tax requirements
and AML-BSA Laws. In connection with any such sale of Purchased Loans, Seller
agrees that Purchaser and Beneficiary may assign the representations and
warranties made by Seller to Beneficiary and Purchaser along with any
accompanying remedies under this Agreement to the buyer in any whole loan sale
pursuant to this Section 4.07.


(c)Additionally, upon written request, in connection with any sale of Purchased
Loans pursuant to this Section 4.07, [***].


(d)Any transfer of ownership of a Purchased Loan shall require written
notification, which may be in electronic form, to the Loan Registrar. The Loan
Registrar shall record in the Register any transfer for which it receives such
notification, and any such transfer shall be effective only upon being recorded
in the Register.


(e)In connection with any whole loan sale prior to a Servicer Default, if the
Servicer and the Purchased Loan Transferee have not already entered into a
servicing agreement that the Purchased Loan Transferee and the Servicer agree
would govern the servicing of any such loans to be sold to the Purchased Loan
Transferee, the Seller agrees to negotiate a servicing agreement with the
Purchased Loan Transferee in good faith and on substantially similar terms to
those set forth in the Servicing Agreement.


(f)Notwithstanding the foregoing, in no event shall Purchaser or Beneficiary or
any of its successors as owners of a Purchased Loan [***]; provided, however,
that this restriction shall not prevent Purchaser from [***].


(g)For the avoidance of doubt, the provisions of this Section 4.07 shall apply
to any transfers of Purchased Loans [***].


(h)Notwithstanding anything to the contrary hereunder, Seller hereby consents to
the transfer of any Purchased Loans to [***], and upon notification to Seller of
the transfer of any such Purchased Loans to [***], Seller shall promptly (and in
any event within [***]) note such transfer on its books and records.
Notwithstanding anything to the contrary hereunder, Seller hereby consents to
the grant of a security interest in any Purchased Loans acquired by [***] to
secure its obligations [***], and upon notification to Seller of the grant of
such security interest, Seller shall promptly note such grant on its books and
records. Seller agrees and acknowledges that with respect to Loans sold to
[***], each of [***] and the [***] under the [***] shall have the right to
require Seller to repurchase a Purchased Loan if any of the Seller’s
representations and warranties under this Agreement as to such Purchased Loan
are breached, to the same extent as Beneficiary has such rights under Section
7.01 of this Agreement.


Section 4.08    [***] Cooperation.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






(a)Seller acknowledges and agrees [***]. In connection with any such [***],
Seller agrees to negotiate in good faith the terms and conditions of [***],
which terms and conditions shall, at a minimum enable [***].


(b)Any such [***] shall be subject to the conditions and requirements included
in Seller’s agreements with the Bank, including without limitation [***] between
[***] and [***] as in effect on the date hereof and as amended from time to time
[***].


(c)
In connection with any [***], Seller shall:



(i)    cooperate with respect to all reasonable requests and [***],


(ii)    deliver to Beneficiary or to any person designated by Beneficiary
(including, without limitation, [***]) (A) such information regarding PMI,
Seller, loan delinquency, collection experience and such other information
regarding the loans [***], (B) such statements and audit letters of reputable
certified public accountants pertaining to information provided by PMI or Seller
and [***] and (C) such other information or documents as may be necessary for
the purposes of compliance with [***],


 
(iii)
deliver a [***],
(iv)
deliver a [***], and
(v)
[***].
(d)
[***]
 



(e) On the [***], Beneficiary shall pay or cause to be paid to Seller the amount
of reasonable out-of-pocket legal expenses incurred by the Seller in connection
[***]; provided, that, if the applicable [***], then Beneficiary shall reimburse
or cause to be reimbursed, Seller with respect to such [***] for all of Seller’s
reasonable out-of-pocket legal expenses incurred by Seller in connection [***].


(f)    [***]


ARTICLE V
INDEMNITY; REMEDIES


Section 5.01    Seller’s Indemnification.


Subject to the limits on indemnification set forth in Section 5.02, Seller
hereby agrees to indemnify, defend and hold harmless the Trustee, Beneficiary
and Purchaser and their respective trustees, directors, officers, employees,
members, managers, representatives, stockholders, limited and general partners
and agents (each, an “Indemnified Purchaser Party”, and hereinafter collectively
referred to as the “Indemnified Purchaser Parties”) from and against any third
party claims, losses, reasonable out-of-pocket attorneys’ fees, damages,
liabilities, costs, expenses, or suits for injury to any person, damage to or
loss of property, or any other claim (collectively, “Damages”) directly arising
out of and to the extent attributable to (a) any willful act or omission that
violates the terms of this Agreement or any negligent act or omission of Seller
or its employees, or agents in connection with this Agreement or any Eligible
Loan, (b) the breach of any covenant or agreement made by Seller or the
incorrectness or inaccuracy of any representation or warranty of Seller
contained in this Agreement, or any instrument, or document executed by Seller
in connection





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




herewith, (c) any theft or misappropriation of funds by Seller or any party
acting on its behalf, (d) fraud committed by Seller, or (e) any litigation,
proceeding or investigation initiated by a Borrower or any third party or by any
governmental authority asserting a violation of Applicable Law by Seller, PMI or
the Bank; provided, that in no event shall Seller be required to indemnify any
Indemnified Purchaser Party in respect of any unused line fee or similar fee
owed under the Financing Facility due to the failure of the Seller to present
Eligible Loans to the Purchaser for purchase under Article 2 hereof. The
provisions of this Section
5.1    shall survive the full payment, performance, and discharge of the
obligations of Seller hereunder and the termination of this Agreement, and shall
continue thereafter in full force and effect.


Purchaser is bearing the risk of credit loss on any Purchased Loans, and the
foregoing indemnity does not apply to credit losses on the Purchased Loans.


Section 5.02    Limits on Indemnification.


Any provision to the contrary notwithstanding, (i) Seller shall not be obligated
to indemnify, defend or hold any Person harmless under this Article 5 from and
against any Damages to the extent such Damages result from such Person’s gross
negligence, bad faith or willful misconduct and (ii) no indemnification is
provided by any Party hereunder in relation to punitive or exemplary damages,
any actual or purported lost profits, costs of cover or other special damages,
or any punitive, exemplary, remote, consequential, incidental or indirect
damages of any Indemnified Party (as defined below).


Section 5.03    Notice of Claims.


A Party seeking indemnification under this Article 5 (the “Indemnified Party”)
shall give prompt written notice to the other Party (the “Indemnifying Party”)
of any claim for which it may seek indemnity (a “Third Party Claim”); provided,
however, that the failure of the Indemnified Party to give timely notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Article 5, except to the extent the Indemnifying Party is materially
prejudiced thereby. From and after receipt of notice of a Third Party Claim
pursuant to this Section 5.03, the Indemnifying Party shall have the right,
exercisable by written notice to the Indemnified Party within [***] days of
receipt of notice of a Third Party Claim to assume and conduct the defense of
such Third Party Claim with counsel selected by the Indemnifying Party (with
respect to the Trustee, such counsel as shall be reasonably acceptable to the
Trustee). If the Indemnifying Party has assumed such defense as provided in this
Section 5.03, the Indemnifying Party will not be liable for any legal expenses
subsequently incurred by any Indemnified Party in connection with the defense of
such claim. In the event that the Indemnifying Party elects to assume the
defense of a Third Party Claim as contemplated herein, the Indemnified Party
shall be entitled to participate in (but not control) the defense of such claim
and to employ counsel of its choice for such purpose at its sole expense (at the
expense of the Trust in the case of the Trustee), provided, however, that such
defense will be at the sole expense of the Indemnifying Party if (i) the
Indemnifying Party has agreed in writing to pay such fees and expenses, or (ii)
the named parties to any such action, suit or proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and the Indemnified Party has been advised by its counsel that (a) there
may be one or more legal defenses available to it which are different from,
additional to or in conflict with those available to the Indemnifying Party and
in the reasonable judgment of such counsel it is advisable for such Indemnified
Party to employ separate counsel in connection with the claim or (b)
representation of the Indemnifying Party and the Indemnified Party by the same
counsel would be inappropriate under applicable standards of professional
conduct (whether or not such representation by the same counsel has been
proposed) due to actual or potential differing interests between them; and, in
any such case the Indemnifying Party shall not have the right to assume the
defense of such action, suit or proceeding on behalf of the Indemnified Party.
If the Indemnifying Party does not assume the defense of any Third Party Claim
in accordance with this Section 5.03 or is prohibited from





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




doing so in accordance with clause (ii) of the previous sentence, the
Indemnified Party may continue to defend such claim at the sole cost and expense
of the Indemnifying Party (subject to the limitations set forth in this Article
5) and the Indemnifying Party may still participate in, but not control, the
defense of such Third Party Claim at the Indemnifying Party’s sole cost and
expense. In the event that the Indemnified Party assumes the defense of a Third
Party Claim in accordance with this Section 5.03, the Indemnified Party will not
consent to a settlement, compromise or discharge of, or the entry of any
judgment arising from, any such Third Party Claim, without the prior written
consent of the Indemnifying Party (such consent not to be unreasonably withheld,
conditioned or delayed). In the event that the Indemnifying Party elects to
assume the defense of a Third Party Claim in accordance with this Section 5.03,
the Indemnifying Party shall not, without the prior written consent of the
Indemnified Party (such consent not to be unreasonably withheld, conditioned or
delayed), consent to a settlement, compromise or discharge of, or the entry of
any judgment arising from, any Third Party Claim, unless such settlement,
compromise, discharge or entry of any judgment (i) does not impose any
non-monetary obligations on the Indemnified Party, (ii) is paid in full by the
Indemnifying Party, (iii) does not include an admission of fault or any findings
of fact against or admissions by the Indemnified Party and (iv) includes an
unconditional release of the Indemnified Party from further liability. In any
such Third Party Claim, the party responsible for the defense of such claim
hereunder shall, to the extent reasonably requested by the other applicable
Parties, keep such other applicable Parties informed as to the status of such
claim, including all settlement negotiations and offers.


Section 5.04 Payment of Claims Relating to Nonpayment of Loans.


In the event an Indemnified Purchaser Party makes a claim for indemnity under
Section 5.01 solely with respect to Damages that may result from nonpayment of a
Purchased Loan (and such matter is otherwise indemnifiable pursuant to Section
5.01), Seller will not be obligated to take any action with respect to such
claim until such Purchased Loan becomes a Charged Off Loan; provided, however,
that Seller may in its sole discretion elect to take action at an earlier time.
Seller shall calculate losses resulting from nonpayment of the Purchased Loan
based upon the outstanding principal balance of the Purchased Loan. If Seller
makes an indemnification payment as a result of Damages resulting from
nonpayment of a Purchased Loan, Seller shall apply any subsequent recovery on
the Purchased Loan first towards recovering the amount of such indemnification
payment, and if Seller recovers the amount of such indemnification payment in
full, Seller shall then remit the remaining balance from such recovery, if any,
to Beneficiary if Purchaser is then the owner of the Loan.


ARTICLE VI
CONFIDENTIALITY


Section 6.01    Disclosure of Confidential Information.


From time to time, in connection with the transactions contemplated by this
Agreement, one Party (“Discloser”) may disclose Confidential Information to
another Party (“Recipient”), whether in writing, orally or by allowing
inspection of tangible objects (i.e., documents, tapes disks, prototypes,
samples, plants or equipment).


Section 6.02    Handling of Confidential Information.


Subject with respect to Purchased Loan Confidential Information to Seller’s
rights under Section 2.10(a), Recipient shall:







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




(a)    hold Confidential Information in confidence and disclose Confidential
Information only to: (i) those Affiliates, officers, directors, partners,
members, consultants, agents, employees, accountants,







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






legal counsel, auditors or other advisors and third-party service providers of
Recipient (“Representatives”) who Recipient reasonably determines need to
receive such Confidential Information in connection with one or more of the
permitted uses contemplated by this Agreement and the Servicing Agreement; (ii)
to the extent disclosure is required or requested by Applicable Law or other
legal process or requested or demanded by any Regulatory Authority; (iii) in
connection with the exercise or enforcement of any right or remedy under this
Agreement, in connection with any litigation or other proceeding to which
Recipient is a party or bound, or to the extent necessary to respond to public
statements or disclosures by Discloser referring to Purchaser, Trustee,
Beneficiary or any Consortium Member; (iv) in the case of Purchaser, Trustee and
Beneficiary, any Consortium Members and their respective Affiliates and their
respective officers, directors, partners, members, consultants, agents,
employees, accountants, legal counsel, auditors or other advisors, and equity
owners of the Beneficiary (and Beneficiary agrees to be liable for any act or
omission in breach of this Article 6 by the foregoing parties who shall be
included in the definition of “Representatives” hereunder) who Purchaser or
Beneficiary reasonably determines need to receive such Confidential Information
in connection with one or more of the permitted uses contemplated by this
Agreement and the Servicing Agreement; (v) any subsequent purchaser or potential
purchaser of any Purchased Loans, and to any actual or potential lender,
investor or other financing source, and any trustee, administrator or agent
acting on behalf of any lender or other financing source; or (vi) in the case of
Seller and Purchased Loan Confidential Information, those recipients permitted
by Section 2.10(a), but only to the extent such Purchased Loan Confidential
Information is contained as part of an aggregation of overall portfolio
information that is not specific to the Purchased Loans, Beneficiary or
Purchaser; provided, that Recipient must: (A) inform any Recipient
Representative of the confidential nature of such Confidential Information; (B)
take commercially reasonable steps to ensure that any such personnel and service
providers do not violate the provisions of this Article 6; (C) promptly notify
Discloser if Recipient has reason to believe any Recipient Representative has
violated the provisions of this Article 6; and (D) provided, further, that
notwithstanding anything to the contrary contained in this Article 6, Recipient
will be liable for any acts or omissions of any Recipient Representative in
breach of this Article 6 to whom it has disclosed Confidential Information
except to the extent any such Recipient Representative has entered into a
confidentiality agreement with Discloser or otherwise has an obligation or duty
of confidentiality to Discloser;


(b)    not reverse engineer, disassemble or decompile any prototypes, software
or other tangible objects embodying Confidential Information;


(c)    if making copies of Confidential Information, not intentionally remove
any proprietary rights and/or confidentiality notices appearing on the original
Confidential Information; and


(d)    use its reasonable efforts to protect and maintain the confidentiality of
the Confidential Information, which protections shall be at least equivalent in
scope and effect to the measures taken by Recipient to protect its own
confidential or proprietary information of a like or similar nature.


Notwithstanding anything to the contrary, subject to compliance with Applicable
Laws, the Beneficiary may disclose any Confidential Information it deems
reasonably necessary to any parties in connection with a [***] without any
obligation of confidentiality hereunder.


Section 6.03    Special Protections for Customer Information.


(a)Each of Seller, Beneficiary and Purchaser understands and agrees that
Customer NPPI is subject to Title V of the Gramm-Leach-Bliley Act, 15 U.S.C. §§
6801 et seq., the FTC’s Rule regarding the





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Privacy of Consumer Financial Information, 16 C.F.R. Part 313, the FTC’s
Standards for Safeguarding Customer Information, 16 C.F.R. Part 314, and any
other Applicable Laws regarding the privacy or security







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






of Customer NPPI (collectively, the “Privacy Laws”). Each of Seller, Beneficiary
and Purchaser agrees that it shall, to the extent it receives Customer NPPI,
comply with the Privacy Laws and will promptly notify Beneficiary, Purchaser
and/or Seller, as applicable, if it becomes aware of any breach of the Privacy
Laws or the provisions of this Article 6.


(b)Seller shall not provide Beneficiary or Purchaser with any Customer NPPI
unless Beneficiary or Purchaser elects to receive Customer NPPI for Purchased
Loans. In order to make such election, Beneficiary or Purchaser, as applicable,
either (i) must be a Qualified Custodian or (ii) (A) must retain a Qualified
Custodian to hold such Customer NPPI on Purchaser’s or Beneficiary’s behalf and
(B) the agreement under which such Qualified Custodian holds such Customer NPPI
on Beneficiary’s or Purchaser’s behalf must provide that such Qualified
Custodian will perform its obligations under the agreement in a manner that
fully satisfies the Privacy Laws and otherwise complies with the provisions of
this Article 6. In the event that Seller provides Beneficiary or Purchaser with
any Customer NPPI other than at the election of Beneficiary or Purchaser, Seller
shall promptly notify the Beneficiary and Purchaser of such provision of
Customer NPPI.


Section 6.04    Compelled Disclosure.


Recipient may disclose Confidential Information required or requested to be
disclosed by law, rule, regulation or a valid court order or by any regulatory,
supervisory or governmental authority, provided, that Recipient (to the extent
practicable and permissible under the terms of the law, regulation or order
compelling disclosure): (a) takes reasonable efforts to request confidential
treatment for such Confidential Information; (b) gives Discloser prompt written
notice of such requirement or request to disclose prior to such disclosure;
provided that no such notice shall be required in connection with an examination
by any regulatory, supervisory or governmental authority, and (c) if requested
by Discloser, reasonably cooperates with Discloser (at Discloser’s sole expense)
as necessary to obtain a protective order or secure confidential treatment for
such Confidential Information.


Section 6.05    Return or Destruction of Materials.


Subject with respect to Purchased Loan Confidential Information to Seller’s
rights under Section 2.10(a), Recipient shall return or destroy, in Recipient’s
sole discretion, all Confidential Information, including without limitation all
copies, compilations, summaries, analyses or other materials containing or
reflecting Recipient’s use of Confidential Information promptly after
Discloser’s written request to Recipient; provided, that Recipient may maintain
in its possession all Confidential Information of Discloser required to be
maintained under Applicable Laws relating to the retention of records for the
period of time required thereunder or stored on Recipient’s network as part of
standard back-up procedures (provided, that such Confidential Information shall
remain subject to the confidentiality provision of this Article 6 throughout the
term of this Agreement). Notwithstanding anything to the contrary, Purchaser and
Beneficiary and any of their respective Affiliates, equity owners and agents may
retain electronic copies of any such Confidential Information in accordance with
its bona fide record retention policy provided that such documents shall remain
subject to the confidentiality obligations under this Article 6 throughout the
term of this Agreement. To the extent Beneficiary has disclosed any Confidential
Information in connection with a [***] as permitted hereunder, Beneficiary shall
have no obligation to destroy or return such Confidential Information.


Section 6.06    Ownership of Confidential Information.


Subject with respect to Purchased Loan Confidential Information to Seller’s
rights under Section 2.10(a), the Confidential Information (and related copies
and materials) shall be the sole and







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






exclusive property of Discloser. Recipient has no rights under any of
Discloser’s patents, copyrights, trademarks, trade secrets or with respect to
any of Discloser’s other intellectual property, except as expressly set forth
herein. Recipient may not use Confidential Information to apply for or secure
any patents or any other intellectual property rights.


ARTICLE VII
REPURCHASE OBLIGATION


Section 7.01    Repurchase of Loans.


If [***] or [***] any representation or warranty in Section 4.02 was not true
and correct with respect to a Purchased Loan as of its related Purchase Date,
[***] or [***] shall give prompt written notice to [***] and [***]. Seller shall
repurchase any such Purchased Loan within [***] of such written demand
therefore. On the repurchase date, automatically and without further action,
upon payment to Purchaser of the Repurchase Price for such Purchased Loan
pursuant to Section 7.02, Purchaser shall sell to Seller, without recourse,
representation or warranty other than as provided under Section 7.02, all of
Purchaser’s right, title and interest in, to, and under such Purchased Loan and
all subsequent proceeds thereof. Each Party shall execute all agreements and
other documents, and shall take all other actions, reasonably requested by the
other to effect any required repurchase.


[***]


Section 7.02    Repurchase Price.


For each repurchase of a Purchased Loan under Section 7.01, the “Repurchase
Price” to be paid by Seller with respect to such Purchased Loan shall be equal
to (a) the Purchase Price, plus (b) accrued interest thereon (inclusive of
Servicing Fee) from the Purchase Date through the date of repurchase thereof,
minus
(c)all payments, if any, previously received by Purchaser with respect to such
Loan. Upon receipt of such Repurchase Price, Purchaser shall transfer its
interest in such repurchased Purchased Loan to Seller on an “AS-IS,” “WHERE-IS”
basis, without any recourse, representations or warranties other than with
respect to Purchaser’s clear and marketable title to such repurchased Loan,
solely to the extent clear and marketable title was transferred to Purchaser by
Seller hereunder. Any payment of the Repurchase Price by Seller pursuant to
Article 7 shall be made by the wire transfer of immediately available funds to
the bank account designated by Purchaser.


Section 7.03    Arbitration of Disputes.


(a)    For purposes hereof, a [***] Event” [***].


(b)    In the event of a [***] Event, either Beneficiary or Seller may refer
[***] to arbitration pursuant to this Section 7.03.


(c)    The Party electing to submit the matter to arbitration (the “Requesting
Party”) shall provide notice in accordance with the provisions of Section 9.01
of its intention to refer the matter to arbitration. A Requesting Party may not
initiate arbitration pursuant to this Section 7.03 with respect to [***] that
is, or has been, the subject of an ongoing or previous arbitration.









--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




(d)     The following provisions will apply to any arbitration conducted
pursuant to this Section 7.03:


(i)    The arbitration will be administered by a nationally recognized
arbitration association jointly selected by the parties, and if the parties are
unable to agree on an association, by the American Arbitration Association or
its successor (the “AAA”), and conducted pursuant to such association’s
arbitration procedures in effect at such time.


(ii)    The arbitrator will be impartial, knowledgeable about and experienced
with the laws of the State of New York that are relevant to the dispute
hereunder and will be appointed from a list of neutrals maintained by AAA.


(iii)    The scope of any such arbitration shall be limited [***] (and the
parties shall so accordingly instruct any arbitral body appointed in accordance
with the arbitration procedures set forth herein).


(iv)    The prevailing party in any such arbitration shall be awarded its
reasonable costs of the arbitration (including the fees of the arbitrator, cost
of any record or transcript of the arbitration, and administrative fees) and
reasonable attorneys’ fees actually incurred; provided that [***].


(v)    The arbitrator will make its final determination no later than [***] days
after appointment. The arbitrator will resolve the dispute in accordance with
the terms of this Agreement, and may not modify or change this Agreement in any
way. The arbitrator will not have the power to award punitive damages or
consequential damages in any arbitration conducted by it. The determination of
the arbitrator will be in writing and counterpart copies will be promptly
delivered to the parties. The determination will be final and non-appealable
absent manifest error and may be enforced in any court of competent
jurisdiction.


(vi)
The location of the arbitration shall be in Manhattan, New York.



(e)    [***]


(f)    [***]


ARTICLE VIII
TERM AND TERMINATION


Section 8.01    Termination.


(a)This Agreement shall terminate upon the earliest to occur of (i) twenty-four
(24) months from the Initial Purchase Date, subject to extension due to (A) any
[***] pursuant to Section [***], (B) a [***], which may result in an extension
period not exceeding [***] months in the aggregate, (C) a [***] pursuant to
Section [***] or (D) a [***] pursuant to Section [***], (ii) the acquisition by
Purchaser of Eligible Loans in an aggregate Purchase Price equal to the
Aggregate Purchase Obligation or (iii) a termination pursuant to Section 8.01
(b) or (c) below. For the avoidance of doubt, any extension of the term of this
Agreement due to a [***] shall run coterminously with any extension of the term
due set forth in clause (i)(A), (C) and (D) of this Section 8(a).







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




(b)Seller may terminate this Agreement and any Outstanding Purchase Commitments
immediately upon (i) the occurrence of an Insolvency Event with respect to
Beneficiary, (ii) any failure by Purchaser to purchase the Monthly Minimum
Purchase Amount for any [***] consecutive calendar months during the Term
(provided, however that such failure by Purchaser is not a result of (A) any
breach of this Agreement by Seller or (B) [***], and provided further that any
such calculation shall exclude the [***] and any suspension during an [***] or
(iii) the termination of the Servicing Agreement by Servicer or the termination
of the Servicing Agreement by Beneficiary due to a Servicing Default that does
not result in an acceleration of the Warrants pursuant to the Warrant Agreement.









--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






(c)Beneficiary may terminate this Agreement and any Outstanding Purchase
Commitments upon the occurrence of any of the following events (each, a
“Termination Event”), provided that this Agreement shall automatically terminate
without the provision of notice upon the occurrence of a Termination Event under
clause (v) below:


(i)    a breach of a representation or warranty of Seller specified in Section
[***] has occurred as of the applicable Purchase Date and Seller has [***] the
related Loan or Loans within [***] of a written demand [***] from [***], which
demand shall specify in reasonable detail the basis for such [***]; provided
that in the event of a [***], any such failure to [***] shall not constitute a
Termination Event under this Agreement until any such dispute in connection with
the [***] obligation is first resolved [***];


(ii)    Seller shall fail to perform or observe any obligation, covenant or
agreement contained in this Agreement and such failure, if capable of being
cured, is not cured within [***] of the earlier of the date on which (A) written
notice of such failure is received by Seller in accordance with Section 9.01 of
this Agreement or (B) Seller has Actual Knowledge that such failure has affected
a Purchased Loan; provided, however that to the extent that a specific covenant,
obligation or agreement of Seller is expressly referenced elsewhere in this
Section 8.01(c) as a “Termination Event”, then Beneficiary shall have the right
to seek to terminate this Agreement with respect to any failure of Seller to
perform or observe such covenant, obligation or agreement only in accordance
with the terms thereof, and not by reference to this Section 8.01(c)(ii);


(iii)    (A) Seller shall have failed to perform or observe any obligation,
covenant or agreement set forth in Section [***] or Section [***] and (B) such
failure, if capable of being cured, is not cured within [***] of the earlier of
the date on which (1) written notice of such failure is received by Seller or
(2) Seller has Actual Knowledge that such failure affects a Purchased Loan;


(iv)    Seller shall not have (A) obtained Beneficiary’s prior written consent
to any material amendments, changes or modifications to the [***] since the date
of this Agreement, (B) provided prior written notice of any [***], (C) provided
prior written notice of any [***] furnished by Seller to Beneficiary prior to
the date of this Agreement or (D) provided prior written notice of any material
amendments, changes or modifications since the date of this Agreement to any
[***] furnished by Seller to Beneficiary attached to this Agreement, other than
in each case of clause (A), (B), (C) and (D) for any amendments, changes or
modifications as (1) may be required by law, regulation or governmental guidance
applicable to PMI, Seller or the Bank or (2) that are immaterial or clerical in
nature.


(v)
An Insolvency Event shall occur with respect to Seller or PMI;



(vi)
Seller or PMI shall substantially cease to operate its regular course of
business;



(vii)    any representation or warranty of Seller contained in this Agreement
(other than representations the breach of which requires a repurchase of a Loan
hereunder) was materially false or misleading when made, and such misstatement,
if capable of being cured, is not cured within







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






[***] of either the date on which (A) notice of such misstatement is received by
Seller or (B) Seller has Actual Knowledge that such misstatement has affected a
Purchased Loan;


(viii)    (A) Seller (1) [***] or (2) becomes subject to any regulatory action
that is reasonably likely to restrict or prohibit Seller from acquiring or
originating new Eligible Loans or performing its obligations under the Agreement
and (B) such condition, if capable of being cured, is not cured within [***] of
the earlier of the date on which (1) written notice of such occurrence is
received by Seller or (2) Seller has Actual Knowledge that such occurrence has
adversely affected a Purchased Loan; [***];


(ix)    there shall occur any change in any federal, state or local law,
statute, regulation or order or in any requirement of any Regulatory Authority,
including, for the avoidance of doubt, any Negative Court Ruling, which change
(A) makes it illegal (1) for Purchaser to purchase or own Loans, or (2) for
Seller to sell Loans, or (B) (x) materially adversely affects, or would
reasonably be expected to materially adversely affect, Seller’s ability to
perform its obligations under this Agreement and documents contemplated hereby,
or (y) adversely affects, or would reasonably be expected to adversely affect,
the collectability, enforceability or validity of greater than [***] percent
([***]%) of the unpaid principal balance of Eligible Loans purchased by
Purchaser over the [***] period (calculated on a rolling basis) ending on the
last day of the most recently completed month prior to the date of the notice of
such change (excluding from such amount the unpaid principal balance of any
prior repurchases of Loans by Seller from Purchaser); provided, that Seller
shall use its commercially reasonable efforts to amend or modify (to the extent
permitted by Applicable Law) this Agreement, the Form Loan Documents or such
other applicable document in such manner so as to comply with any such change in
law, regulation, order or any requirement of any Regulatory Authority; provided,
further, that to the extent Beneficiary’s prior consent is required to
effectuate any such amendment or modification of this Agreement, a Loan Document
or such other applicable document, Beneficiary’s consent shall not be
unreasonably withheld, conditioned or delayed;


(x)    the arrangements under which Seller acquires Loans from the Bank are
cancelled, suspended, prohibited or otherwise terminated;


(xi)    Seller voluntarily terminates the arrangements under which Seller
acquires Loans from the Bank and enters into alternative originating
arrangements with a third party without the prior written consent of
Beneficiary;


(xii)
The occurrence of a [***];



(xiii)
the Servicing Agreement is terminated due to the occurrence of a Servicer
Default;

or


(xiv)
[***]



(d)Upon receipt by Seller from Beneficiary of written notice of the occurrence
of a [***], the rights and obligations of Seller, Purchaser and Beneficiary to
present and purchase Eligible Loans under this Agreement will be suspended
(provided that any rights and obligations accrued prior to such date (other than
obligations to purchase Loans that would otherwise result in an Allocation
Breach or [***]) shall continue in full force and effect during such period)
until the date on which [***] is cured. To the extent Beneficiary does not
otherwise terminate this Agreement, each full calendar month of any such
suspension period during





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




which a [***] continues in effect shall correspondingly increase the Term of
this Agreement and the exercisability period under the Warrant Agreement by such
[***] month period as specified in Section [***].







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Section 8.02    Effect of Termination.


Subject to Section 9.18, upon the termination of this Agreement, all the
obligations of Beneficiary and Purchaser to purchase Loans and of Seller to sell
Loans shall cease, including with respect to Loans that are subject to
Outstanding Purchase Commitments. The obligations of Beneficiary, Purchaser and
Seller hereunder with respect to all Purchased Loans shall continue in full
force and effect until all Purchased Loans have been paid in full or are
otherwise discharged or expire.


In addition, a termination of this Agreement may have the consequences specified
in the Warrant Agreement.


ARTICLE IX
MISCELLANEOUS


Section 9.01    Notices.


All notices and other communications delivered for solely purposes of Section
2.01-2.07 will be in writing and will be deemed to have been duly given when
delivered by electronic mail to the respective Parties as follows:


if to Purchaser:


Attention: Purchaser Contact Email: [***]
With a copy to (which shall not constitute notice): Attention: [***]
E-Mail: [***]


If to Beneficiary:


Attention: PF LoanCo Funding LLC Email: [***]
if to Seller: Attention: [***]
E-mail Address: [***]


All notices and other communications hereunder that are not covered by the
foregoing sentence will be in writing and will be deemed to have been duly given
when delivered in person, by facsimile or email, by express or overnight mail
delivered by a nationally recognized air courier (delivery charges prepaid), or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective Parties as follows:


if to Beneficiary:







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




PF LoanCo Funding LLC c/o [***]
Facsimile No.: [***] Attention: [***] Email: [***]
With a copy to (which shall not constitute notice): Willkie Farr & Gallagher LLP
787 Seventh Avenue New York, NY 10019 Attention: [***] Email: [***]
With a copy to (which shall not constitute notice): Morgan, Lewis & Bockius LLP
101 Park Ave.
New York, NY 10178 Attention: [***] Email: [***]


if to Purchaser:


Wilmington Savings Fund Society, FSB, as Trustee of PF LoanCo Trust c/o PF
LoanCo Funding LLC
c/o [***]
Facsimile No.: [***] Attention: [***] Email: [***]


With a copy to (which shall not constitute notice):


Wilmington Savings Fund Society, FSB, as Trustee of PF LoanCo Trust [***]
Attention: [***] E-Mail: [***]
Facsimile Number: [***]


Willkie Farr & Gallagher LLP 787 Seventh Avenue
New York, NY 10019 Attention: [***] Email: [***]


and


Morgan, Lewis & Bockius LLP 101 Park Avenue
New York, NY 10178 Attention: [***]





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






Email: [***] if to Seller:
c/o Prosper Marketplace, Inc.
221 Main Street, 3rd Floor San Francisco, CA 94105 Attention: General Counsel
E-mail Address: [***]
With a copy to (which shall not constitute notice): Orrick, Herrington &
Sutcliffe LLP
405 Howard Street
San Francisco, CA 94105 Attention: [***]
Email: [***]


or to such other address as the Party to whom notice is given may have
previously furnished to the other Party in writing in the manner set forth
above. Any notice or communication delivered in person will be deemed effective
upon delivery. Any notice or communication sent by air courier will be deemed
effective on the first Business Day at the place at which such notice or
communication is received following the day on which such notice or
communication was sent. Any notice sent by email will be deemed effective and
received on the date sent if such date is a Business Day and such email is sent
prior to 5:00 p.m. (NY Time). Any notice or communication sent by registered or
certified mail will be deemed effective on the third Business Day at the place
at which such notice or communication is received following the day on which
such notice or communication was mailed.


Section 9.02    Costs.


Except as otherwise specifically set forth in this Agreement, each of
Beneficiary, Purchaser and Seller shall bear its own costs and expenses in
connection with this Agreement, including without limitation any sales
commissions, legal fees or costs and expenses relating to due diligence;
provided, that the foregoing shall not diminish the rights of Purchaser under
the Trust Agreement or modify any other agreement between the Beneficiary (or
any affiliate thereof) and Purchaser regarding indemnification or payment of
Purchaser’s costs and expenses.


Section 9.03    Amendment; Waiver.


Except as otherwise expressly provided herein, Beneficiary and Seller may amend
this Agreement from time to time, in a writing signed by duly authorized
officers of each of Seller and Beneficiary and, solely in the case of a change,
waiver or discharge that would modify or override any provision of Section 4.05,
Section 5.01, this Section 9.03 or Section 9.16, by Purchaser. No waiver of any
provision of this Agreement, nor consent to any departure by any Party
therefrom, shall be effective unless the same shall be in writing and signed by
a duly authorized officer of the Party to be charged with the waiver or consent,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.


Section 9.04    Cumulative Rights.





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.











--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






All rights and remedies of the Parties under this Agreement shall, except as
otherwise specifically provided herein, be cumulative and non-exclusive of any
rights or remedies that they may have under any other agreement or instrument,
by operation of law or otherwise.


Section 9.05    Successors and Assigns.


This Agreement shall be binding upon and inure to the benefit of and be
enforceable by Seller, Beneficiary, Purchaser and their respective successors
and permitted assigns. This Agreement shall not be assigned, pledged or
hypothecated by any Party without the prior written consent of the other
Parties. Notwithstanding the foregoing, subject to Section 4.07, Purchaser and
Beneficiary may assign, sell, transfer, convey, pledge, hypothecate or encumber
any of the Purchased Loans and any of their rights under this Agreement relating
to such Purchased Loans.


Section 9.06    Choice of Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL.


(a)This Agreement shall be construed in accordance with the laws of the State of
New York, without reference to the choice of law principles under the laws of
the State of New York other than Section 5-1401 of New York General Obligations
Law which shall govern.


(b)Each party hereby submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York and any New York State
Court sitting in the Borough of Manhattan in the City and State of New York for
purposes of all legal proceedings arising out of or relating to this agreement
or the transactions contemplated hereby. Each Party irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such proceeding brought in such a court and
any claim that any such proceeding brought in such a court has been brought in
an inconvenient forum. Each Party hereby consents to process being served in any
suit, action or proceeding with respect to this agreement by the mailing of a
copy thereof by registered or certified mail, postage prepaid, return receipt
requested, to its respective address specified at the time for notices under
this agreement or to any other address of which it shall have given written or
electronic notice to the other party.


(c)EACH PARTY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY
DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND AGREES THAT ANY SUCH
DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.


Section 9.07    Limitation of Liability.


Except for acts or omissions that constitute fraud, gross negligence, bad faith
or willful misconduct, in no event shall any Party or any of its respective
Affiliates, beneficiaries, assignees or successors (by assignment or otherwise)
be liable to any other Party or to any other entity for any actual or purported
lost profits, costs of cover or other special damages, or any punitive,
exemplary, remote, consequential, incidental or indirect damages, under this
Agreement incurred or claimed by any Party or entity (or such party or entity’s
officers, directors, stockholders, members or owners), however caused, on any
theory of liability. Notwithstanding anything in this Agreement to the contrary,
no officer, director, partner, manager, equityholder, employee or Affiliate of
Beneficiary will have any liability or obligation with respect to this Agreement
or with respect to any claim or cause of action (whether in contract, tort or
otherwise) that may arise out of or relate to this Agreement, or the
negotiation, execution, or performance of this Agreement.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






Section 9.08    Severability.


Any provision of this Agreement that is prohibited or not fully enforceable in
any jurisdiction, will be ineffective only to the extent of such prohibition or
unenforceability without otherwise invalidating or diminishing any Party’s
rights under the remaining provisions of this Agreement in such jurisdiction,
and any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable in any respect any such provision in any
other jurisdiction.


Section 9.09    Entire Agreement.


As of the date hereof, Seller, Purchaser and Beneficiary hereby acknowledge and
agree that this Agreement and the Servicing Agreement, together with the
exhibits hereto, represent the complete and entire agreement among the Parties
with respect to the purchase and sale of Purchased Loans, and shall supersede
all prior written or oral statements, agreements or understandings among the
Parties relating to the purchase and sale of Purchased Loans.


Section 9.10    Exhibits and Schedules.


The exhibits and schedules to this Agreement are hereby incorporated and made a
part hereof and are an integral part of this Agreement.


Section 9.11    No Joint Venture or Partnership.


Each Party (including any of its respective successors and permitted assigns)
acknowledges and agrees that such Party will not hold itself out as an agent,
partner or joint venturer of the other Party, and that this Agreement and the
transactions contemplated hereby, including the payment of any fees or the
reimbursement of any expenses, are not intended and do not create an agency,
partnership, joint venture or any other type of relationship between the
Parties, except to the extent of any independent contractual relationship
established hereby.


Section 9.12    Further Assurances.


Each Party, upon the reasonable written request of the other Party, shall
execute and deliver to such other Party any reasonably necessary or appropriate
additional documents, instruments or agreements as may be reasonably necessary
or appropriate to effectuate the purposes of this Agreement or the consummation
of the transactions contemplated hereunder.


Section 9.13    Counterparts.


This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument. The Parties agree that this
Agreement and signature pages may be transmitted between them by facsimile or by
electronic mail and that faxed and PDF signatures may constitute original
signatures and that a faxed or PDF signature page containing the signature
(faxed, PDF or original) is binding upon the Parties.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






Section 9.14    Waivers, Etc.


No waiver of any single breach or default of this Agreement shall be deemed a
waiver of any other breach or default of this Agreement. No waiver shall be
effective unless in writing and signed by the party against whom such waiver is
being enforced against.


Section 9.15 No Investment Advice.


Each party acknowledges and agrees that the acquisition of the Purchased Loans
are not intended to establish, and shall not establish, an investment advisory
relationship among any of Beneficiary, Purchaser, Trustee, Seller or any of
their respective officers, directors, managers, shareholders, partners, members,
employees, agents or representatives or Affiliates, whereby any party serves as
an investment adviser to any other party or that would otherwise result in any
party meeting the definition of investment adviser in Section 202(a)(11) of the
Investment Advisers Act of 1940, as amended, with respect to any of the parties.
Furthermore, each party acknowledges and agrees that it is not relying upon any
other party for investment advice, analysis or recommendations regarding any
investment or potential investment.


Section 9.16 No Liability of Trustee.


The Trust is a New York common law trust and not a separate legal entity under
New York law. In furtherance thereof, all parties hereto are put on notice and
hereby acknowledge and agree that, notwithstanding anything in this Agreement to
the contrary (a) this Agreement is executed and delivered by Wilmington Savings
Fund Society, FSB (“WSFS”), not individually or personally but solely as Trustee
of the Trust, in the exercise of the powers and authority conferred and vested
in it under the Trust Agreement of the Trust, (b) each of the representations,
covenants, undertakings and agreements herein made on the part of the Trust or
the Trustee is made and intended not as personal representations, covenants,
undertakings and agreements by WSFS, but is made and intended for the purpose of
binding only the Trust and Trustee, (c) nothing herein contained shall be
construed as creating any liability on WSFS, individually or personally, to
perform any agreement, undertaking or covenant, either expressed or implied,
contained herein of the Trust or Trustee, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, (d) WSFS has not verified or made any investigation as
to the accuracy or completeness of any representations and warranties made by
the Trust, the Trustee or any other Person in this Agreement, (e) in no event
shall WSFS have any obligation to perform any of the obligations of Trust,
Trustee or any other person under this Agreement, and (f) under no circumstances
shall WSFS be personally liable for the payment of any indebtedness or expenses
of the Trust, Trustee or any other Person or be liable for the breach or failure
of any obligation, representation, undertaking, warranty or covenant made or
undertaken by the Trust, Trustee or any other Person under this Agreement or any
other related documents. The parties’ recourse under this Agreement against the
Trust or the Trustee shall be limited to the trust estate, if any; provided that
such limitation shall not preclude any claims against the Beneficiary. In
addition, the parties hereto acknowledge that under the Trust Agreement of the
Trust, the Beneficiary, as Administrator, is obligated to perform the
obligations of the Trust and Trustee under all agreements to which either is a
party and has authority to execute and deliver documents, agreement and
certificates on behalf of the Trust and Trustee and the parties acknowledge and
agree that the Trustee has no obligation to supervise, monitor or direct the
Administrator in connection therewith. Beneficiary will perform any and all
performance obligations of the Trust hereunder and the Trustee shall have no
responsibility or liability in connection therewith.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






Section 9.17 Use of Beneficiary’s Names.


Seller agrees not to directly or indirectly use the name of or refer to
Beneficiary, Purchaser, or any Consortium Member (or their respective investment
manager’s), for any purpose whatsoever (including, without limitation, in any
filing with any governmental authority, any press release, any public
announcement or statement or in any interview or other discussion with any
reporter or other member of the media), without the prior written consent of
Beneficiary or such party with respect to use or reference.


Section 9.18 Survival.


The representations and warranties contained in this Agreement and the
provisions of [***] and [***] of this Agreement shall survive the sale of the
Purchased Loans from Seller to Purchaser and the termination of this Agreement.






[Signature Page Follows]







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






IN WITNESS WHEREOF, the parties hereto have caused to be duly authorized,
executed and delivered, as of the date first above written, this LOAN PURCHASE
AGREEMENT.


PURCHASER:


WILMINGTON SAVINGS FUND SOCIETY, FSB,
Not in its individual capacity but solely in its capacity as trustee of PF
LoanCo Trust, a New York common law trust created pursuant to the Trust
Agreement






By: Name: Title:






BENEFICIARY:


PF LOANCO FUNDING LLC






By: Name: Title:






SELLER:


PROSPER FUNDING LLC






By:
Name: David Kimball
Title: Chief Executive Officer






















LOAN PURCHASE AGREEMENT (PROSPER) – Signature Page


OHSUSA:766277566.28







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






SCHEDULE 1






Month    Monthly Purchase Amount


March 2017
$[***]



April 2017
$[***]








--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




SCHEDULE 2




Named individuals: [***]


Seller’s [***]: [***] (or any successor to his position, as identified in
writing by Seller).







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




SCHEDULE 3




The chief place of business of Seller has been located at 221 Main Street, Third
Floor, San Francisco, CA 94105 since December 2014. From May 2013 to December
2014, Seller’s chief place of business was located at 101 Second Street, 13th
Floor, San Francisco, CA 94105. Prior to May 2013, Seller’s chief place of
business was located at 111 Sutter Street, 22nd Floor, San Francisco, CA 94014.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






EXHIBIT A
LOAN DOCUMENTS




1.
Borrower Registration Agreement (includes Authorization to Obtain Credit Report)



2.
Consent to Doing Business Electronically (included in Terms of Use)



3.
Borrower Promissory Note



4.
Authorization to Debit Account



5.
Preliminary and final TILA disclosures



6.
Privacy Notice



7.
Terms of Use








--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




EXHIBIT B DATA FILES
A.
PAYMENTS FILE



Variable
Description
TransactionID
Unique ID that persists on the UI 'Transaction History' once the payment results
in movement of funds to the investor account
LoanNumber
Unique ID for the Loan
LoanNoteID
Unique ID for the LoanNote
FundsAvailableDate
The date the funds are available to the investor
InvestorDisbursementDate
Date the funds were disbursed to the Investor
TransactionEffectiveDate
The effective date of the payment
AccountEffectiveDate
Date payment is reflected on the borrower's account
PaymentTransactionCode
Description of type of payment transaction
PaymentStatus
Status of the payment
MatchBackID
Unique identifier for the payment transaction
PriorMatchBackID
For a reversal/failure of a payment, this identifier will map back to
MatchBackID
LoanPaymentCashflowType
Type of cash flow
LedgerDeposit
Deposit amount corresponding to the payment, matches the value shown in the
transaction history of the UI
LedgerWithdrawal
Withdrawal amount corresponding to the payment, matches the value shown in the
transaction history of the UI
PaymentAmount
The gross payment amount
PrincipalAmount
Principal amount of the payment
InterestAmount
Interest amount of the payment
OriginationInterestAmount
LateFeeAmount
Interest amount of the payment payable to the originating party
Late fee amount of the payment
ServiceFeeAmount
Service fee amount of the payment
CollectionFeeAmount
Collection fee amount of the payment
NSFFeeAmount
GLRewardAmount
NSF Fee amount of the payment
Group Leader reward amount for the payment (deprecated)
PreDaysPastDue
Days past due prior to the payment
PostDaysPastDue
Days past due after the payment
ResultingPrincipalBalance
Principal balance after the payment
IsChargeoffRecovery
Indicates if the payment is categorized as a recovery payment
AsOf
Date and time the information is valid








--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.








B. TRANSACTIONS FILE


Variable    Description
Row
Chronological marker starting with account's inception

InvestorKey    Unique ID for the Investor account
TransactionID
Unique ID that persists on the UI 'Transaction History' once the payment results
in movement of funds to the investor account

AvailableDate    Date the funds are available to the investor
TransactionType    Integer ID unique to the type of transaction
TransactionDescription    Description of the transaction
LoanNoteID    Loan Note ID associated with the transaction
NetAmount    Net amount of the transaction
PrincipalAmount
Principal component of the transaction applicable for payments

InterestAmount
Interest component of the transaction applicable for payments

ListingID
Listing ID associated with the transaction applicable for bids

CashBalance
Resulting cash balance available after the transaction

AsOf    Date and time the information is valid






C.    POSITIONS FILE


Variable    Description
AsOf    Date and time the information is valid
ListingNumber    Listing number associated with asset
OriginationDate    Date the loan was originated
PurchaseDate
Date from which investor's ownership commenced and interest accrual begins

InvestorKey    Unique ID for the Investor
LoanNoteID    Loan Note ID associated with the asset
LoanNumber    Loan Number associated with the asset
OriginalInvestment    Original investment in the asset
LoanAmount    Total value of the loan associated with the asset
PrincipalBalance
Principal balance of the asset (InProcess payments have had the principal
component already reduced from the balance)

InProcessPrincipalPayments
Principal that is in process but has not been disbursed to the investor yet

InProcessInterestPayments
Interest that is in process but has not been disbursed to the investor yet






--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




InProcessOriginationInterestPayments






InProcessLatefeePayments
Origination interest that is in process but has not been disbursed yet (this
amount is paid back to the originating entity not the investor)
Late fees that are in process but have not been disbursed to the investor yet
InProcessSvcFeePayments
Service fees that are in process but have not been paid back to servicer yet
(debit paid by the investor)
InProcessCollectionsPayments
Collection fees that are in process but have not settled yet (these are debits
paid by investor paid to the collection agency)
InProcessNSFFeePayments
Non-sufficient funds fees that are in process but have not settled yet (these
are paid to Prosper by the borrower)
InProcessGLRewardPayments
Group Leader Rewards that are in process but have not been disbursed to the
investor yet (deprecated)
AccruedInterest
Interest accrued on the asset since the last payment
AccruedOriginationInterest


AccruedLatefee
Interest accrued on the asset for the first day of the loan payable to the
originating entity.
Late fee balance on the asset
AccruedNSFFee
Non-sufficient funds fee balance on the asset
AccruedSvcFee
Service fee accrued on the asset since the last payment
AccruedGLReward
Group leader reward balance on the asset (deprecated)
LoanStatusDescription
Description of the loan's current status
ProsperRating
Prosper Rating assigned to the asset at underwriting
Term
Term in months
MaturityDate
Expected maturity date of the asset at origination (static value)
BorrowerRate
Interest rate charged to the borrower
NextPaymentDueDate
Day the next payment is due (can be in the past for delinquent loans)
AgeInMonths
Number of months since the loan was originated
DaysPastDue
Days past due
FirstScheduledPayment
The date of the first scheduled payment on the asset
ServiceFees
Aggregate service fees paid
PrincipalRepaid
Aggregate principal received
InterestPaid
Aggregate interest received
ProsperFees
Aggregate Prosper fees
LateFees
Aggregate late Fees received
GroupLeaderReward
Aggregate group leader rewards (deprecated)
DebtSaleProceedsReceived
Dollar amount received as the result of selling post-Charge off balances to a
third party
PlatformProceedsGrossReceived
The gross amount of money received as the result of selling Prosper Notes in the
secondary market
PlatformFeesPaid
Fees charged to the investor as a result of selling Prosper Notes in the
secondary market
NoteStatus
1 = Current; 2 = Chargeoff; 3 = Defaulted; 4 = Completed; 5 = Final Payment in
Progress; 6 = Cancelled
NoteDefaultReason
Numerical identifier for default reason






--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




NoteDefaultReasonDescription    Descriptor for the default status (i.e.
Bankruptcy)
IsSold    0 = not sold; 1 = sold out of existing investor account


MonthlyPaymentAmount    Monthly bill the borrower must satisfy each month
NextPaymentDueAmountNoteLevel    Amount of the next monthly bill the borrower
must
pay. This will equal MonthlyPaymentAmount for whole loans.
SchMonthlyPaymentNoteLevel
Amount of the monthly bill the borrower must pay based on the amortization
schedule at the time of loan origination

BankruptcyFiledDate    Date on which the borrower filed for bankruptcy
Bankruptcy Status
Status of borrower bankruptcy (cancelled, filed, discharged)

BankruptcyType    Type of bankruptcy (Chap 13, Chap 7, Chap 11)
BankruptcyStatusDate    Date on which the bankruptcy status was recorded
LoanClosedDate    Date on which the loan was completed (paid in full)
ChargeoffDate
Date on which the loan charged-off / reached 120+ DPD

TotalChargeoff
Total Amount of Chargeoff (Principal + Accrued Interest + Accrued Late Fee +
Accrued NSF Fee)

PrincipalBalanceAtChargeoff    Principal portion of TotalChargeoff
InterestBalanceAtChargeoff    Accrued Interest portion of TotalChargeoff
LateFeeBalanceAtChargeoff    Accrued Late Fee portion of TotalChargeoff
NSFFeeBalanceAtChargeoff    Accrued NSF Fee portion of TotalChargeoff
RewardsBalanceAtChargeoff (inactive)    Borrower rewards (inactive) portion of
TotalChargeoff
FICOScore
20point range for FICO score at origination (i.e. 720- 739)

InvestmentTypeID    Channel that the listing came from. 1 = Fractional, 2
= Active Whole, 3 = Passive Whole
LoanProductID
1 = Standard; 2 = Extended Platform; 3 = Prosper Healthcare Lending (PHL)

Collection Fees    Aggregate collection fees paid by the investor
IsPriorBorrower
Indicates whether loan is a second loan taken out by a repeat borrower who has
(or had) a prior Prosper loan

BorrowerState    State of legal address supplied by borrower
BorrowerAPR    APR charged to the borrower (includes orig. fee)
PrincipalAdjustments
Amount of any non-cash adjustments applied to the loan

SettlementStartDate    Date the settlement was enrolled
SettlementEndDate    Date of final payment in the settlement
SettlementStatus
SettlePend (pending), settleProc (enrolled), settleComp (successful/completed),
settleFail (unsuccessful)

SettlementBalAtEnrollment    Payoff Balance (Prin + Int + Fees) as of date
enrolled
SettlementAgreedPmtAmount    Total settlement amount to be paid by the borrower
SettlementPmtCount    Number of payments in settlement term
SettlementFirstPmtDueDate    Date first settlement payment is due





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.











--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






ExtensionStatus
ExtenOffer (offered), ExtenPend (Verbally accepted, waiting signature),
ExtenGrant (payments received, agreement signed)

ExtensionTerm
No. of months by which the maturity was extended, equivalent to the # of past
due payments on the loan

ExtensionOfferDate    Date the extension was offered to the borrower
ExtensionExecutionDate
Date the extension terms were agreed between Prosper and borrower







D.
POSITIONS PENDING FILE (CSV)



Variable    Description
AsOf    Date and time the information is valid
InvestorKey    Unique ID for the Investor account
DateInvestmentPlaced    Date the investment was made
InvestmentAmount    Amount of the Investment
ListingNumber    Listing Number associated with the Investment
Description
Textual description of the status of the investment (Pending Completion,
Completed, Cancelled)

LoanNumber    Loan number associated with the investment
LoanNoteID    Loan Note ID associated with the investement
ScheduledLoanOrigination    Date the loan is scheduled to originate
InvestmentTypeID
Channel that the listing came from. 1 = Fractional, 2 = Active Whole, 3 =
Passive Whole

LoanProductID
1 = Standard Product, 2 = Extended Platform; 3 = Prosper Healthcare Lending





E. BORROWER DATA FILE (XML)


Applications LoanCount = “x” originationDate =“Datetime”
Data Category


Application Data
Data or Document Item


Application Data
Data Fields


LoanID
 
ListingID
ListingCategory
RequestedAmount
SocialSecurity
DateofBirth
ListingTitle
ListingDescription
TermsApprovalDate
FundingThreshold
IsPartialFundingApproved






--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






UserAgreements
Consent for Electronic Disclosures Borrower Registration Agreement Terms of Use
Authorization to Obtain to Credit Authorization to Debit Account WebBank.com
Privacy Notice Promissory Note Signed Page
AgreementDateTime AgreementType IsCorrectedAgreement EmailMessage
LoanAgreements
Promissory Note
Loan Truth in Lending Disclosure Listing Truth in Lending Disclosure
AgreementDateTime AgreementType Agreement Body IsCorrectedAgreement



Names
Name
FirstName
MiddleName
LastName
Suffix
Addresses
Address
AddressLine1 Addressline2 AddressType City StateofResidence ZipCode
IsPreferredMailing IsLegalAddress
Employments
Employment
Employer EmploymentStatusMonths EmploymentStartMonth OccupationName
Emails
EmailAddress
EmailAddress








--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






EXHIBIT C


[***][Four pages redacted]







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.








EXHIBIT D


[***][Four pages redacted]







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.










EXHIBIT E


FORM LOAN DOCUMENTS







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






Borrower Registration Agreement    [insert new logo]




This Borrower Registration Agreement (this "Agreement") is made and entered into
between you and
Prosper Funding LLC ("Prosper").
The Prosper marketplace is an online credit platform (the "Platform") operated
by Prosper. Among other things, Prosper offers access to unsecured personal
loans in the form of the promissory note attached hereto as Exhibit A (the
“Promissory Note”). All loans originated through the Platform are made by
WebBank, a Utah-chartered industrial bank (“WebBank” or “Bank”). A separate
legal entity, Prosper Marketplace, Inc. ("PMI"), provides services to Bank in
connection with the origination of such loans. Prosper services all loans made
through the Platform, but has engaged certain third parties (including PMI) to
act as agents of Prosper in the performance of such servicing. The following
Agreement describes those services as well as your rights and obligations should
you elect to register as a borrower on the Platform. Except for Section 22, when
used in this Agreement "we" or "us" refers to Prosper, Bank and their respective
agents and affiliates (including without limitation PMI in its capacity as agent
of Prosper or Bank, and Prosper Healthcare Lending).
1.    Registration as a Prosper Borrower. You are registering with Prosper as a
borrower so that you can make loan requests or "listings" through the Platform.
In entering into this Agreement, you are agreeing to comply with the Terms of
Use for the Platform as well as any other rules or policies set forth on
Prosper's website (www.prosper.com), any of which may be amended from time to
time by Prosper in its sole discretion (collectively, as amended, the "Prosper
Terms and Conditions"). The Prosper Terms and Conditions are accessible via a
link marked "Policies" at the bottom of each page of Prosper's website.
We reserve the right to restrict access to the Platform to individuals who meet
minimum credit guidelines and other criteria, as determined by us in our sole
discretion.
2.    Authorization to Obtain Credit Report. By registering on the Platform as a
borrower, you authorize us or our agents (including PMI), to obtain a credit
report from one or more consumer credit reporting agencies. We may use the
credit report for any purpose that would be authorized by applicable law in
connection with a credit transaction involving you and involving the extension
of credit to you or review or collection of your account, including but not
limited to (i) for authentication purposes, to make sure you are who you say you
are; (ii) to make credit decisions; (iii) for internal modeling and analysis
purposes; (iv) to administer the sale of any Borrower Payment Dependent Notes
("Notes") associated with your loan or the sale of your loan in its entirety;
(v) to determine how much debt you currently have, in order to determine your
debt-to-income ratio; (vi) to obtain your credit score and assign you a Prosper
Rating based in part on that score; (vii) to obtain and display information and
characteristics from your credit report from one or more consumer credit
reporting agencies; and (ix) to obtain and display on the Folio Investing Note
Trader Platform certain information and characteristics from your credit report
from one or more consumer credit reporting agencies at any time or times that a
Note





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




corresponding to your loan is offered for sale by investors holding such Notes.
Information from your credit report will be displayed on the Prosper website
with your listing. You authorize us to verify information in your credit report
and your listing, and you agree that Prosper, Bank or PMI (in its capacity as
agent of Prosper or Bank) may contact third parties without further notice to
you to verify any such information. We may obtain your credit report each time
you create a listing and at any other time in our sole discretion, including in
connection with loan servicing or collection.
3.Listings. The Platform connects applicants who wish to obtain loans with
investor members who wish to help fund them. To receive a loan, you, a borrower
member, must submit a loan listing through the Platform. The listing is a
request by you for a loan in the amount and at the interest rate specified in
the listing. In order to submit a listing through the Platform, you must have a
good faith intent to obtain and repay your loan, and your listing must be
consistent with that intent.
In order for your listing to become a loan, you must receive aggregate funding
commitments from Prosper investor members that equal or exceed the minimum
funding amount applicable to your listing. After you submit your listing and
complete certain verification stages, Prosper will automatically allocate your
listing to one of three funding channels, based upon a random allocation
methodology determined by Prosper: (i) the first channel allows investor members
to commit to purchase Notes from Prosper, the payments of which are dependent on
the payments you make on your loan (the "Note Channel"); (ii) the second channel
allows investor members to commit to purchase 100% of your loan directly from
Prosper ("Active Loan Channel"); and (iii) the third channel reserves your loan
for sale to an investor member who has already committed to purchase loans like
yours from Prosper ("Passive Loan Channel"). Prosper may add or remove funding
channels at any time in its sole discretion.
If your listing receives sufficient commitments to fund, Bank will originate a
loan to you in an amount equal to the total amount of those commitments. If your
listing is allocated to Passive Loan Channel, it will automatically be
considered to have received a commitment equal to the amount of the loan
requested. If your listing is allocated to the Note Channel, investor members
who purchase Notes tied to your loan may resell those Notes to other investor
members on our secondary trading platform (the "Note Trader Platform"). Prosper
may add or remove secondary trading platforms at any time in its sole
discretion.
Information Included in Listings. To submit a listing, you must provide the
amount of the loan you are requesting as well as your annual income, occupation
and employment status. The minimum and maximum loan amounts you may request are
posted on the Prosper website and are subject to change by us at any time
without notice. We reserve the right to restrict the submission of listings
through the Platform to applicants who meet minimum credit guidelines and other
criteria, as determined by us in our sole discretion.
You authorize and agree that we may include in your listing any information from
the credit report we obtain pursuant to Section 2 above, including but not
limited to the following information:
(i)Your Prosper Rating, which is calculated by us but based on information from
your credit report;
(ii)Your debt-to-income ratio, expressed as a percentage, reflecting the ratio
between the amount of your monthly non-mortgage debt, as compared to the amount
of monthly income that you indicated when completing your listing;







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




(iii)
Whether you own a home;

(iv)
The number of accounts on which you are currently late on a payment;

(v)
The total past-due amount you owe on all delinquent and charged-off accounts;

(vi)
The number of 90+ days past due delinquencies on your credit report;

(vii)The number of negative public records (e.g., bankruptcies, liens, and
judgments) on your credit report over the last 12 months, and over the last 10
years;
(viii)The month and year the oldest account on your credit report (e.g.,
revolving, installment, or mortgage credit) was opened;
(ix)The total number of credit lines appearing on your credit report, along with
the number that are open and current;
(x)
The total balance on all of your open revolving credit lines;

(xi)Your bankcard utilization ratio, expressed as a percentage, reflecting the
ratio of the total balance used, to the aggregate credit limit on, all of your
open bankcards; and
(xii)
The number of inquiries made by creditors to your credit report in the last six
months.

In addition, you authorize and agree that we may display any of the above
information in a listing for a Note corresponding to your loan on the Note
Trader Platform, and that we may display updated information from your credit
report, as well as information about the payment history and status of your
loan, in any such listing.
Listings displayed on either Platform may also include any information we ask
you to provide, including, without limitation, your self-reported occupation,
employment status and range of income. You authorize us to verify your
residence, income, employment and any other information you provide in
connection with a listing or your registration as a borrower, and you agree that
we may contact third parties to verify information you provide. If any such
information changes after you submit a listing but before the listing expires,
you must either (i) promptly notify us of the change, or (ii) if the listing was
allocated to the Note Channel or Active Loan Channel, withdraw your listing.
In creating your listing, or posting content on your Prosper member web page or
anywhere else on Prosper's website, you may not include (i) any personally
identifiable information, including, without limitation, your name, address,
phone number, email address, Social Security number, driver's license number,
bank account number or credit card number, (ii) any information that reveals
your race, color, religion, national origin, sex, marital status, age, sexual
orientation, military status, source of income, or plans for having a family,
and (iii) any information that is inconsistent with your obligations to refrain
from engaging in any Prohibited Activities (as defined below) (any information
of the type described in parts (i), (ii) or (iii) being, "Prohibited
Information"). We may take remedial action with respect to any Prohibited
Information you post on Prosper's web site, including without limitation
canceling any listing containing Prohibited Information or deleting or modifying
all or any portion of a listing description or other content that contains
Prohibited Information; provided, however, that we are under no obligation to
take any such action, and any posting of Prohibited Information by you on
Prosper's web site is done solely at your own risk.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Listings Allocated to the Note Channel. Any person who visits the Prosper
website will be able to view your listing and see your Prosper Rating as well as
certain information about the loan you have requested; provided, however,
information from your credit report will only be viewable by investor members.
We may elect in our sole discretion to give you a partial funding option, which
means your loan will be funded if it receives commitments totaling less than the
full amount of your requested loan but equal to or exceeding 70% of that amount
(subject to the loan size minimum). Each loan listing related to a borrower who
was offered the partial funding option will indicate the minimum amount required
for the loan to fund. The current percentage threshold for partial funding is
70%, but we may change that threshold from time to time. Any such change will
only affect listings created after the change is made.
Duration of Listings. A listing will expire on the earlier of (a) the time at
which it has received commitments equal to the full amount of the loan requested
(which could be immediately after being listed) or (b) if allocated to the Note
Channel, 14 days after being posted, unless the listing is withdrawn by you or
cancelled by us prior to either of those events. If a listing is allocated to
Active Loan Channel and does not receive commitments sufficient to fund within
one (1) hour of being posted, it will automatically be reallocated to the Note
Channel.
WITHDRAWAL OF LISTINGS. YOU HAVE THE RIGHT TO WITHDRAW YOUR LISTING AT ANY TIME
PRIOR TO THE EXPIRATION OF THE LISTING PERIOD AS DESCRIBED ABOVE. AFTER THE
LISTING PERIOD EXPIRES, YOU WILL NO LONGER HAVE THE RIGHT TO WITHDRAW YOUR
LISTING. IF A LOAN IS MADE TO YOU, YOU DO NOT HAVE ANY RIGHT TO RESCIND THE
LOAN.
If you elect to withdraw your listing, you may (but are not required to) submit
a new listing. We reserve the right, in our sole discretion, to limit the number
of listings you submit or attempt to submit through the Platform.
Additional Loans. The guidelines and eligibility requirements for additional
loans are posted on the Prosper website and are subject to change by us in our
sole discretion at any time without notice. Subject to these requirements, you
may have up to two loans outstanding at any one time, provided that the
aggregate outstanding principal balance of your loans does not exceed the
maximum loan amount then in effect. You may not submit a listing for a second
loan unless you meet the eligibility requirements then in effect as of the date
of such submission.
Prohibited Activities. You agree that you will not, in connection with any
listings, investor commitments, loans or other transactions involving or
potentially involving Prosper or Bank, (i) make any false, misleading or
deceptive statements or omissions of material fact; (ii) misrepresent your
identity, or describe, present or portray yourself as a person other than
yourself; (iii) give to or receive from, or offer or agree to give to or receive
from, any Prosper investor member or other person any fee, bonus, additional
interest, kickback or thing of value of any kind, including in exchange for such
person's commitment, recommendation, or offer or agreement to recommend or make
a commitment with respect to your listing; and (iv) represent yourself to any
person as a director, officer or employee of Prosper, PMI or Bank, unless you
are such director, officer or employee.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




4.
Right to Verify Information and Cancel Funding.

a.    We reserve the right to verify the accuracy of all information provided by
borrower and investor members in connection with listings, investor commitments
and loans. We also reserve the right to determine in our sole discretion whether
a registered user is using, or has used, the Prosper website illegally or in
violation of any order, writ, injunction or decree of any court or governmental
instrumentality, for purposes of fraud or deception, or otherwise in a manner
inconsistent with the Prosper Terms and Conditions or any agreement between
Prosper or Bank and such user. We may conduct our review at any time - before,
during or after the submission of a listing, or before or after the funding of a
loan. You agree to respond promptly to our requests for information in
connection with any such review by us.
b.    In the event we determine, prior to funding a loan, that a listing, or an
investor commitment for the listing, contains materially inaccurate information
(including but not limited to unintended inaccuracies, inaccuracies resulting
from errors by us, or inaccuracies resulting from changes in the borrower's
income, residence or credit profile between the date a listing is submitted and
the date the listing is to be funded) or was submitted illegally, in violation
of any order, writ, injunction or decree of any court or governmental
instrumentality, for purposes of fraud or deception, or otherwise in a manner
inconsistent with the Prosper Terms and Conditions or any member agreement, or
was generated in error or is otherwise inconsistent with the applicable credit
policy and criteria, we may refuse to accept the listing or, if the listing has
already been accepted, remove the listing from the Platform and cancel all
investor commitments with respect to the listing.
c.    When a listing receives commitments equal to or exceeding the minimum
amount required for the loan to fund, we may conduct a "pre-funding" review
prior to funding the loan. Loan funding occurs when loan proceeds are disbursed
to or at the direction of the borrower. We may, at any time and in our sole
discretion, delay funding of a loan (i) in order to enable us to verify the
accuracy of information provided by borrower members, investor members in
connection with the listing or investor commitments made with respect to the
listing; (ii) to determine whether there are any irregularities with respect to
the listing or the investor commitments; or (iii) if we become aware of
information concerning the borrower member or the listing during our pre-funding
review, as a result of which we determine, in our sole discretion, that the
likelihood of the borrower not making payments on the loan is materially greater
than would be expected based on the assigned Prosper Rating. We may cancel or
proceed with funding the loan, depending on the results of our pre-funding
review. If funding is cancelled, the listing will be removed from the Platform
and all investor commitments against the listing will be cancelled. In the event
we cancel funding of a loan, we will notify the borrower, and all investor
members who made commitments with respect to the listing of such cancellation.
d.    We may verify any of the information you provide in applying for a loan
and creating a listing, and may require that you submit evidence sufficient to
permit us to verify the information you provided or other information we deem
necessary. We have sole discretion to determine what evidence suffices, and it
is your obligation to provide that evidence. If you fail to do so within a
reasonable timeframe within our discretion, we may cancel your listing. However,
if we are able to obtain the information we require from other sources, or
determine that the information is no longer necessary, your loan may originate
even though you have not submitted the required documents.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




5.
Matching of Investor Commitments and Listings; Loan Funding.

a.    If your listing is allocated to the Note Channel, Prosper investor members
will be able to view your listing and commit funds to purchase Notes issued by
Prosper, the payments on which will be dependent on payments Prosper receives
from you on your loan. In other words, the Prosper investor members who
committed funds will receive payments on their Notes only to the extent you make
payments on your loan. If your listing is allocated to the Active Loan Channel
or the Passive Loan Channel, Prosper investor members will commit funds to
purchase from Prosper a Promissory Note evidencing the loan made by Bank to you.
b.    A match of your listing with one or more investor commitments equal to or
exceeding the minimum amount required for the loan to fund, will result in a
loan from Bank to you, subject to our right to verify information as described
above. The loan will be evidenced by a Promissory Note in the form set forth on
the attached Exhibit A. Depending on the loan product you receive, loan proceeds
are disbursed into your designated deposit account or they are paid directly to
a merchant in satisfaction of your purchase of goods and/or services from that
merchant. The loan may be sold by Bank to Prosper, and Prosper may hold the loan
or sell it to one of its investor members. Prosper or its agents will service
the loan on behalf of the loan’s owner.
c.    We do not warrant or guaranty that your listing will be matched with any
investor commitments. Your listing must receive one or more investor commitments
equal to or exceeding the minimum amount required for the loan to fund in order
for a loan to be made.
d.    To safeguard your privacy rights, your name and address will not be
included in your listing. Only your Prosper screen name will appear on your
listing, and only the screen name of the investor members will appear with
investor commitments.
6.Compensation. If you receive a loan, you must pay Bank a non-refundable
origination fee. The amount of the estimated origination fee is stated in the
disclosures provided to you at the time you apply. This amount will decline if
you've been offered a partial funding option and your loan is not 100% funded.
Notwithstanding the foregoing, no amount of the finally determined fee is
refundable. The finally determined fee will be stated in your Truth in Lending
disclosure. This fee will be deducted from your loan proceeds, so the loan
proceeds delivered to you or at your direction will be less than the full amount
of your issued loan. You acknowledge that the origination fee will be considered
part of the principal on your loan and is subject to the accrual of interest.
7.Making Your Loan Payments. At the time you register as a borrower, you must
provide your bank account information to facilitate transfers of funds to and
from your bank account. You agree to make your loan payments by automated
withdrawals from your designated account, by manual payments you initiate from
your designated account, with the first payment being scheduled during the
application process, or by check (you must call customer service at
1-866-615-6319 to arrange payment by check). Your loan payments will be made by
the payment method you choose. Prosper or its agents will act as the servicer
for all loans you obtain through the Platform, and all communications regarding
your loan must be made to Prosper or its agents.
8.Collection & Reporting of Delinquent Loans. In the event you do not make your
loan payments on time, Bank or any subsequent owner of the loan will have all
remedies authorized or permitted by the Promissory Note and applicable law. In
addition, if you fail to make timely payments on your loan, your loan may be
referred to a collection agency for collection. Prosper or its agents may report
loan







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




payment delinquencies in excess of thirty (30) days to one or more credit
reporting agencies in accordance with applicable law. See the “Permission to
Contact” section below for additional important information.
9.No Guarantee. Neither Prosper nor Bank warrants or guarantees (1) that your
listing will be matched with any investor commitments, or (2) that you will
receive a loan as a result of submitting a listing.
10.Restrictions on Use. You are not authorized or permitted to use the Prosper
website to obtain, or attempt to obtain, a loan for someone other than yourself.
You are not authorized or permitted to use the Prosper website to obtain, or
attempt to obtain, a loan for the purpose of (i) buying, carrying or trading in
securities or for the purpose of buying or carrying any part of an investment
contract security,
(ii) paying for postsecondary educational expenses (i.e., tuition, fees,
required equipment or supplies, or room and board) at a
college/university/vocational school, as the term "postsecondary educational
expenses" is defined in Bureau of Consumer Financial Protection Regulation Z, 12
C.F.R. § 1026.46(b)(3), or (iii) engaging in any illegal activity or gambling,
and you warrant, represent and agree that you will not use the proceeds of any
loan for such purposes. You must be an owner of the deposit account you
designate for electronic transfers of funds, with authority to direct that loan
payments be made from the account. Your designated account will be the account
from which loan payments will be made. Although you are registering as a
borrower member, you may also register and participate on the Platform as an
investor member. If you participate on the Platform as an investor member, any
amounts in your Prosper funding account are subject to set-off against any
delinquent amounts owing on any loans you obtain as a Prosper borrower. You will
not receive further notice in advance of our exercising our right to set-off
amounts in your Prosper funding account against any delinquent amounts owing on
any loans you obtain. If you obtain a loan and fail to pay your loan in full,
whether due to default, bankruptcy or other reasons, you will not be eligible to
submit any further listings or re-register with Prosper as a borrower or
investor member. We may in our sole discretion, with or without cause and with
or without notice, restrict your access to the Prosper website or Platform.
11.Authority. You warrant and represent that you have the legal competence and
capacity to execute and perform this Agreement.
12.Termination of Registration. Prosper may, in its sole discretion, with or
without cause, terminate this Agreement at any time by giving you notice as
provided below. In addition, upon our determination that you committed fraud or
made a material misrepresentation in connection with a listing, investor
commitment or loan, performed any prohibited activity, or otherwise failed to
abide by the terms of this Agreement or the Prosper Terms and Conditions, we
may, in our sole discretion, immediately and without notice, take one or more of
the following actions: (i) terminate or suspend your right to submit listings or
otherwise participate on the Platform; or (ii) terminate this Agreement and your
registration with Prosper. Upon termination of this Agreement and your
registration with Prosper, any listings you have submitted through the Platform
shall be cancelled, and will be removed from the Platform immediately. Any loans
you obtain prior to the effective date of termination resulting from listings
you had placed on the Platform shall remain in full force and effect in
accordance with their terms.
13.Prosper's Right to Modify Terms. Prosper has the right to change any term or
provision of this Agreement or the Prosper Terms and Conditions. Prosper will
give you notice of material changes to this Agreement, or the Prosper Terms and
Conditions, in the manner set forth in Section 15. You authorize us to correct
obvious clerical errors appearing in information you provide to us, without
notice to you,







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




although we expressly undertake no obligation to identify or correct such
errors. This Agreement, along with the Prosper Terms and Conditions, represents
the entire agreement between you and Prosper regarding your participation as a
borrower on the Platform, and supersedes all prior or contemporaneous
communications, promises and proposals, whether oral, written or electronic,
between you and Prosper with respect to your involvement as a borrower on the
Platform.
14.Member Web Page Display and Content. You may, but are not required to,
maintain a "Prosper member web page" on the Prosper website, where you can post
content, logos or links to websites. If you elect to do so, you authorize us to
display on the Prosper website all such material you provide. Any material you
display on your member page must conform to the Prosper Terms and Conditions,
and material you display or link to must not (i) infringe on Prosper's or any
third party's copyright, patent, trademark, trade secret or other proprietary
rights or right of publicity or privacy; (ii) violate any applicable law,
statute, ordinance or regulation; (iii) be defamatory or libelous; (iv) be lewd,
hateful, violent, pornographic or obscene; (v) violate any laws regarding unfair
competition, anti-discrimination or false advertising; (vi) promote violence or
contain hate speech; or (vii) contain viruses, trojan horses, worms, time bombs,
cancelbots or other similar harmful or deleterious programming routines. You may
not include or display any personally identifying information of any Prosper
member on your Prosper member web page or elsewhere on the Prosper website,
including, without limitation, any Prosper member's name, address, phone number,
email address, Social Security number, driver's license number, bank account
number or credit card number.
15.Notices. All notices and other communications hereunder shall be given either
by: (1) email to your registered email address; (2) message to your Prosper
message inbox; (3) posting on your Prosper account’s login, post-login, or home
page; (4) posting to the History section (or one of its subsections) of your
Prosper account; (5) posting on the Prosper website, or (6) deposit with U.S.
mail or other nationally recognized courier, and shall be deemed to have been
duly given and effective upon transmission or posting. It is your responsibility
to monitor these areas. You can contact us by sending an email to
support@prosper.com. You agree to notify Prosper if your registered email
address changes, and you agree to update your registered residence address,
mailing address and telephone number on the Prosper website if any of those
items changes.
16.No Warranties. Except for the representations contained in this Agreement,
Prosper does not make any representations or warranties to you or any other
party with regard to your use of the Prosper website or the Platform, including,
but not limited to, any implied warranties of merchantability or fitness for a
particular purpose.
17.Limitation on Liability. In no event shall any party to this Agreement be
liable to any other party for any lost profits or special, exemplary,
consequential or punitive damages, even if informed of the possibility of such
damages. Furthermore, neither party makes any representation or warranty to any
other party regarding the effect that the Agreement may have upon the foreign,
federal, state or local tax liability of the other.
18.
STATE NOTICES

California Residents: Married registrants may apply for a separate account.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Ohio Residents: The Ohio laws against discrimination require that all creditors
make credit equally available to all credit worthy customers, and that credit
reporting agencies maintain separate credit histories on each individual upon
request. The Ohio civil rights commission administers compliance with this law.
Texas Residents: Prosper Marketplace, Inc. is licensed and examined by the State
of Texas--Office of Consumer Credit Commissioner. Call the Consumer Credit
Hotline or write for credit information or assistance with credit problems.
Office of Consumer Credit Commissioner, 2601 North Lamar Boulevard, Austin,
Texas 78705-4207, (800) 538-1579, www.occc.state.tx.us.
Wisconsin Residents: No provision of a marital property agreement, a unilateral
statement or a court decree adversely affects the interest of the creditor
unless the creditor, prior to the time the credit is granted, is furnished a
copy of the agreement, statement or decree or has actual knowledge of the
adverse provision when the obligation to the creditor is incurred.
Please see the attached Promissory Note for additional important state notices.
19.Miscellaneous. You may not assign, transfer, sublicense or otherwise delegate
your rights under this Agreement to another person without Prosper's prior
written consent. Prosper may assign this Agreement at any time without your
permission, unless prohibited by applicable law. Any such assignment, transfer,
sublicense or delegation in violation of this Section 19 shall be null and void.
This Agreement shall be governed by federal law and, to the extent that state
law applies, the laws of the State of Delaware. Any waiver of a breach of any
provision of this Agreement will not be a waiver of any other breach. Failure or
delay by either party to enforce any term or condition of this Agreement will
not constitute a waiver of such term or condition. If any part of this Agreement
is determined to be invalid or unenforceable under applicable law, then the
invalid or unenforceable provision will be deemed superseded by a valid
enforceable provision that most closely matches the intent of the original
provision, and the remainder of the Agreement shall continue in effect. Bank is
not a party to this Agreement, but you agree that Bank is a third-party
beneficiary and is entitled to rely on the provisions of this Agreement,
including without limitation your representations, covenants and agreements
herein. There are no third party beneficiaries to this Agreement other than
Bank.
20.Performance by Prosper and Bank. You acknowledge and agree that any
obligations of or actions by Prosper under this Agreement may be performed by
PMI on behalf of Prosper in PMI's capacity as servicer or agent of Prosper under
any administrative services or similar agreement entered into between PMI and
Prosper pursuant to which Prosper appoints PMI as servicer or agent to provide
administrative, management, servicing or other services to Prosper. You also
acknowledge and agree that any obligations of or actions by Bank under this
Agreement may be performed by PMI on behalf of Bank in PMI's capacity as agent
of Bank under any loan program or similar agreement entered into between PMI and
Bank pursuant to which Bank appoints PMI as agent to provide services to Bank.
21.Separate Entities. Notwithstanding Section 20, you acknowledge and agree that
Prosper, Bank and PMI are separate legal entities and that neither entity has
guaranteed the performance by the other entity of its obligations hereunder.
22.Arbitration. RESOLUTION OF DISPUTES: YOU ACKNOWLEDGE THAT YOU HAVE READ THIS
PROVISION CAREFULLY, AND UNDERSTAND THAT IT LIMITS YOUR RIGHTS IN THE EVENT OF A
DISPUTE







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




BETWEEN YOU AND US. YOU UNDERSTAND THAT YOU HAVE THE RIGHT TO REJECT THIS
PROVISION, AS PROVIDED IN PARAGRAPH (i) BELOW.
(a)In this Resolution of Disputes provision:
(i)"You" and "your" mean the individual entering into this Agreement, as well as
any person claiming through such individual;
(ii)"We" and "us" mean Bank and Prosper Funding LLC and each of their respective
parents, subsidiaries, affiliates, predecessors, successors, and assigns, as
well as the officers, directors, and employees of each of them;
(iii)"Claim" means any dispute, claim, or controversy (whether based on
contract, tort, intentional tort, constitution, statute, ordinance, common law,
or equity, whether pre-existing, present, or future, and whether seeking
monetary, injunctive, declaratory, or any other relief) arising from or relating
to this Agreement or the relationship between us and you (including claims
arising prior to or after the date of the Agreement, and claims that are
currently the subject of purported class action litigation in which you are not
a member of a certified class), and includes claims that are brought as
counterclaims, cross claims, third party claims or otherwise, as well as
disputes about the validity or enforceability of this Agreement or the validity
or enforceability of this Section 22.
(b)Any Claim shall be resolved, upon the election of either us or you, by
binding arbitration administered by the American Arbitration Association or
JAMS, under the applicable arbitration rules of the administrator in effect at
the time a Claim is filed ("Rules"). Any arbitration under this Agreement will
take place on an individual basis; class arbitrations and class actions are not
permitted. If you file a claim, you may choose the administrator; if we file a
claim, we may choose the administrator, but we agree to change to the other
permitted administrator at your request (assuming that the other administrator
is available). You can obtain the Rules and other information about initiating
arbitration by contacting the American Arbitration Association at 1633 Broadway,
10th Floor, New York, NY 10019, (800) 778-7879, www.adr.org; or by contacting
JAMS at 1920 Main Street, Suite 300, Irvine, CA 92614, (949) 224-1810,
www.jamsadr.com. The address for serving any arbitration demand or claim on us
is Prosper Marketplace, Inc., 221 Main Street, Suite 300, San Francisco, CA
94105, Attention: Compliance.
(c)Claims will be arbitrated by a single, neutral arbitrator, who shall be a
retired judge or a lawyer with at least ten years' experience. We agree not to
invoke our right to elect arbitration of an individual Claim filed by you in a
small claims or similar court (if any), so long as the Claim is pending on an
individual basis only in such court.
(d)
We will pay all filing and administration fees charged by the administrator and
arbitrator fees up to

$1,000, and we will consider your request to pay any additional arbitration
costs. If an arbitrator issues an award in our favor, you will not be required
to reimburse us for any fees we have previously paid to the administrator or for
which we are responsible. If you receive an award from the arbitrator, we will
reimburse you for any fees paid by you to the administrator or arbitrator. Each
party shall bear its own attorney's, expert's and witness fees, which shall not
be considered costs of arbitration; however, if a statute gives you the right to
recover these fees, or fees paid to the administrator or arbitrator, then these
statutory rights will apply in arbitration.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




(e)Any in-person arbitration hearing will be held in the city with the federal
district court closest to your residence, or in such other location as you and
we may mutually agree. The arbitrator shall apply applicable substantive law
consistent with the Federal Arbitration Act, 9 U.S.C. § 1-16, and, if requested
by either party, provide written reasoned findings of fact and conclusions of
law. The arbitrator shall have the power to award any relief authorized under
applicable law. Any appropriate court may enter judgment upon the arbitrator's
award. The arbitrator's decision will be final and binding except that: (1) any
party may exercise any appeal right under the FAA; and (2) any party may appeal
any award relating to a claim for more than $100,000 to a three-arbitrator panel
appointed by the administrator, which will reconsider de novo any aspect of the
appealed award. The panel's decision will be final and binding, except for any
appeal right under the FAA. Unless applicable law provides otherwise, the
appealing party will pay the appeal's cost, regardless of its outcome. However,
we will consider any reasonable written request by you for us to bear the cost.
(f)YOU AND WE AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN OUR
INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED
CLASS OR REPRESENTATIVE PROCEEDING. Further, unless both you and we agree
otherwise in writing, the arbitrator may not consolidate more than one person's
claims. The arbitrator shall have no power to arbitrate any Claims on a class
action basis or Claims brought in a purported representative capacity on behalf
of the general public, other borrowers, or other persons similarly situated. The
validity and effect of this paragraph (f) shall be determined exclusively by a
court, and not by the administrator or any arbitrator.
(g)If any portion of this Section 22 is deemed invalid or unenforceable for any
reason, it shall not invalidate the remaining portions of this section. However,
if paragraph (f) of this Section 22 is deemed invalid or unenforceable in whole
or in part, then this entire Section 22 shall be deemed invalid and
unenforceable. The terms of this Section 22 will prevail if there is any
conflict between the Rules and this section.
(h)YOU AND WE AGREE THAT, BY ENTERING INTO THIS AGREEMENT, THE PARTIES ARE EACH
WAIVING THE RIGHT TO A TRIAL BY JURY OR TO PARTICIPATE IN A CLASS ACTION. YOU
AND WE ACKNOWLEDGE THAT ARBITRATION WILL LIMIT OUR LEGAL RIGHTS, INCLUDING THE
RIGHT TO PARTICIPATE IN A CLASS ACTION, THE RIGHT TO A JURY TRIAL, THE RIGHT TO
CONDUCT FULL DISCOVERY, AND THE RIGHT TO APPEAL (EXCEPT AS PERMITTED IN
PARAGRAPH (e) OR UNDER THE FEDERAL ARBITRATION ACT).
(i)You understand that you may reject the provisions of this Section 22, in
which case neither us nor you will have the right to elect arbitration.
Rejection of this Section 22 will not affect the remaining parts of this
Agreement. To reject this Section 22, you must send us written notice of your
rejection within 30 days after the date that this Agreement was made. You must
include your name, address, and account number. The notice of rejection must be
mailed to Prosper Marketplace, Inc., 221 Main Street, Suite 300, San Francisco,
CA 94105, Attention: Legal Department. This is the only way that you can reject
this Section 22.
(j)You and we acknowledge and agree that the arbitration agreement set forth in
this Section 22 is made pursuant to a transaction involving interstate commerce,
and thus the Federal Arbitration Act shall govern the interpretation and
enforcement of this Section 22. This Section 22 shall survive the termination of
this Agreement.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




(k)
This section shall not apply to covered borrowers as defined in the Military
Lending Act.

23.Electronic Transactions. This Agreement includes your express consent to
electronic transactions and disclosures, which consent is set forth in the
section entitled "Consent to Doing Business Electronically" as disclosed in our
Terms of Use on our website, the terms and conditions of which are expressly
incorporated herein in their entirety. You expressly agree that each of (a) this
Agreement and (b) any Promissory Note in the form set forth on the attached
Exhibit A that we sign on your behalf, may comprise a "transferable record" for
all purposes under the Electronic Signatures in Global and National Commerce Act
and the Uniform Electronic Transactions Act.
24.Permission to Contact. When you give us your home and/or mobile phone number,
we have your permission to contact you at that number or numbers, and any other
number we believe we may reach you through (unless prohibited by applicable
law), about your Prosper accounts. Your consent allows us to use text messaging,
artificial or prerecorded voice messages and automatic dialing technology, for
all purposes not prohibited by applicable law. Message and data rates may apply.
You may contact us anytime to change these preferences. We may also send an
email to any address where we reasonably believe we can contact you. Some of the
purposes for calls and messages include: suspected fraud or identity theft;
obtaining information; transactions on or servicing of your account; and
collecting on your account. Our rights under this Section extend to our
affiliates, subsidiaries, parents, agents, vendors, and anyone so affiliated
with the owner of any note evidencing a loan you obtain. Notify us immediately
of any changes to your contact information by changing your contact information
on your Prosper account information – settings page.
25.Appointment of Limited Power of Attorney and Note Registrar. If your listing
receives sufficient investor commitments to fund, and you do not withdraw your
listing prior to expiration of the listing period, you hereby authorize each of
Prosper and PMI (and their affiliates) to act as your true and lawful
Attorney-in-Fact and agent, with full power of delegation and substitution, for
you in your name, place and stead, in any and all capacities, to complete and
execute a Promissory Note containing the material terms set forth on the
attached Exhibit A on your behalf in favor of Bank and reflecting the debt
obligation reflected on your final Truth in Lending disclosure(s). You further
authorize Prosper and PMI (and their affiliates) to (i) perform each and every
act necessary to be done in connection with executing such Promissory Note as
you might or could do in person and (ii) approve, execute and deliver the
provisions of any instruments, documents, agreements, powers, releases and
certificates related to the Promissory Note and to perform each and every
actions regarding the same, including but not limited to, any legal or
beneficial assignment of the Promissory Note. This Power of Attorney is limited
to the purpose described above.
This Power of Attorney may be revoked by contacting Prosper by emailing us at
support@prosper.com or calling us at 1-866-615-6319 and closing your account
only if done prior to the origination of your loan and execution of the
Promissory Note on your behalf. If you choose to revoke this Power of Attorney
prior to execution, we will be unable to process your loan request and any
pending loan request will be considered withdrawn. Any act or thing lawfully
done hereunder prior to any revocation and within the powers herein by any
attorney in fact shall be binding on you and your heirs, legal and personal
representatives and assigns.
You further appoint Prosper as your authorized agent (in such capacity the “Note
Registrar”) to maintain a book-entry system (the “Register”) identifying the
owners of such Promissory Note and the







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




owners’ addresses and payment instructions. The person or persons identified as
owners of such Promissory Note in the Register shall be deemed to be the
owner(s) of the Promissory Note for purposes of receiving payment of principal
and interest on such Promissory Note and for all other purposes. Any transfer of
such Promissory Note shall be effective only upon being recorded in the
Register. The Note Registrar may retain the services of another party to fulfill
its duties as Note Registrar. The Note Registrar’s recordkeeping obligations
will be unaffected by any transfers of the Promissory Note.
26. Military Lending Act. The Military Lending Act provides specific protections
for active duty service members and their dependents in consumer credit
transactions. This Section includes information on the protections provided to
covered borrowers as defined in the Military Lending Act.
(a)Statement of MAPR.


Federal law provides important protections to members of the Armed Forces and
their dependents relating to extensions of consumer credit. In general, the cost
of consumer credit to a member of the Armed Forces and his or her dependent may
not exceed an annual percentage rate of 36 percent. This rate must include, as
applicable to the credit transaction or account: The costs associated with
credit insurance premiums; fees for ancillary products sold in connection with
the credit transaction; any application fee charged (other than certain
application fees for specified credit transactions or accounts); and any
participation fee charged (other than certain participation fees for a credit
card account).
(b)The following sections of this Agreement and the Promissory Note shall not be
applicable to, and shall not be enforceable against, a covered borrower as
defined in the Military Lending Act: Section 22 of this Agreement and Section 18
of the Promissory Note.
(c)Oral Disclosures. Please call 1-855-993-2967 to obtain oral disclosures,
including the statement of MAPR and the payment schedule applicable to your
loan, required under the Military Lending Act.








EXHIBIT A


Promissory Note
Loan ID:     


Borrower Address:    .
1.Promise to Pay. In return for a loan I have received, I promise to pay WebBank
(“you”) the principal sum of    Dollars ($        ), together with interest
thereon commencing on the date of origination at the rate of    percent
(        %) per annum simple interest. I understand that references in this
Promissory Note (“Note”) to you shall also include any person to whom you
transfer this Note.
2.Payments. I will pay the principal, interest, and any late charges or other
fees on this Note when due. This Note is payable in    monthly installments of
$        each, consisting of principal and interest, commencing on the    day
of    , and continuing until the final payment date of        , which is the
maturity date of this Note. Because of the daily accrual of







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




interest on my loan and the effect of rounding, my final payment may be more or
less than my regular payment. My final payment shall consist of the then
remaining principal, unpaid accrued interest and other charges due under this
Note. All payments will be applied first to any unpaid fees incurred as a result
of failed payments, as provided in Paragraph 11; then to any charges for making
payments other than as provided in this Note; then to any late charges then due;
then to any interest then due; and then to principal. No unpaid interest or
charges will be added to principal. I further acknowledge that, if I make my
payments after the scheduled due date, or incur a charge/fee, this Note will not
amortize as originally scheduled, which may result in a substantially higher
final payment amount.
3.Interest. Interest will be charged on unpaid principal until the full amount
of principal has been paid. Interest under this Note will accrue daily, on the
basis of a 365-day year. The interest rate I will pay will be the rate I will
pay both before and after any default.
4.Late Charge. If the full amount of any monthly payment is not made by the end
of fifteen (15) calendar days after its due date, I will pay you a late charge
of the greater of $15 or 5.00% of the unpaid portion of the monthly payment. I
will pay this late charge when it is assessed but only once on each late
payment.
5.Claims and Defenses; Waiver of Defenses; Exception to Waiver. Except as
otherwise provided in this Note, you are not responsible or liable to me for the
quality, safety, legality, or any other aspect of any property or services
purchased with the proceeds of my loan. If I have a dispute with any person from
whom I have purchased such property or services, I agree to settle the dispute
directly with that person.
If and only if the proceeds of my loan will be applied in whole or part to
purchase property or services from a person or entity that has entered into a
contractual relationship with you or Prosper related to financing of such
property or services, the following notice may apply:


NOTICE


ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND
DEFENSES WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES
OBTAINED WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT
EXCEED AMOUNTS PAID BY THE DEBTOR HEREUNDER.
6.Certification. I certify that the proceeds of my loan will not be applied in
whole or in part to postsecondary educational expenses (i.e., tuition, fees,
required equipment or supplies, or room and board) at a
college/university/vocational school, as the term “postsecondary educational
expenses” is defined in Bureau of Consumer Financial Protection Regulation Z, 12
C.F.R. § 1026.46(b)(3).
7.Method of Payment. You have given me the choice of making my monthly payments
(i) by automated withdrawal from an account that I designate using an automated
clearinghouse (ACH) or other electronic fund transfer in the manner described in
the debit authorization I execute, or (ii) by manually scheduled one-time
withdrawals from an account that I designate using an ACH or other electronic
fund transfer, made by logging onto my account on the Prosper website or by
calling Prosper Borrower Services at 1-866-615-6319, with my first payment being
scheduled during the application process; and I have chosen one of these
methods.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




I also understand that I may pay my monthly payments by check. If I have chosen
to pay by check by calling Prosper Borrower Services at 1-866-615-6319 and
arranging such method of payment, I will make the check payable to Prosper
Funding LLC and send the payment check to Prosper Marketplace, Inc.,
P.O. Box 396081, San Francisco, CA 94139-6081 in a manner so as to ensure that
it is received with sufficient time to process prior to my scheduled payment due
date. To ensure efficient processing of my check, I will reference my loan
number on the check.
I recognize that if I have automated withdrawal enabled, it is my responsibility
to ensure that all amounts I owe are paid when due, even if not debited from my
account.
If I close my account or if my account changes or is otherwise inaccessible such
that you are unable to withdraw my payments from that account or process my
check, I will notify you at least three (3) business days prior to any such
closure, change or inaccessibility of my account, and authorize you to withdraw
my payments, or I will provide a check, from another account that I designate.
With regard to payments made by automatic withdrawals from my account, I have
the right to (i) stop payment of a preauthorized automatic withdrawal, or (ii)
revoke my prior authorization for automatic withdrawals with regard to all
further payments under this Note, by notifying the financial institution where
my account is held, orally or in writing at least three (3) business days before
the scheduled date of the transfer. I agree to notify you orally or in writing,
at least three (3) business days before the scheduled date of the transfer, of
the exercise of my right to stop a payment or to revoke my prior authorization
for further automatic withdrawals.
8.Default and Remedies. If I fail to make any payment when due in the manner
required by Paragraph 7, I will be delinquent. If I (a) am delinquent, (b) file
or have instituted against me a bankruptcy or insolvency proceeding or make any
assignment for the benefit of creditors, or (c) in the event of my death, you
may in your sole discretion deem me in default and accelerate the maturity of
this Note and declare all principal, interest and other charges due under this
Note immediately due and payable. If you deem me in default due to delinquency
and if you exercise the remedy of acceleration, you will use reasonable efforts
to provide prior notice of acceleration.
9.Prepayments. I may prepay this Note in full or in part at any time without
penalty. I acknowledge that partial prepayments will not change the due date or
amount of my monthly payment.
10.Waivers. You may accept late payments or partial payments, even though marked
“paid in full,” without losing any rights under this Note, and you may delay
enforcing any of your rights under this Note without losing them. You do not
have to (a) demand payment of amounts due (known as “presentment”), (b) give
notice that amounts due have not been paid (known as “notice of dishonor”), or
(c) obtain an official certification of nonpayment (known as “protest”). I
hereby waive presentment, notice of dishonor and protest. Even if, at a time
when I am in default, you do not require me to pay immediately in full as
described above, you will still have the right to do so if I am in default at a
later time. Neither your failure to exercise any of your rights, nor your delay
in enforcing or exercising any of your rights, will waive those rights.
Furthermore, if you waive any right under this Note on one occasion, that waiver
will not operate as a waiver as to any other occasion.
11.Insufficient Funds Charge. If I attempt to make a payment, whether by
automated withdrawal from my designated account or by other means, and the
payment cannot be made due to (i) insufficient funds







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




in my account, (ii) the closure, change or inaccessibility of my account without
my having notified you as provided in Paragraph 7, or (iii) for any other reason
(other than an error by you), I will pay you an additional fee of $15 for each
returned or failed automated withdrawal or other item, unless prohibited by
applicable law. I will pay this fee when it is assessed.
12.Attorneys’ Fees. To the extent permitted by law, I am liable to you for your
legal costs if you refer collection of my loan to a lawyer who is not your
salaried employee. These costs may include reasonable attorneys’ fees as well as
costs and expenses of any legal action.
13.Loan Charges. If a law that applies to my loan and sets maximum loan charges
is finally interpreted so that the interest or other loan charges collected or
to be collected in connection with my loan exceed the permitted limits, then:
(a) any such loan charge shall be reduced by the amount necessary to reduce the
charge to the permitted limit; and (b) any sums already collected from me that
exceeded permitted limits will be refunded to me. You may choose to make this
refund by reducing the principal I owe under this Note or by making a direct
payment to me.
14.Assignment. I may not assign any of my obligations under this Note without
your written permission. You may assign this Note at any time without my
permission. Unless prohibited by applicable law, you may do so without telling
me. My obligations under this Note apply to all of my heirs and permitted
assigns. Your rights under this Note apply to each of your successors and
assigns.
15.Notices. All notices and other communications hereunder shall be given in
writing and shall be deemed to have been duly given and effective (i) upon
receipt, if delivered in person or by facsimile, email or other electronic
transmission, or (ii) one day after deposit prepaid for overnight delivery with
a national overnight express delivery service. Except as expressly provided
otherwise in this Note, notices to me may be addressed to my registered email
address or to my address set forth above unless I provide you with a different
address for notice by giving notice pursuant to this Paragraph, and notices to
you must be addressed to WebBank at legal@prosper.com or c/o Prosper
Marketplace, Inc., 221 Main Street, Third Floor, San Francisco, CA 94105,
Attention: Legal Department.
16.Governing Law. This Note is governed by federal law and, to the extent that
state law applies, the laws of the State of Utah.
17.Miscellaneous. No provision of this Note shall be modified or limited except
by a written agreement signed by both you and me. The unenforceability of any
provision of this Note shall not affect the enforceability or validity of any
other provision of this Note.
18.Arbitration. RESOLUTION OF DISPUTES: I HAVE READ THIS PROVISION CAREFULLY,
AND UNDERSTAND THAT IT LIMITS MY RIGHTS IN THE EVENT OF A DISPUTE BETWEEN YOU
AND ME. I UNDERSTAND THAT I HAVE THE RIGHT TO REJECT THIS PROVISION, AS PROVIDED
IN PARAGRAPH (i) BELOW.
(a)In this Resolution of Disputes provision:
(i)“I,” “me” and “my” mean the promisor under this Note, as well as any person
claiming through such promisor;
(ii)“You” and “your” mean WebBank, any person servicing this Note for WebBank,
any subsequent holders of this Note or any interest in this Note, any person
servicing this Note for such subsequent







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




holder of this note, and each of their respective parents, subsidiaries,
affiliates, predecessors, successors, and assigns, as well as the officers,
directors, and employees of each of them; and
(iii)“Claim” means any dispute, claim, or controversy (whether based on
contract, tort, intentional tort, constitution, statute, ordinance, common law,
or equity, whether pre-existing, present, or future, and whether seeking
monetary, injunctive, declaratory, or any other relief) arising from or relating
to this Note or the relationship between you and me (including claims arising
prior to or after the date of the Note, and claims that are currently the
subject of purported class action litigation in which I am not a member of a
certified class), and includes claims that are brought as counterclaims, cross
claims, third party claims or otherwise, as well as disputes about the validity
or enforceability of this Note or the validity or enforceability of this
Section.
(b)Any Claim shall be resolved, upon the election of either you or me, by
binding arbitration administered by the American Arbitration Association or
JAMS, under the applicable arbitration rules of the administrator in effect at
the time a Claim is filed (“Rules”). Any arbitration under this arbitration
agreement will take place on an individual basis; class arbitrations and class
actions are not permitted. If I file a claim, I may choose the administrator; if
you file a claim, you may choose the administrator, but you agree to change to
the other permitted administrator at my request (assuming that the other
administrator is available). I can obtain the Rules and other information about
initiating arbitration by contacting the American Arbitration Association at
1633 Broadway, 10th Floor, New York, NY 10019, (800) 778-7879, www.adr.org; or
by contacting JAMS at 1920 Main Street, Suite 300, Irvine, CA 92614, (949)
224-1810, www.jamsadr.com. Your address for serving any arbitration demand or
claim is WebBank, c/o Prosper Marketplace, Inc., 221 Main Street, Third Floor,
San Francisco, CA 94105, Attention: Legal Department.
(c)Claims will be arbitrated by a single, neutral arbitrator, who shall be a
retired judge or a lawyer with at least ten years’ experience. You agree not to
invoke your right to elect arbitration of an individual Claim filed by me in a
small claims or similar court (if any), so long as the Claim is pending on an
individual basis only in such court.
(d)
You will pay all filing and administration fees charged by the administrator and
arbitrator fees up to

$1,000, and you will consider my request to pay any additional arbitration
costs. If an arbitrator issues an award in your favor, I will not be required to
reimburse you for any fees you have previously paid to the administrator or for
which you are responsible. If I receive an award from the arbitrator, you will
reimburse me for any fees paid by me to the administrator or arbitrator. Each
party shall bear its own attorney’s, expert’s and witness fees, which shall not
be considered costs of arbitration; however, if a statute gives me the right to
recover these fees, or fees paid to the administrator or arbitrator, then these
statutory rights will apply in arbitration.
(e)Any in-person arbitration hearing will be held in the city with the federal
district court closest to my residence, or in such other location as you and we
may mutually agree. The arbitrator shall apply applicable substantive law
consistent with the Federal Arbitration Act, 9 U.S.C. § 1-16, and, if requested
by either party, provide written reasoned findings of fact and conclusions of
law. The arbitrator shall have the power to award any relief authorized under
applicable law. Any appropriate court may enter judgment upon the arbitrator’s
award. The arbitrator’s decision will be final and binding except that: (1) any
party may exercise any appeal right under the FAA; and (2) any party may appeal
any award relating to a claim for more than $100,000 to a three-arbitrator panel
appointed by the administrator, which will







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




reconsider de novo any aspect of the appealed award. The panel’s decision will
be final and binding, except for any appeal right under the FAA. Unless
applicable law provides otherwise, the appealing party will pay the appeal’s
cost, regardless of its outcome. However, you will consider any reasonable
written request by me for you to bear the cost.
(f)YOU AND I AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN OUR
INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED
CLASS OR REPRESENTATIVE PROCEEDING. Further, unless both you and I agree
otherwise in writing, the arbitrator may not consolidate more than one person’s
claims. The arbitrator shall have no power to arbitrate any Claims on a class
action basis or Claims brought in a purported representative capacity on behalf
of the general public, other borrowers, or other persons similarly situated. The
validity and effect of this paragraph (f) shall be determined exclusively by a
court, and not by the administrator or any arbitrator.
(g)If any portion of this Section 18 is deemed invalid or unenforceable for any
reason, it shall not invalidate the remaining portions of this section. However,
if paragraph (f) of this Section 18 is deemed invalid or unenforceable in whole
or in part, then this entire Section 18 shall be deemed invalid and
unenforceable. The terms of this Section 18 will prevail if there is any
conflict between the Rules and this section.
(h)YOU AND I AGREE THAT, BY ENTERING INTO THIS NOTE, THE PARTIES ARE EACH
WAIVING THE RIGHT TO A TRIAL BY JURY OR TO PARTICIPATE IN A CLASS ACTION. YOU
AND I ACKNOWLEDGE THAT ARBITRATION WILL LIMIT OUR LEGAL RIGHTS, INCLUDING THE
RIGHT TO PARTICIPATE IN A CLASS ACTION, THE RIGHT TO A JURY TRIAL, THE RIGHT TO
CONDUCT FULL DISCOVERY, AND THE RIGHT TO APPEAL (EXCEPT AS PERMITTED IN
PARAGRAPH (e) OR UNDER THE FEDERAL ARBITRATION ACT).
(i)I understand that I may reject the provisions of this Section 18, in which
case neither you nor I will have the right to elect arbitration. Rejection of
this Section 18 will not affect the remaining parts of this Note. To reject this
Section 18, I must send you written notice of my rejection within 30 days after
the date that this Note was made. I must include my name, address, and account
number. The notice of rejection must be mailed to WebBank, c/o Prosper
Marketplace, Inc., 221 Main Street, San Francisco, CA 94105, Attention: Legal
Department. This is the only way that I can reject this Section 18.
(j)You and I acknowledge and agree that the arbitration agreement set forth in
this Section 18 is made pursuant to a transaction involving interstate commerce,
and thus the Federal Arbitration Act shall govern the interpretation and
enforcement of this Section 18. This Section 18 shall survive the termination of
this Note and the repayment of any or all amounts borrowed thereunder.
(k)
This section shall not apply to covered borrowers as defined in the Military
Lending Act.

19.Electronic Transactions. THIS NOTE INCLUDES YOUR EXPRESS CONSENT TO
ELECTRONIC TRANSACTIONS AND DISCLOSURES, WHICH CONSENT IS SET FORTH IN THE
PARAGRAPH ENTITLED “CONSENT TO DOING BUSINESS ELECTRONICALLY” AS DISCLOSED IN
PROSPER’S TERMS OF USE ON PROSPER.COM, THE TERMS AND CONDITIONS OF WHICH ARE
EXPRESSLY INCORPORATED HEREIN IN THEIR ENTIRETY. YOU EXPRESSLY AGREE THAT THIS
NOTE MAY COMPRISE A “TRANSFERABLE RECORD” FOR ALL PURPOSES UNDER THE ELECTRONIC
SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT AND THE UNIFORM ELECTRONIC
TRANSACTIONS ACT.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




20.Registration of Note Owners. I have appointed Prosper Funding LLC as my
authorized agent (in such capacity, the “Note Registrar”) to maintain a
book-entry system (the “Register”) for recording the beneficial owners of
interests in this Note (the “Note Owners”). The person or persons identified as
the Note Owners in the Register shall be deemed to be the owner(s) of this Note
for purposes of receiving payment of principal and interest on such Note and for
all other purposes. With respect to any transfer by a Note Owner of its
beneficial interest in this Note, the right to payment of principal and interest
on this Note shall not be effective until the transfer is recorded in the
Register.
21.
State Notices

California Residents


Married registrants may apply for a separate account. As required by law, I am
hereby notified that a negative credit report reflecting on my credit record may
be submitted to a credit reporting agency if I fail to fulfill the terms of my
credit obligations.
Iowa Residents


NOTICE TO CONSUMER: 1. Do not sign this paper before you read it. 2. You are
entitled to a copy of this paper. 3. You may prepay the unpaid balance at any
time without penalty and may be entitled to receive a refund of unearned charges
in accordance with law.
IMPORTANT: READ BEFORE SIGNING. The terms of this agreement should be read
carefully because only those terms in writing are enforceable. No other terms or
oral promises not contained in this written contract may be legally enforced. I
may change the terms of this agreement only by another written agreement.
Kansas Residents


NOTICE TO CONSUMER: 1. Do not sign this agreement before you read it. 2. You are
entitled to a copy of this agreement. 3. You may prepay the unpaid balance at
any time without penalty.
Missouri Residents


Oral or unexecuted agreements or commitments to loan money, extend credit or to
forbear from enforcing repayment of a debt including promises to extend or renew
such debt are not enforceable. To protect me (borrower(s)) and you (creditor)
from misunderstanding or disappointment, any agreements we reach covering such
matters are contained in this writing, which is the complete and exclusive
statement of the agreement between us, except as we may later agree in writing
to modify it.
Nebraska Residents


A credit agreement must be in writing to be enforceable under Nebraska law. To
protect you and me from any misunderstandings or disappointments, any contract,
promise, undertaking, or offer to forebear repayment of money or to make any
other financial accommodation in connection with this loan of money or grant or
extension of credit, or any amendment of, cancellation of, waiver of, or
substitution for any or all of the terms or provisions of any instrument or
document executed in connection with this loan of money or grant or extension of
credit, must be in writing to be effective.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




New Jersey Residents


Because certain provisions of this Note are subject to applicable laws, they may
be void, unenforceable or inapplicable in some jurisdictions. None of these
provisions, however, is void, unenforceable or inapplicable in New Jersey.
Ohio Residents


The Ohio laws against discrimination require that all creditors make credit
equally available to all credit worthy customers, and that credit reporting
agencies maintain separate credit histories on each individual upon request. The
Ohio civil rights commission administers compliance with this law.
Utah Residents


As required by Utah law, I am hereby notified that a negative credit report
reflecting on my credit record may be submitted to a credit reporting agency if
I fail to fulfill the terms of my credit obligations.
This Note is the final expression of the agreement between the parties and may
not be contradicted by evidence of any alleged oral agreement.
Wisconsin Residents


No provision of a marital property agreement, a unilateral statement or a court
decree adversely affects the interest of the creditor unless the creditor, prior
to the time the credit is granted, is furnished a copy of the agreement,
statement or decree or has actual knowledge of the adverse provision when the
obligation to the creditor is incurred.
22.Military Lending Act. The Military Lending Act provides specific protections
for active duty service members and their dependents in consumer credit
transactions. This Section includes information on the protections provided to
covered borrowers as defined in the Military Lending Act.
(a)Statement of MAPR.


Federal law provides important protections to members of the Armed Forces and
their dependents relating to extensions of consumer credit. In general, the cost
of consumer credit to a member of the Armed Forces and his or her dependent may
not exceed an annual percentage rate of 36 percent. This rate must include, as
applicable to the credit transaction or account: The costs associated with
credit insurance premiums; fees for ancillary products sold in connection with
the credit transaction; any application fee charged (other than certain
application fees for specified credit transactions or accounts); and any
participation fee charged (other than certain participation fees for a credit
card account).
(b)Section 18 of this Note shall not be applicable to, and shall not be
enforceable against, a covered borrower as defined in the Military Lending Act.
(c)Oral Disclosures. Please call 1-855-993-2967 to obtain oral disclosures,
including the statement of MAPR and the payment schedule applicable to your
loan, required under the Military Lending Act.
23.By signing this Note, I acknowledge that I (i) have read and understand all
terms and conditions of this Note, (ii) agree to the terms set forth herein, and
(iii) acknowledge receipt of a completely filled-in copy of this Note.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Wisconsin Residents: NOTICE TO CUSTOMER: (a) DO NOT SIGN THIS IF IT CONTAINS ANY
BLANK SPACES.
(b) YOU ARE ENTITLED TO AN EXACT COPY OF ANY AGREEMENT YOU SIGN. (c) YOU HAVE
THE RIGHT AT ANY TIME TO PAY IN ADVANCE THE UNPAID BALANCE DUE UNDER THIS
AGREEMENT AND YOU MAY BE ENTITLED TO A PARTIAL REFUND OF THE FINANCE CHARGE.
CAUTION -- IT IS IMPORTANT THAT YOU THOROUGHLY READ THE CONTRACT BEFORE YOU SIGN
IT.
Date:     


By: Prosper Marketplace, Inc. Attorney-in-Fact for:
    [Borrower] (Signed Electronically)


Last Updated: September 2016







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Promissory Note    






Promissory Note


Loan ID:------
Borrower Address: --------------------
1.Promise to Pay. In return for a loan I have received, I promise to pay WebBank
("you") the principal sum of    Dollars ($        , together with interest
thereon commencing on the date of origination at the rate of    percent (_%) per
annum simple interest. I understand that references in this Promissory Note
("Note") to you shall also include any person to whom you transfer this Note.


2.Payments. I will pay the principal, interest, and any late charges or other
fees on this Note when due. This Note is payable in _ monthly installments of
$    each, consisting of principal and interest, commencing on the        day
of    , and continuing until the final payment date of    , which is the
maturity date of this Note. Because of the daily accrual of interest on my loan
and the effect of rounding, my final payment may be more or less than my regular
payment. My final payment shall consist of the then
remaining principal, unpaid accrued interest and other charges due under this
Note. All payments will be applied first to any unpaid fees incurred as a result
of failed payments, as provided in Paragraph 11; then to any charges for making
payments other than as provided in this Note; then to any late charges then due;
then to any interest then due; and then to principal. No unpaid interest or
charges will be added to principal. I further acknowledge that, if I make my
payments after the scheduled due date, or incur a charge/fee, this Note will not
amortize as originally scheduled, which may result in a substantially higher
final payment amount.


3.Interest. Interest will be charged on unpaid principal until the full amount
of principal has been paid. Interest under this Note will accrue daily, on the
basis of a 365-day year. The interest rate I will pay will be the rate I will
pay both before and after any default.


4.
Late Charge. Ifthe full amount of any monthly payment is not made by the end of
fifteen

(15) calendar days after its due date, I will pay you a late charge of the
greater of $15 or 5.00% of the unpaid portion of the monthly payment. I will pay
this late charge when it is assessed but only once on each late payment.


5.Claims and Defenses; Waiver of Defenses; Exception to Waiver. Except as
otherwise provided in this Note, you are not responsible or liable to me for the
quality, safety, legality, or any other aspect of any property or services
purchased with the proceeds of my loan. If I have a







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




dispute with any person from whom I have purchased such property or services, I
agree to settle the dispute directly with that person.


If and only if the proceeds of my loan will be applied in whole or part to
purchase property or services from a person or entity that has entered into a
contractual relationship with you or Prosper related to financing of such
property or services, the following notice may apply:


NOTICE


ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND
DEFENSES WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES
OBTAINED WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT
EXCEED AMOUNTS PAID BY THE DEBTOR HEREUNDER.


6.Certification. I certify that the proceeds of my loan will not be applied in
whole or in part to postsecondary educational expenses (i.e., tuition, fees,
required equipment or supplies, or room and board) at a
college/university/vocational school, as the term "postsecondary educational
expenses" is defined in Bureau of Consumer Financial Protection Regulation Z, 12
C.F.R. § 1026.46(b)(3).


7.Method of Payment. You have given me the choice of making my monthly payments
(i) by automated withdrawal from an account that I designate using an automated
clearinghouse (ACH) or other electronic fund transfer in the manner described in
the debit authorization I execute, or
(ii) by manually scheduled one-time withdrawals from an account that I designate
using an ACH or other electronic fund transfer, made by logging onto my account
on the Prosper website or by calling Prosper Borrower Services at
1-866-615-6319, with my first payment being scheduled during the application
process; and I have chosen one of these methods.


I also understand that I may pay my monthly payments by check. If I have chosen
to pay by check by calling Prosper Borrower Services at 1-866-615-6319 and
arranging such method of payment, I will make the check payable to Prosper
Funding LLC and send the payment check to Prosper Marketplace, Inc., P.0. Box
396081, San Francisco, CA 94139-6081 in a manner so as to ensure that it is
received with sufficient time to process prior to my scheduled payment due date.
To ensure efficient processing of my check, I will reference my loan number on
the check.


I recognize that if I have automated withdrawal enabled, it is my responsibility
to ensure that all amounts I owe are paid when due, even if not debited from my
account.


If I close my account or if my account changes or is otherwise inaccessible such
that you are unable to withdraw my payments from that account or process my
check, I will notify you at least three (3) business days prior to any such
closure, change or inaccessibility of my account, and authorize you to withdraw
my payments, or I will provide a check, from another account that I designate.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




With regard to payments made by automatic withdrawals from my account, I have
the right to (i) stop payment of a preauthorized automatic withdrawal, or (ii)
revoke my prior authorization for automatic withdrawals with regard to all
further payments under this Note, by notifying the financial institution where
my account is held, orally or in writing at least three (3) business days before
the scheduled date of the transfer. I agree to notify you orally or in writing,
at least three
(3) business days before the scheduled date of the transfer, of the exercise of
my right to stop a payment or to revoke my prior authorization for further
automatic withdrawals.


8.Default and Remedies. If I fail to make any payment when due in the manner
required by Paragraph 7, I will be delinquent. If I (a) am delinquent, (b) file
or have instituted against me a bankruptcy or insolvency proceeding or make any
assignment for the benefit of creditors, or (c) in the event of my death, you
may in your sole discretion deem me in default and accelerate the maturity of
this Note and declare all principal, interest and other charges due under this
Note immediately due and payable. If you deem me in default due to delinquency
and if you exercise the remedy of acceleration, you will use reasonable efforts
to provide prior notice of acceleration.


9.Prepayments. I may prepay this Note in full or in part at any time without
penalty. I acknowledge that partial prepayments will not change the due date or
amount of my monthly payment.


10.Waivers. You may accept late payments or partial payments, even though marked
"paid in full," without losing any rights under this Note, and you may delay
enforcing any of your rights under this Note without losing them. You do not
have to (a) demand payment of amounts due (known as "presentment"), (b) give
notice that amounts due have not been paid (known as "notice of dishonor"), or
(c) obtain an official certification of nonpayment (known as "protest"). I
hereby waive presentment, notice of dishonor and protest. Even if, at a time
when I am in default, you do not require me to pay immediately in full as
described above, you will still have the right to do so if I am in default at a
later time. Neither your failure to exercise any of your rights, nor your delay
in enforcing or exercising any of your rights, will waive those rights.
Furthermore, if you waive any right under this Note on one occasion, that waiver
will not operate as a waiver as to any other occasion.


11.Insufficient Funds Charge. If I attempt to make a payment, whether by
automated withdrawal from my designated account or by other means, and the
payment cannot be made due to (i) insufficient funds in my account, (ii) the
closure, change or inaccessibility of my account without my having notified you
as provided in Paragraph 7, or (iii) for any other reason (other than an error
by you), I will pay you an additional fee of $15 for each returned or failed
automated withdrawal or other item, unless prohibited by applicable law. I will
pay this fee when it is assessed.


12.Attorneys' Fees. To the extent permitted by law, I am liable to you for your
legal costs if you refer collection of my loan to a lawyer who is not your
salaried employee. These costs may include reasonable attorneys' fees as well as
costs and expenses of any legal action.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




13.Loan Charges. If a law that applies to my loan and sets maximum loan charges
is finally interpreted so that the interest or other loan charges collected or
to be collected in connection with my loan exceed the permitted limits, then:
(a) any such loan charge shall be reduced by the amount necessary to reduce the
charge to the permitted limit; and (b) any sums already collected from me that
exceeded permitted limits will be refunded to me. You may choose to make this
refund by reducing the principal I owe under this Note or by making a direct
payment to me.


14.Assignment. I may not assign any of my obligations under this Note without
your written permission. You may assign this Note at any time without my
permission. Unless prohibited by applicable law, you may do so without telling
me. My obligations under this Note apply to all of my heirs and permitted
assigns. Your rights under this Note apply to each of your successors and
assigns.


15.Notices. All notices and other communications hereunder shall be given in
writing and shall be deemed to have been duly given and effective (i) upon
receipt, if delivered in person or by facsimile, email or other electronic
transmission, or (ii) one day after deposit prepaid for overnight delivery with
a national overnight express delivery service. Except as expressly provided
otherwise in this Note, notices to me may be addressed to my registered email
address or to my address set forth above unless I provide you with a different
address for notice by giving notice pursuant to this Paragraph, and notices to
you must be addressed to WebBank at legal@prosper.com or c/o Prosper
Marketplace, Inc., 221 Main Street, Third Floor, San Francisco, CA 94105,
Attention: Legal Department.


16.Governing Law. This Note is governed by federal law and, to the extent that
state law applies, the laws of the State of Utah.


17.Miscellaneous. No provision of this Note shall be modified or limited except
by a written agreement signed by both you and me. The unenforceability of any
provision of this Note shall not affect the enforceability or validity of any
other provision of this Note.


18.Arbitration. RESOLUTION OF DISPUTES: I HAVE READ THIS PROVISION CAREFULLY,
AND UNDERSTAND THAT IT LIMITS MY RIGHTS IN THE EVENT OF A DISPUTE BETWEEN YOU
AND ME. I UNDERSTAND THAT I HAVE THE RIGHT TO REJECT THIS PROVISION, AS PROVIDED
IN PARAGRAPH (i) BELOW.


(a)In this Resolution of Disputes provision:


(i)"I," "me" and "my" mean the promisor under this Note, as well as any person
claiming through such promisor;


(ii)"You" and "your" mean WebBank, any person servicing this Note for WebBank,
any subsequent holders of this Note or any interest in this Note, any person
servicing this Note for such subsequent holder of this note, and each of their
respective parents, subsidiaries, affiliates, predecessors, successors, and
assigns, as well as the officers, directors, and employees of each of them; and





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




(iii)"Claim" means any dispute, claim, or controversy (whether based on
contract, tort, intentional tort, constitution, statute, ordinance, common law,
or equity, whether pre-existing, present, or future, and whether seeking
monetary, injunctive, declaratory, or any other relief) arising from or relating
to this Note or the relationship between you and me (including claims arising
prior to or after the date of the Note, and claims that are currently the
subject of purported class action litigation in which I am not a member of a
certified class), and includes claims that are brought as counterclaims, cross
claims, third party claims or otherwise, as well as disputes about the validity
or enforceability of this Note or the validity or enforceability of this
Section.


(b)Any Claim shall be resolved, upon the election of either you or me, by
binding arbitration administered by the American Arbitration Association or
JAMS, under the applicable arbitration rules of the administrator in effect at
the time a Claim is filed ("Rules"). Any arbitration under this arbitration
agreement will take place on an individual basis; class arbitrations and class
actions are not permitted. If I file a claim, I may choose the administrator; if
you file a claim, you may choose the administrator, but you agree to change to
the other permitted administrator at my request (assuming that the other
administrator is available). I can obtain the Rules and other information about
initiating arbitration by contacting the American Arbitration Association at
1633 Broadway, 10th Floor, New York, NY 10019, (800) 778-7879, www.adr.org; or
by contacting JAMS at 1920 Main Street, Suite 300, Irvine, CA 92614, (949)
224-1810, www.jamsadr.com. Your address for serving any arbitration demand or
claim is WebBank, c/o Prosper Marketplace, Inc., 221 Main Street, Third Floor,
San Francisco, CA 94105, Attention: Legal Department.


(c)Claims will be arbitrated by a single, neutral arbitrator, who shall be a
retired judge or a lawyer with at least ten years' experience. You agree not to
invoke your right to elect arbitration of an individual Claim filed by me in a
small claims or similar court (if any), so long as the Claim is pending on an
individual basis only in such court.


(d)You will pay all filing and administration fees charged by the administrator
and arbitrator fees up to $1,000, and you will consider my request to pay any
additional arbitration costs. If an arbitrator issues an award in your favor, I
will not be required to reimburse you for any fees you have previously paid to
the administrator or for which you are responsible. If I receive an award from
the arbitrator, you will reimburse me for any fees paid by me to the
administrator or arbitrator. Each party shall bear its own attorney's, expert's
and witness fees, which shall not be considered costs of arbitration; however,
if a statute gives me the right to recover these fees, or fees paid to the
administrator or arbitrator, then these statutory rights will apply in
arbitration.


(e)Any in-person arbitration hearing will be held in the city with the federal
district court closest to my residence, or in such other location as you and we
may mutually agree. The arbitrator shall apply applicable substantive law
consistent with the Federal Arbitration Act, 9 U.S.C. § 1-16, and, if requested
by either party, provide written reasoned findings of fact and conclusions of
law. The arbitrator shall have the power to award any relief authorized under
applicable law. Any appropriate court may enter judgment upon the arbitrator's
award. The arbitrator's decision will be final and binding except that: (1) any
party may exercise any appeal right under the FAA; and (2) any party may appeal
any award relating to a claim for more than $100,000 to a three-





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




arbitrator panel appointed by the administrator, which will reconsider de novo
any aspect of the







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




appealed award. The panel's decision will be final and binding, except for any
appeal right under the FAA. Unless applicable law provides otherwise, the
appealing party will pay the appeal's cost, regardless of its outcome. However,
you will consider any reasonable written request by me for you to bear the cost.


(f)Y0U AND I AGREE THAT EACH MAY BRING CLAIMS AGAINST THE 0THER 0NLY IN 0UR
INDIVIDUAL CAPACITY, AND N0T AS A PLAINTIFF 0R CLASS MEMBER IN ANY PURP0RTED
CLASS 0R REPRESENTATIVE PR0CEEDING. Further, unless both you and I agree
otherwise in writing, the arbitrator may not consolidate more than one person's
claims. The arbitrator shall have no power to arbitrate any Claims on a class
action basis or Claims brought in a purported representative capacity on behalf
of the general public, other borrowers, or other persons similarly situated. The
validity and effect of this paragraph (f) shall be determined exclusively by a
court, and not by the administrator or any arbitrator.


(g)If any portion of this Section 18 is deemed invalid or unenforceable for any
reason, it shall not invalidate the remaining portions of this section. However,
if paragraph (f) of this Section 18 is deemed invalid or unenforceable in whole
or in part, then this entire Section 18 shall be deemed invalid and
unenforceable. The terms of this Section 18 will prevail if there is any
conflict between the Rules and this section.


(h)YOU AND I AGREE THAT, BY ENTERING INTO THIS NOTE, THE PARTIES ARE EACH
WAIVING THE RIGHT TO A TRIAL BY JURY OR TO PARTICIPATE IN A CLASS ACTION. YOU
AND I ACKNOWLEDGE THAT ARBITRATION WILL LIMIT OUR LEGAL RIGHTS, INCLUDING THE
RIGHT TO PARTICIPATE IN A CLASS ACTION, THE RIGHT TO A JURY TRIAL, THE RIGHT TO
CONDUCT FULL DISCOVERY, AND THE RIGHT TO APPEAL (EXCEPT AS PERMITTED IN
PARAGRAPH (e) OR UNDER THE FEDERAL ARBITRATION ACT).


(i)I understand that I may reject the provisions of this Section 18, in which
case neither you nor I will have the right to elect arbitration. Rejection of
this Section 18 will not affect the remaining parts of this Note. To reject this
Section 18, I must send you written notice of my rejection within 30 days after
the date that this Note was made. I must include my name, address, and account
number. The notice of rejection must be mailed to WebBank, c/o Prosper
Marketplace, Inc., 221 Main Street, San Francisco, CA 94105, Attention: Legal
Department. This is the only way that I can reject this Section 18.


(j)You and I acknowledge and agree that the arbitration agreement set forth in
this Section 18 is made pursuant to a transaction involving interstate commerce,
and thus the Federal Arbitration Act shall govern the interpretation and
enforcement of this Section 18. This Section 18 shall survive the termination of
this Note and the repayment of any or all amounts borrowed thereunder.


(k)
This section shall not apply to covered borrowers as defined in the Military
Lending Act.



19.Electronic Transactions. THIS N0TE INCLUDES Y0UR EXPRESS C0NSENT T0
ELECTR0NIC TRANSACTI0NS AND DISCL0SURES, WHICH C0NSENT IS SET F0RTH





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




IN THE PARAGRAPH ENTITLED "C0NSENT T0 D0ING BUSINESS ELECTR0NICALLY" AS
DISCL0SED IN PR0SPER'S TERMS 0F USE 0N PR0SPER.C0M, THE TERMS AND C0NDITI0NS 0F
WHICH ARE EXPRESSLY INC0RP0RATED HEREIN IN THEIR ENTIRETY. Y0U EXPRESSLY AGREE
THAT THIS N0TE MAY C0MPRISE A "TRANSFERABLE REC0RD" F0R ALL PURP0SES UNDER THE
ELECTR0NIC SIGNATURES IN GL0BAL AND NATI0NAL C0MMERCE ACT AND THE UNIF0RM
ELECTR0NIC TRANSACTI0NS ACT.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.








20.Registration of Note Owners. I have appointed Prosper Funding LLC as my
authorized agent (in such capacity, the "Note Registrar") to maintain a
book-entry system (the "Register") for recording the beneficial owners of
interests in this Note (the "Note 0wners"). The person or persons identified as
the Note 0wners in the Register shall be deemed to be the owner(s) of this Note
for purposes of receiving payment of principal and interest on such Note and for
all other purposes. With respect to any transfer by a Note 0wner of its
beneficial interest in this Note, the right to payment of principal and interest
on this Note shall not be effective until the transfer is recorded in the
Register.


21.
State Notices



California Residents


Married registrants may apply for a separate account. As required by law, I am
hereby notified that a negative credit report reflecting on my credit record may
be submitted to a credit reporting agency if I fail to fulfill the terms of my
credit obligations.
Iowa Residents


N0TICE T0 C0NSUMER: 1. Do not sign this paper before you read it. 2. You are
entitled to a copy of this paper. 3. You may prepay the unpaid balance at any
time without penalty and may be entitled to receive a refund of unearned charges
in accordance with law.
IMPORTANT: READ BEFORE SIGNING. The terms of this agreement should be read
carefully because only those terms in writing are enforceable. No other terms or
oral promises not contained in this written contract may be legally enforced. I
may change the terms of this agreement only by another written agreement.
Kansas Residents


N0TICE T0 C0NSUMER: 1. Do not sign this agreement before you read it. 2. You are
entitled to a copy of this agreement. 3. You may prepay the unpaid balance at
any time without penalty.


Missouri Residents


Oral or unexecuted agreements or commitments to loan money, extend credit or to
forbear from enforcing repayment of a debt including promises to extend or renew
such debt are not enforceable. To protect me (borrower(s)) and you (creditor)
from misunderstanding or







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




disappointment, any agreements we reach covering such matters are contained in
this writing, which is the complete and exclusive statement of the agreement
between us, except as we may later agree in writing to modify it.
Nebraska Residents


A credit agreement must be in writing to be enforceable under Nebraska law. To
protect you and me from any misunderstandings or disappointments, any contract,
promise, undertaking, or offer to forebear repayment of money or to make any
other financial accommodation in connection with this loan of money or grant or
extension of credit, or any amendment of, cancellation of, waiver of, or
substitution for any or all of the terms or provisions of any instrument or
document executed in connection with this loan of money or grant or extension of
credit, must be in writing to be effective.
New Jersey Residents


Because certain provisions of this Note are subject to applicable laws, they may
be void, unenforceable or inapplicable in some jurisdictions. None of these
provisions, however, is void, unenforceable or inapplicable in New Jersey.


0hio Residents


The 0hio laws against discrimination require that all creditors make credit
equally available to all credit worthy customers, and that credit reporting
agencies maintain separate credit histories on each individual upon request. The
0hio civil rights commission administers compliance with this law.


Utah Residents


As required by Utah law, I am hereby notified that a negative credit report
reflecting on my credit record may be submitted to a credit reporting agency if
I fail to fulfill the terms of my credit obligations.
This Note is the final expression of the agreement between the parties and may
not be contradicted by evidence of any alleged oral agreement.
Wisconsin Residents


No provision of a marital property agreement, a unilateral statement or a court
decree adversely affects the interest of the creditor unless the creditor, prior
to the time the credit is granted, is furnished a copy of the agreement,
statement or decree or has actual knowledge of the adverse provision when the
obligation to the creditor is incurred.











--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




22.Military Lending Act. The Military Lending Act provides specific protections
for active duty service members and their dependents in consumer credit
transactions. This Section includes information on the protections provided to
covered borrowers as defined in the Military Lending Act.


(a)Statement of MAPR.


Federal law provides important protections to members of the Armed Forces and
their dependents relating to extensions of consumer credit. In general, the cost
of consumer credit to a member of the Armed Forces and his or her dependent may
not exceed an annual percentage rate of 36 percent. This rate must include, as
applicable to the credit transaction or account: The costs associated with
credit insurance premiums; fees for ancillary products sold in connection with
the credit transaction; any application fee charged (other than certain
application fees for specified credit transactions or accounts); and any
participation fee charged (other than certain participation fees for a credit
card account).


(b)Section 18 of this Note shall not be applicable to, and shall not be
enforceable against, a covered borrower as defined in the Military Lending Act.


(c)0ral Disclosures. Please call 1-855-993-2967 to obtain oral disclosures,
including the statement of MAPR and the payment schedule applicable to your
loan, required under the Military Lending Act.


23.By signing this Note, I acknowledge that I (i) have read and understand all
terms and conditions of this Note, (ii) agree to the terms set forth herein, and
(iii) acknowledge receipt of a completely filled-in copy of this Note.


Wisconsin Residents: N0TICE T0 CUST0MER: (a) D0 N0T SIGN THIS IF IT C0NTAINS ANY
BLANK SPACES. (b) Y0U ARE ENTITLED T0 AN EXACT C0PY 0F ANY AGREEMENT Y0U SIGN.
(c) Y0U HAVE THE RIGHT AT ANY TIME T0 PAY IN ADVANCE THE UNPAID BALANCE DUE
UNDER THIS AGREEMENT AND Y0U MAY BE ENTITLED T0 A PARTIAL REFUND 0F THE FINANCE
CHARGE.


CAUTION -- IT IS IMPORTANT THAT YOU THOROUGHLY READ THE CONTRACT BEFORE YOU SIGN
IT.


Date:     
By: Prosper Marketplace, Inc. Attorney-in-Fact for:
_________________________ [Borrower] (Signed Electronically)


Last Updated: September 2016





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Authorization to Debit Account    [insert new logo]














I hereby authorize Prosper Funding LLC ("Prosper"), its parent, affiliates, any
holder of my loan and their respective agents and their assignees to initiate,
depending on the payment method I select on the following page, a single or
recurring electronic debit entry/entries to my designated checking or savings
account ("Account") at my designated financial institution ("Financial
Institution") for which I am an authorized user, as well as any Account or
Financial Institution I later designate, for payment of the monthly payment(s)
on my loan, if my loan originates. I acknowledge that the origination of
electronic debits to my Account must be permitted by my Financial Institution,
which must be located in the United States.
If I select preauthorized electronic fund transfers as my payment method I
agree:
THE AMOUNT DEBITED FROM THE ACCOUNT EACH MONTH WILL BE THE LESSER OF MY
OUTSTANDING LOAN BALANCE AND THE PAYMENT LISTED ON THE FINAL TRUTH IN LENDING
STATEMENT (“FINAL TIL”). THE PAYMENT WILL BE DEBITED EACH MONTH ON THE DUE DATE
LISTED ON THE FINAL TIL; HOWEVER, IF THE DUE DATE OCCURS ON A WEEKEND OR
HOLIDAY, THE ACCOUNT WILL BE DEBITED THE NEXT BUSINESS DAY. I UNDERSTAND THAT MY
FINAL PAYMENT WILL VARY FROM THE AMOUNT STATED ON THE FINAL TIL IF PROSPER
ELECTS TO DEBIT ANY ADDITIONAL UNPAID PRINCIPAL, INTEREST, CHARGES AND/OR FEES.
I UNDERSTAND THAT I MUST PAY ALL OUTSTANDING AMOUNTS EVEN IF NOT DEBITED BY
PROSPER.
If I select a one-time electronic fund transfer followed by manual payments as
my payment method I agree:
THE AMOUNT DEBITED FROM MY ACCOUNT ON THE DUE DATE OF MY FIRST PAYMENT WILL BE
MY MONTHLY PAYMENT AMOUNT, AS LISTED ON THE FINAL TIL. HOWEVER, IF THE DUE DATE
OCCURS ON A WEEKEND OR HOLIDAY, THE ACCOUNT WILL BE DEBITED THE NEXT BUSINESS
DAY.


I understand that my authorization will remain in full force and effect until
Prosper has received oral or written notification from me at least 3 business
days prior to my scheduled transfer to terminate this authorization.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






Listing Truth in Lending Disclosure    
Truth in Lending Disclosure Statement (initial)


Provided on Oct-06-2016 for listing 2406583
Lender:                        Borrower:                    
WebBank                    Frank Hu
215 South State Street                 2372 Pacifica Ct
Salt Lake City,UT 84111                San Leandro, CA 94579




ANNUAL PERCENTAGE RATE


The cost of your credit as a yearly rate.










5.99%


FINANCE CHARGE




The dollar amount the credit will cost you.










$941.25


Amount F nanced




The amount of credit provided to you or on your behalf.








$9.900.00


Totalof Payments




The amount you will have paid after you have made all payments as scheduled








$10 841.25



Your payment schedule will be
Number of payments
Amount of payments I When payments are due
35


$
301.15


Monthly beginning Nov-20-2016
1


$
301.00


FinalPayment Oct-20-2019



Late Charge:If a payment is late, you will be charged a late fee of the greater
of 5.00% of the unpaid installment amount, or $15.


Prepayment: If you pay off early, you will not have to pay a penalty, and you
will not be entitled to a refund of any prepaid finance charge.


See your contract documents for any additional information about nonpayment,
default, any required repayment in full before the scheduled date, and
prepayment.


See your contract documents for any additional information about nonpayment,
default, any required repayment in full before the scheduled date, and
prepayment.


All numerical disclosures except the annual percentage rate and the late payment
disclosure are estimates based on the loan amount you designate in your listing.


Itemization of the Amount Financed of $9,900.00:
$9,900.00 given to you directly
$100.00 Prepaid Finance Charge


Copyright © 2005-2016 Prosper Marketplace,Inc. All rights reserved.


Copyright C 2005-20 16 Prosper Marketplace, Inc.
All rights reserved







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




10/6/2016    Loan Truth in Lending Disclosure


Loan Truth in Lending Disclosure






Truth in Lending Disclosure Statement (final)
Provided on 04-Oct-2016 for listing #2403045


Lender:   Borrower:
WebBank   MARY HOPKINS
215 South State Street, Suite 800   912 PINELAND AVE APT 33
Salt Lake City, UT 84111   HINESVILLE, GA 313136000
ANNUAL PERCENTAGE RATE


The cost of your credit as a yearly rate.


5.99%
FINANCE CHARGE


The dollar amount the credit will cost you.


$941.25
Amount Financed


The amount of credit provided to you or on your behalf


$9,900.00
Total of Payments


The amount you will have paid after you have made all payments as scheduled.


$10,841.25


Your payment schedule will be:


Number of payments   Amount of payments   When payments are due
35   $301.15   Monthly beginning Nov-05-2016


1   $301.00   Final payment Oct-05-2019


Late Charge: If a payment is late, you will be charged the greater of 5.00% of
the unpaid installment amount, or $15.


Prepayment: If you pay off early, you will not have to pay a penalty, and you
will not be entitled to a refund of any prepaid finance charge.


See your contract documents for any additional information about nonpayment,
default, any required repayment in full before the scheduled date, and
prepayment.





Itemization of the Amount Financed of $9,900.00:
$9,900.00 given to you directly.


$100.00 Prepaid Finance Charge










Copyright © 2005-2016 Prosper Marketplace, Inc. All rights reserved.














https://www.stg2.circleone.com/secure/account/common/agreement_view_secure.aspx?agreement_id=36782994    1/1







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Prosper Privacy Policy & Federal Privacy Notice
Important Privacy Choices [Hyperlink to section below]


Welcome to Prosper. We believe that consumers deserve the utmost respect when it
comes to the privacy of their personal information. This Privacy Policy applies
to Prosper Marketplace, Inc. and its wholly owned subsidiaries, Prosper Funding
LLC and Prosper Healthcare Lending LLC (together, “Prosper”, “we,” “us” or
“our.”).


We have prepared this Privacy Policy to explain how we collect, use, protect,
and disclose information and data when you use Prosper’s websites, services, and
mobile applications. This Privacy Policy also explains your choices for managing
information preferences, including opting out of certain uses of your Personal
Information (defined below). By accessing or using Prosper’s site or services,
you consent to this Privacy Policy.


Prosper has received TRUSTe’s Privacy Seal with respect to www.prosper.com,
signifying that this policy and our practices have been reviewed for compliance
with the TRUSTe program, which is viewable by clicking the TRUSTe seal on
www.prosper.com. This policy covers all of our websites and services, but the
TRUSTe program certification covers only information that is collected through
www.prosper.com, and does not cover information that may be collected through
software downloaded from the website or other Prosper websites or mobile
applications.


If you have questions or complaints regarding our privacy policy or practices,
or if you need assistance in exercising any of your choices under this policy,
please contact us at privacy@prosper.com. If you have an unresolved privacy or
data use concern that we have not addressed satisfactorily, please contact
TRUSTe at https://feedback-form.truste.com/watchdog/request.


This policy applies to all current and former Prosper customers. Note that, in
order to use our services, you must be 18 years of age or older.


INFORMATION PROSPER COLLECTS ABOUT YOU


Information Provided by You


We collect personal information about you that you provide while you use
www.prosper.com or www.prosperhealthcare.com or any associated websites, desktop
or mobile applications. We collect most of this information during the
registration and/or application process for borrowers and
investors. Additional information may be gathered during your subsequent use of
the site, or when we communicate with you via telephone, email or other means.


Certain personal information must be supplied during the investor and/or
borrower registration processes in order to meet our legal obligations, verify
your identity, determine eligibility for credit, protect against fraud, and
complete your transaction. The following categories of information may be
collected:


•
Your basic identifying information (for example, your name, address, email,
telephone number, and date of birth);

•
Your Social Security number;

•
Your employment and income information;

•
Your bank account information;

•
For a loan to be used with a merchant or service provider (e.g., a healthcare
provider) the identity of the merchant or service provider and the name of the
party that will receive the good or service;

•
Any personal information you provide us in connection with any dispute or
complaint.








--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




In addition, we gather names and email addresses of people who contact us with
questions. We collect this information only for the purpose of responding to
inquiries. If you use our “refer-a-friend” feature, we will collect third party
email address(es) from you in order to process your referral request.


If you use the comments section of our blog on www.prosper.com, you should be
aware that information you submit is stored there and will be visible to other
users of the website.


Information Collected From Third Parties


When you check your rate for a loan through Prosper, we will collect information
from credit bureaus and other partners to determine your creditworthiness,
assess risks related to your potential loan and help investors determine whether
to commit to your loan. We also collect information from credit bureaus after
your loan originates in order to assess risks associated with your loan and
provide information to investors interested in buying or selling your loan, or
to provide you with marketing offers. If another company refers you to Prosper
or assists you in any way in the application process, we may collect your
information from that company in order to process your application. The
following categories of information are generally collected:


•
Your identifying and application information (for example, your name, address,
email, telephone number, date of birth, social security number, and employment
information);

•
Your credit score & history;

•
Your bank account information and recent transactions;

•
If you applied for a loan to be used with a merchant or service provider,
limited information from that merchant or service provider such as the cost of
the good or service related to your loan;

•
If you applied for a loan to be used with a merchant or service provider,
information related to any dispute you submit regarding the merchant or service
provider;

•
If you applied for a loan through Prosper Healthcare Lending processed through
an online finance platform other than Prosper, the status and terms of your loan
or loan offer through that platform.



Information Gathered Based on Your Activity on the Prosper Platform


In order to provide services to you, improve our business and maintain records
required by law, Prosper collects information about your transactions and
activity. For borrowers, this includes your payment history. For investors, this
includes your fund transfers and purchases. For all members, Prosper collects
information about your computer and your visits to www.prosper.com or
www.prosperhealthcare.com and other Prosper websites, such as your IP address,
geographical location, browser type, referral source, length of visit, button
clicks and page views.


Tracking Technologies


Cookies and Web Beacons. Prosper and our marketing partners and service
providers use technologies such as cookies, beacons, tags, and scripts, to
analyze trends, administer the website, track users’ movements around the
website, and gather demographic information about our user base as a whole. We
may receive reports on this activity on an individual and aggregated basis.


We use cookies when you sign in to your account to keep track of your personal
session, help authenticate your account, and detect fraud. Cookies are also used
to gather statistical data, such as which pages are frequently visited, what is
downloaded, and the address of sites visited immediately before or after coming
to our site. You can control the use of cookies within your web browser.
However, if you reject cookies, your ability to use some features or areas of
our websites may be limited.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Usage Data & Site Activity. Prosper also uses Local Storage, such as HTML5, to
store content information and preferences. Various browsers may offer their own
management tools for removing HTML5.


Third Party Technologies. We also partner with third parties to manage our
advertising on other sites and evaluate our overall site performance. Our third
party partner may use technologies such as cookies to gather information about
your activities on our websites and other sites in order to provide you
advertising based upon your browsing activities and interests or help us track
the success of our marketing efforts or overall site performance. If you wish to
not have this information used for the purpose of serving you interest-based
ads, you may opt-out of certain advertising networks by clicking here. Please
note this does not opt you out of being served ads. You will continue to receive
generic ads.


Do-Not-Track Signals


Prosper does not process or respond to “do not track” signals or other similar
signals whereby a visitor to a website requests that it disable collection of
information about the visitor’s online activities over time and across different
websites.


HOW PROSPER USES YOUR INFORMATION


Processing Your Transaction


If you register as a borrower, Prosper will use your information to facilitate
your loan or loan request. This may include:


•
Generating your borrower profile and processing your loan application;

•
Assigning you a Prosper Borrower Rating;

•
Enabling automatic payments and fund transfers with other financial
institutions;

•
Implementing collection activities as needed;

•
Communicating with you concerning your Prosper account and transactions;

•
Addressing any disputes you may raise concerning your account.



If you register as an individual investor, Prosper will use your information to
facilitate marketplace investing. This may include:


•
Generating your investor profile;

•
Enabling automatic payments and fund transfers with other financial
institutions;

•
Communicating with you concerning your Prosper account and transactions;

•
Addressing any disputes you may raise concerning your account.



Analysis & Data Optimization


Prosper also uses your information to conduct analyses related to our services
and our websites. We use this information to improve our services and credit
model. We also use this information to improve our websites’ usability and to
evaluate the success of particular marketing campaigns and other activities.


Optional Communications: Marketing & Surveys


Prosper may also use your personal information to select you for certain
marketing offers, newsletters, surveys and/or requests for feedback regarding
your experience. Prosper may use your personal information both to select you
for an offer and to communicate that offer to you.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Receipt of these communications is voluntary. If you do not wish to receive
these communications please visit the communications preferences section of your
account on www.prosper.com by clicking here and uncheck the boxes next to the
categories of communication you do not wish to receive. You may also contact us
at privacy@prosper.com.


HOW PROSPER SHARES YOUR INFORMATION


We will share your personal information with nonaffiliates (companies not
related by common ownership or control) and among affiliates (companies related
by common ownership or control, including the three companies covered by this
policy) only in the ways that are described in this privacy policy. By law, you
are permitted to limit some types of sharing, but not others.


Prosper shares your information with third parties as permitted by law,
including in the following specific ways:


•
Originating Banks. All loans originated through Prosper are made by a third
party bank. If you request a loan through Prosper, you are also providing your
information to the potential originating bank, and further information may be
provided to that bank after your loan originates. The use of your information by
your originating bank is governed by that bank’s privacy policy.



•
Third Party Financing Platforms. Certain loan applications through Prosper
Healthcare Lending may also be processed by another online finance platform, to
which you are providing your information when you apply for a loan. The use of
your information by that online financing platform is governed by that company’s
privacy policy.



•
Third Party Service Providers. Prosper relies on third party service providers
to help us conduct our business and marketing activities, such as maintaining
our files and records, offering customer service, sending marketing
communications, or facilitating fund transfers. Prosper may share your
information with such companies, which are authorized to use your personal
information only as necessary to provide these services to Prosper. Information
may also be shared among affiliates (including between the three companies
covered by this policy) for this purpose where one affiliated company provides
services to or on behalf of another affiliated company in connection with your
account.



•
Potential Purchasers of Loan. Prosper shares your information, including your
Prosper Borrower Rating, on an anonymous basis to allow potential purchasers to
decide whether to commit to your loan. This information is also contained
anonymously in loan data files available through Prosper’s Developer Tools and
Marketplace Performance pages. Although your credit information is displayed,
your identity is never shared with investors until your loan has been purchased.



•
Purchasers of Loan. If Prosper sells your loan originated through our platform,
we may provide the purchaser of your loan with your personal and credit
information. Information is only released to purchasers with adequate
protections to safeguard your personal information. Information provided to
investors in connection with sales of our fractional Borrower Payment Dependent
Notes (“Notes”) will not include personal identifying information. For more
information on Notes, please see our Prospectus.



•
Referral Partners. If you were referred to Prosper by another company (a
“Referral Partner”), Prosper will share your information as necessary to honor
the terms of its agreement with that Referral Partner and to process your
transaction. In some cases Prosper may share with a Referral Partner for that
Referral Partner’s own business purposes, such as to analyze and improve its
business and provide targeted marketing offers to you. Your rights with respect
to this sharing are discussed in the following section.








--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




•
Merchants or Service Providers. If you applied for a loan to be used with a
merchant or service provider, Prosper may share your information with the
merchant or service provider associated with your loan application.



•
Credit Bureaus. Prosper may share your personal information with credit bureaus
to meet our credit reporting obligations.



•
Affiliates. Prosper affiliates, including entities covered by this policy (such
as Prosper Funding LLC and Prosper Healthcare Lending LLC) and other companies
related by common ownership or control (such as BillGuard, Inc.) may share your
information with each other, including information related to your
creditworthiness, for purposes of general business analysis or to present
targeted marketing offers to you or others. Your rights with respect to this
sharing are discussed in the following section.



•
Legal Requests & Regulatory Requirements. Prosper may also share information to
comply with, or to allow investors or potential investors to comply with, any
applicable law, regulation, legal process or governmental request; or for the
purposes of limiting fraud; or in connection with an audit or the sale of
Prosper to a third party.



•
Sharing of Anonymized Data. Prosper may share aggregated and anonymized data
sets including your information with third party business partners, service
providers, loan purchasers, potential loan purchasers, and among Prosper
affiliates. No personally identifiable information will be included in these
data sets.



*****


IMPORTANT PRIVACY CHOICES


Consent to information sharing with third party Referral Partners: By accepting
this privacy policy, you agree that Prosper may immediately begin sharing your
information with any third party company that referred you to Prosper so that
that company may use your information for their own business purposes, including
to market to you. For example, if you were referred to Prosper by another
company through a website link or telephone transfer, Prosper may share some of
your information, such as the existence and terms of your loan, with that
company. You may revoke this consent at any time by following the procedures
outlined below. If you revoke consent we will not subsequently share your
information with these companies except as necessary to complete the transaction
you initiated.


Right to restrict information sharing with companies we own or control
(affiliates): Prosper may share your information among affiliated companies
whether or not those companies are covered by this policy. Federal law gives you
the right to limit this sharing in certain circumstances, including where it
includes information about your creditworthiness or is used for the purpose of
marketing to you. If you would like to opt-out of this type of sharing, please
follow the instructions below. We will begin sharing your information 30 days
from the date that we first provided this notice if you have not opted-out.


In order to revoke your consent for information sharing with Referral Partners
and/or opt-out of Prosper affiliate information sharing, please visit the
communications preferences section of your account on www.prosper.com by
clicking here and unchecking the box next to optional information sharing. You
may also contact us at privacy@prosper.com.


*****







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




If you would like to exercise your right to opt-out of information sharing by a
company affiliated with Prosper but not covered by this policy, you must consult
that company’s privacy policy for instructions on how to exercise your right to
opt-out.


ADDITIONAL FACTS ABOUT YOUR PERSONAL INFORMATION


How you can change your personal information


You can access the personal information you have provided to us by logging in to
the “Settings” page of your account. As a registered user, you can update your
password, email, secret question, screen name, address, phone number or bank
account information at any time. To change other information, contact us at
support@prosper.com. We will respond to your request within a reasonable time.


We will retain your information for a minimum of seven years and as long as
needed to provide you services, comply with our legal obligation, resolve
disputes, conduct analysis, audits, or to enforce our agreements or as otherwise
required by law.


How Prosper Secures Your Information


Prosper uses significant safeguards, including physical, technical, and
operational controls to protect your personal information, both during
transmission and once received. If you have any questions about the security of
your information, you can contact us at privacy@prosper.com.


Prosper equips all servers with an Extended Validation (EV) Secure Socket Layer
(SSL) certificate to ensure that when you connect to our websites you can tell
that you are actually on our site and that all data entered into the websites
are transmitted to us in a secure encrypted channel. Once on our system,
personal information can only be read or written through defined service access
points, the use of which is password-protected. Data security is achieved
through technical safeguards that include a combination of firewalls, intrusion
detection system, malware detection system, and data loss prevention systems.
Prosper also conducts vulnerability scans of applications and systems regularly.


Access to the system is tightly controlled and limited to only those who have a
need to access information. Administrative safeguards such as a security
awareness program, background checks, and internal information use policy ensure
that only trained and trusted staff are permitted to access personal
information. Some additional features of our security program include:


Secure Data Center


We store all sensitive financial information in a state-of-the-art, highly
secure data center that is audited per SSAE 16 Type II and/or SOC 2 Type II
standards. Physical access to the data center is strictly controlled and we use
the latest threat prevention technologies such as network and web application
firewalls, VPN, antivirus, Web filtering and antispam technologies.


Session Time-Outs


We employ session time-outs to protect your account. You will be logged out of
the site automatically after a specified period of inactivity. This time-out
feature reduces the risk of others being able to access your account if you
leave your computer unattended.


Passwords


At a minimum, we require the use of both numbers and letters in your password.
We have also instituted secure steps by which you can regain access to your
account should you forget your password, including







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




the use of a security question. You should always choose a password that is
difficult for others to guess and change your password frequently.


Additional Steps You Should Take to Ensure the Security of Your Information


Prosper sends important communications regarding your account via email. You
should therefore take steps to secure and restrict access to your email account
and change your email account password frequently. You should also be aware of
fraudulent emails known as “phishing,” from companies claiming to be Prosper and
requesting your login information or other account information. Prosper will
never ask for your login information in an email.


When you are finished using our site, you should log out completely, then close
the browser window and clear the browser’s cache files. This step is
particularly important if you use a computer that is accessed by other people,
such as in a public library or Internet café.


You may not include any identifying information in your Prosper screenname. We
are not responsible for any personal information that you may choose to reveal
in your screenname.


Changes to this policy


Any updates to the privacy policy become effective when posted on the websites.
If we make any material changes, we will notify you by email or by providing the
revised privacy policy in your account on www.prosper.com. Your continued use of
our services following the update means that you accept Prosper’s updated
privacy policy.


For additional information, or if you have any questions regarding this policy
or the privacy practices at Prosper, please submit your questions or comments
directly to privacy@prosper.com.


Note: Prosper Marketplace Inc. is the parent company of Prosper Funding LLC.
Prosper Funding LLC owns the Prosper platform and website (www.prosper.com) and
application as well as loans underlying all borrower payment dependent notes.
Prosper Marketplace, Inc. operates the Prosper platform and provides
administrative support to Prosper Funding LLC.
You can also send questions or comments to: Prosper Marketplace, Inc.
Attn: Compliance Department 221 Main Street, Suite 300 San Francisco, CA 94105
1-855-755-1919


Effective date: February 11, 2016


Federal Privacy Notice    Rev. 2/2016


FACTS    WHAT DOES PROSPER DO WITH YOUR PERSONAL INFORMATION?











--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






WHAT?
The types of personal information we collect and share depend on the product or
service you have with us. This information can include:


•    Social Security Number and income
•    Account balances and transaction history
•    Credit scores and employment information


When you are no longer our customer, we continue to share your information as
described in this notice
HOW?
All financial companies need to share customers’ personal information to run
their everyday business. In the section below, we list the reasons financial
companies can share their customers’ personal information; the reasons Prosper
chooses to share; and whether you can limit this sharing.





Reasons we can share your personal information
Does Prosper share?
Can you limit this sharing?
For our everyday business purposes—
such as to process your transactions, maintain your account(s), respond to court
orders and legal investigations, or report to credit bureaus
Yes
No
For our marketing purposes—
to offer our products and services to you
Yes
No
For joint marketing with other financial companies
No
We Don’t Share
For our affiliates’ everyday business purposes—
information about your transactions and experiences
Yes
No
For our affiliate’s everyday business purposes—
Information about your creditworthiness
Yes
Yes
For our affiliates to market to you
Yes
Yes
For nonaffiliates to market to you
Yes
Yes














--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




To limit our sharing
You may limit our sharing of information by visiting the communications
preferences section of your account on www.prosper.com here and unchecking the
box next to optional information sharing. You may also contact us at
privacy@prosper.com.


Following the instructions above will also revoke your consent provided in the
above privacy policy for certain information sharing with nonaffiliated
companies.


Please note:


If you are a new customer, we can begin sharing your information 30 days from
the date we sent this notice (except where we have received your affirmative
consent to begin sharing information sooner, through our privacy policy or
otherwise). When you are no longer our customer, we continue to share your
information as described in this notice. However, you can contact us at any time
to limit our sharing.
Questions?
Email us at privacy@prosper.com or call us at 1-855-755-1919








--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.








Who we are
 
Who is providing this notice?
Prosper Funding LLC Prosper Marketplace, Inc.
Prosper Healthcare Lending LLC







What we do
 
How does Prosper protect my personal information?
We protect your personal information from unauthorized access and use with
security measures that comply with federal law. These measures include computer
safeguards and secured files and building.
How does Prosper collect my personal information?
We collect your personal information, for example, when you


§    Open an account or apply for a loan
§    Provide us information including your income and employment information
§    Make a payment on your loan


We also collect your information from others, such as credit bureaus,
affiliates, or other companies.
Why can’t I limit all sharing?
Federal law gives you the right to limit only


§    sharing for affiliates everyday business purposes—information about your
creditworthiness
§    affiliates from using your information to market to you
§    sharing for nonaffiliates to market to you


State laws and individual companies may give you additional rights to limit
sharing
What happens when I limit sharing for an account I hold jointly with someone
else?
Your choices will apply to everyone on your account














--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Definitions
 
Affiliates
Companies related by common ownership or control. They can be financial and
nonfinancial companies:


§    In addition to the companies listed on this notice, our affiliates include
BillGuard,








--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






 
Inc., BillGuard Technologies Ltd., and Prosper Assets Holding LLC.
Nonaffiliates
Companies not related by common ownership or control. They can be financial and
nonfinancial companies.


§    Nonaffiliated companies we share with include financial services companies,
marketing companies, and other service providers.
Joint marketing
A formal agreement between nonaffiliated financial companies that together
market financial products or services to you.


§    Prosper doesn’t jointly market.


















--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Prosper Privacy Policy & Federal Privacy Notice
Important Privacy Choices [Hyperlink to section below]


Welcome to Prosper. We believe that consumers deserve the utmost respect when it
comes to the privacy of their personal information. This Privacy Policy applies
to Prosper Marketplace, Inc. and its wholly owned subsidiaries, Prosper Funding
LLC and Prosper Healthcare Lending LLC (together, “Prosper”, “we,” “us” or
“our.”).


We have prepared this Privacy Policy to explain how we collect, use, protect,
and disclose information and data when you use Prosper’s websites, services, and
mobile applications. This Privacy Policy also explains your choices for managing
information preferences, including opting out of certain uses of your personal
information. By accessing or using Prosper’s site or services, you consent to
this Privacy Policy.


Prosper has received TRUSTe’s Privacy Seal with respect to www.prosper.com,
signifying that this policy and our practices have been reviewed for compliance
with the TRUSTe program, which is viewable by clicking the TRUSTe seal on
www.prosper.com. This policy covers all of our websites and services, but the
TRUSTe program certification covers only information that is collected through
www.prosper.com, and does not cover information that may be collected through
software downloaded from the website or other Prosper websites or mobile
applications.


If you have questions or complaints regarding our privacy policy or practices,
or if you need assistance in exercising any of your choices under this policy,
please contact us at privacy@prosper.com. If you have an unresolved privacy or
data use concern that we have not addressed satisfactorily, please contact
TRUSTe at https://feedback-form.truste.com/watchdog/request.


This policy applies to all current and former Prosper customers. Note that, in
order to use our services, you must be 18 years of age or older.


INFORMATION PROSPER COLLECTS ABOUT YOU


Information Provided by You


We collect personal information about you that you provide while you use
www.prosper.com or www.prosperhealthcare.com or any associated websites, desktop
or mobile applications. We collect most of this information during the
registration and/or application process for borrowers and
investors. Additional information may be gathered during your subsequent use of
the site, or when we communicate with you via telephone, email or other means.


Certain personal information must be supplied during the investor and/or
borrower registration processes in order to meet our legal obligations, verify
your identity, determine eligibility for credit, protect against fraud, and
complete your transaction. The following categories of information may be
collected:


•
Your basic identifying information (for example, your name, address, email,
telephone number, and date of birth);

•
Your Social Security number;

•
Your employment and income information;

•
Your bank account information;

•
For a loan to be used with a merchant or service provider (e.g., a healthcare
provider) the identity of the merchant or service provider and the name of the
party that will receive the good or service;

•
Any personal information you provide us.








--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




In addition, we gather names and email addresses of people who contact us with
questions. We collect this information only for the purpose of responding to
inquiries. If you use our “refer-a-friend” feature, we will collect information
from you in order to process your referral request.


If you use the comments section of our blog on www.prosper.com, you should be
aware that information you submit is stored there and will be visible to other
users of the website.


Information Collected From Third Parties


When you check your rate for a loan through Prosper, we will collect information
from credit bureaus and other partners to determine your creditworthiness,
assess risks related to your potential loan and help investors determine whether
to commit to your loan. We also collect information from credit bureaus after
your loan originates in order to assess risks associated with your loan and
provide information to investors interested in buying or selling your loan, or
to provide you with marketing offers. If another company refers you to Prosper
or assists you in any way in the application process, we may collect your
information from that company in order to process your application. The
following categories of information are generally collected:


•
Your identifying and application information (for example, your name, address,
email, telephone number, date of birth, social security number, and employment
information);

•
Your credit score & history;

•
Your bank account information and recent transactions;

•
If you applied for a loan to be used with a merchant or service provider,
information related to any dispute you submit regarding the merchant or service
provider;

•
If you applied for a loan through Prosper Healthcare Lending processed through
an online finance platform other than Prosper, the status and terms of your loan
or loan offer through that platform.



Information Gathered Based on Your Activity on the Prosper Platform


In order to provide services to you, improve our business and maintain records
required by law, Prosper collects information about your transactions and
activity. For borrowers, this includes your payment history. For investors, this
includes your fund transfers and purchases. For all members, Prosper collects
information about your computer and your visits to www.prosper.com or
www.prosperhealthcare.com and other Prosper websites, such as your IP address,
geographical location, browser type, referral source, length of visit, button
clicks and page views.


Tracking Technologies


Cookies and Web Beacons. Prosper and our marketing partners and service
providers use technologies such as cookies, beacons, tags, and scripts, to
analyze trends, administer the website, track users’ movements around the
website, and gather demographic information about our user base as a whole. We
may receive reports on this activity on an individual and aggregated basis.


We use cookies when you sign in to your account to keep track of your personal
session, help authenticate your account, and detect fraud. Cookies are also used
to gather statistical data, such as which pages are frequently visited, what is
downloaded, and the address of sites visited immediately before or after coming
to our site. You can control the use of cookies within your web browser.
However, if you reject cookies, your ability to use some features or areas of
our websites may be limited.


Usage Data & Site Activity. Prosper also uses Local Storage, such as HTML5, to
store content information and preferences. Various browsers may offer their own
management tools for removing HTML5.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Third Party Technologies. We also partner with third parties to manage our
advertising on other sites and evaluate our overall site performance. Our third
party partner may use technologies such as cookies to gather information about
your activities on our websites and other sites in order to provide you
advertising based upon your browsing activities and interests or help us track
the success of our marketing efforts or overall site performance. If you wish to
not have this information used for the purpose of serving you interest-based
ads, you may opt-out of certain advertising networks by clicking here. Please
note this does not opt you out of being served ads. You will continue to receive
generic ads.


Do-Not-Track Signals


Prosper does not process or respond to “do not track” signals or other similar
signals whereby a visitor to a website requests that it disable collection of
information about the visitor’s online activities over time and across different
websites.


HOW PROSPER USES YOUR INFORMATION


Processing Your Transaction


If you register as a borrower, Prosper will use your information to facilitate
your loan or loan request. This may include:


•
Generating your borrower profile and processing your loan application;

•
Assigning you a Prosper Borrower Rating;

•
Enabling automatic payments and fund transfers with other financial
institutions;

•
Implementing collection activities as needed;

•
Communicating with you concerning your Prosper account and transactions;

•
Addressing any disputes you may raise concerning your account.



If you register as an individual investor, Prosper will use your information to
facilitate marketplace investing. This may include:


•
Generating your investor profile;

•
Enabling automatic payments and fund transfers with other financial
institutions;

•
Communicating with you concerning your Prosper account and transactions;

•
Addressing any disputes you may raise concerning your account.



Analysis & Data Optimization


Prosper also uses your information to conduct analyses related to our services
and our websites. We use this information to improve our services and credit
model. We also use this information to improve our websites’ usability and to
evaluate the success of particular marketing campaigns and other activities.


Optional Communications: Marketing & Surveys


Prosper may also use your personal information to select you for certain
marketing offers, newsletters, surveys and/or requests for feedback regarding
your experience. Prosper may use your personal information both to select you
for an offer and to communicate that offer to you.


Receipt of these communications is voluntary. If you do not wish to receive
these communications please visit the communications preferences section of your
account on www.prosper.com by clicking here and uncheck the boxes next to the
categories of communication you do not wish to receive. This







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




page may also be accessed by signing into your Prosper Account and clicking on
“Settings” and then “Edit” under “Communication Preferences.” You may also
contact us at privacy@prosper.com.


HOW PROSPER SHARES YOUR INFORMATION


We will share your personal information with nonaffiliates (companies not
related by common ownership or control) and among affiliates (companies related
by common ownership or control, including but not limited to the three companies
covered by this policy) only in the ways that are described in this privacy
policy. By law, you are permitted to limit some types of sharing, but not
others.


Prosper shares your information with third parties as permitted by law,
including in the following specific ways:


•
Originating Banks. All loans originated through Prosper are made by a third
party bank. If you request a loan through Prosper, you are also providing your
information to the potential originating bank, and further information may be
provided to that bank after your loan originates. The use of your information by
your originating bank is governed by that bank’s privacy policy.



•
Third Party Financing Platforms. Certain loan applications through Prosper
Healthcare Lending may also be processed by another online finance platform, to
which you are providing your information when you apply for a loan. The use of
your information by that online financing platform is governed by that company’s
privacy policy.



•
Third Party Service Providers. Prosper relies on third party service providers
to help us conduct our business and marketing activities, such as maintaining
our files and records, offering customer service, sending marketing
communications, or facilitating fund transfers. Prosper may share your
information with such companies, which are authorized to use your personal
information only as necessary to provide these services to Prosper. Information
may also be shared among affiliates (including but not limited to the three
companies covered by this policy) for this purpose where one affiliated company
provides services to or on behalf of another affiliated company in connection
with your account.



•
Potential Purchasers of Loan. Prosper shares your information, including your
Prosper Borrower Rating, on an anonymous basis to allow potential purchasers to
decide whether to commit to your loan. This information is also contained
anonymously in loan data files available through Prosper’s Developer Tools and
Marketplace Performance pages. Although your credit information is displayed,
your identity is never shared with investors until your loan has been purchased.



•
Purchasers of Loan. If Prosper sells your loan originated through our platform,
we may provide the purchaser of your loan with your personal and credit
information. Information is only released to purchasers with adequate
protections to safeguard your personal information. Information provided to
investors in connection with sales of our fractional Borrower Payment Dependent
Notes (“Notes”) will not include personal identifying information. For more
information on Notes, please see our Prospectus.



•
Referral Partners. If you were referred to Prosper by another company (a
“Referral Partner”), Prosper will share your information as necessary to honor
the terms of its agreement with that Referral Partner and to process your
transaction. In some cases Prosper may share with a Referral Partner for that
Referral Partner’s own business purposes, such as to analyze and improve its
business and provide targeted marketing offers to you. Your rights with respect
to this sharing are discussed in the following section.








--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




•
Merchants or Service Providers. If you applied for a loan to be used with a
merchant or service provider, Prosper may share your information with the
merchant or service provider associated with your loan application.



•
Credit Bureaus. Prosper may share your personal information with credit bureaus
to meet our credit reporting obligations.



•
Affiliates. Prosper affiliates, including entities covered by this policy (such
as Prosper Funding LLC and Prosper Healthcare Lending LLC) and other companies
related by common ownership or control (such as BillGuard, Inc.) may share your
information with each other, including information related to your
creditworthiness, for purposes of general business analysis or to present
targeted marketing offers to you or others. Your rights with respect to this
sharing are discussed in the following section.



•
Legal Requests & Regulatory Requirements. Prosper may also share information to
comply with, or to allow investors or potential investors to comply with, any
applicable law, regulation, legal process or governmental request; or for the
purposes of limiting fraud; or in connection with an audit or the sale of
Prosper to a third party.



•
Sharing of Anonymized Data. Prosper may share aggregated and anonymized data
sets including your information with third parties, including but not limited to
business partners, service providers, loan purchasers, potential loan
purchasers, and among Prosper affiliates. No personally identifiable information
will be included in these data sets.



*****


IMPORTANT PRIVACY CHOICES


Consent to information sharing with third party companies (Referral Partners):
By accepting this privacy policy, you agree that Prosper may immediately begin
sharing your information with any third party company that referred you to
Prosper so that that company may use your information for their own business
purposes, including to market to you. For example, if you were referred to
Prosper by another company through a website link or telephone transfer, Prosper
may share some of your information, such as the existence and terms of your
loan, with that company. You may revoke this consent at any time by following
the procedures outlined below. If you revoke consent we will not subsequently
share your information with these companies except as necessary to complete the
transaction you initiated.


Right to restrict information sharing with companies we own or control
(affiliates): Prosper may share your information among affiliated companies
whether or not those companies are covered by this policy. Federal law gives you
the right to limit this sharing in certain circumstances, including where it
includes information about your creditworthiness or is used for the purpose of
marketing to you. If you would like to opt-out of this type of sharing, please
follow the instructions below. We will begin sharing your information related to
your creditworthiness or any information to be used for marketing purposes 30
days from the date that we first provided this notice if you have not opted-out.


In order to revoke your consent for information sharing with Referral Partners
and/or opt-out of Prosper affiliate information sharing, please visit the
communications preferences section of your account on www.prosper.com by
clicking here and unchecking the box next to optional information sharing. This
page may also be accessed by signing into your Prosper Account and clicking on
“Settings” and then “Edit” under “Communication Preferences”. You may also
contact us at privacy@prosper.com.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




*****
If you would like to exercise your right to opt-out of information sharing by a
company affiliated with Prosper but not covered by this policy, you must consult
that company’s privacy policy for instructions on how to exercise your right to
opt-out of their information sharing.


ADDITIONAL FACTS ABOUT YOUR PERSONAL INFORMATION


How you can change your personal information


You can access the personal information you have provided to us by logging in to
the “Settings” page of your account. As a registered user, you can update your
password, email, secret question, screen name, phone number or bank account
information at any time. If you are registered as a borrower, you may update
your mailing address at any time after your loan has originated. To change other
information, contact us at support@prosper.com. We will respond to your request
within a reasonable time.


We will retain your information for a minimum of seven years and as long as
needed to provide you services, comply with our legal obligation, resolve
disputes, conduct analysis, audits, or to enforce our agreements or as otherwise
required by law.


How Prosper Secures Your Information


Prosper uses significant safeguards, including physical, technical, and
operational controls to protect your personal information, both during
transmission and once received. If you have any questions about the security of
your information, you can contact us at privacy@prosper.com.


Prosper equips all servers with an Extended Validation (EV) Secure Socket Layer
(SSL) certificate to ensure that when you connect to our websites you can tell
that you are actually on our site and that all data entered into the websites
are transmitted to us in a secure encrypted channel. Once on our system,
personal information can only be read or written through defined service access
points, the use of which is password-protected. Data security is achieved
through technical safeguards that include a combination of firewalls, intrusion
detection system, malware detection system, and data loss prevention systems.
Prosper also conducts vulnerability scans of applications and systems regularly.


Access to the system is tightly controlled and limited to only those who have a
need to access information. Administrative safeguards such as a security
awareness program, background checks, and internal information use policy ensure
that only trained and trusted staff are permitted to access personal
information. Some additional features of our security program include:


Secure Data Center


We store all sensitive financial information in state-of-the-art, highly secure
data centers that are audited per SSAE 16 Type II and/or SOC 2 Type II
standards. Physical access to the data centers is strictly controlled and we use
the latest threat prevention technologies such as network and web application
firewalls, VPN, antivirus, Web filtering and antispam technologies.


Session Time-Outs


We employ session time-outs to protect your account. You will be logged out of
the site automatically after a specified period of inactivity. This time-out
feature reduces the risk of others being able to access your account if you
leave your computer unattended.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Passwords


At a minimum, we require the use of both numbers and letters in your password.
We have also instituted secure steps by which you can regain access to your
account should you forget your password, including the use of a security
question. You should always choose a password that is difficult for others to
guess and change your password frequently.


Additional Steps You Should Take to Ensure the Security of Your Information


Prosper sends important communications regarding your account via email. You
should therefore take steps to secure and restrict access to your email account
and change your email account password frequently. You should also be aware of
fraudulent emails known as “phishing,” from companies claiming to be Prosper and
requesting your login information or other account information. Prosper will
never ask for your login information in an email.


When you are finished using our site, you should log out completely, then close
the browser window and clear the browser’s cache files. This step is
particularly important if you use a computer that is accessed by other people,
such as in a public library or Internet café.


You may not include any identifying information in your Prosper screenname. We
are not responsible for any personal information that you may choose to reveal
in your screenname.


Changes to this policy


Any updates to the privacy policy become effective when posted on the websites.
If we make any material changes, we will notify you by email or by providing the
revised privacy policy in your account on www.prosper.com. Your continued use of
our services following the update means that you accept Prosper’s updated
privacy policy.


For additional information, or if you have any questions regarding this policy
or the privacy practices at Prosper, please submit your questions or comments
directly to privacy@prosper.com.


Note: Prosper Marketplace Inc. is the parent company of Prosper Funding LLC.
Prosper Funding LLC owns the Prosper platform and website (www.prosper.com) and
application as well as loans underlying all borrower payment dependent notes.
Prosper Marketplace, Inc. operates the Prosper platform and provides
administrative support to Prosper Funding LLC.
You can also send questions or comments to: Prosper Marketplace, Inc.
Attn: Compliance Department 221 Main Street, Suite 300 San Francisco, CA 94105
1-855-755-1919


Effective date: February 28, 2017


Federal Privacy Notice    Rev. 2/2017


FACTS    WHAT DOES PROSPER DO WITH YOUR PERSONAL INFORMATION?







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






WHY?
Financial companies choose how they share your personal information. Federal law
gives consumers the right to limit some but not all sharing. Federal law also
requires us to tell you how we collect, share, and protect your personal
information. Please read this notice carefully to understand what we do.
WHAT?
The types of personal information we collect and share depend on the product or
service you have with us. This information can include:


•    Social Security Number and income
•    Account balances and transaction history
•    Credit scores and employment information


When you are no longer our customer, we continue to share your information as
described in this notice
HOW?
All financial companies need to share customers’ personal information to run
their everyday business. In the section below, we list the reasons financial
companies can share their customers’ personal information; the reasons Prosper
chooses to share; and whether you can limit this sharing.





Reasons we can share your personal information
Does Prosper share?
Can you limit this sharing?
For our everyday business purposes—
such as to process your transactions, maintain your account(s), respond to court
orders and legal investigations, or report to credit bureaus
Yes
No
For our marketing purposes—
to offer our products and services to you
Yes
No
For joint marketing with other financial companies
No
We Don’t Share
For our affiliates’ everyday business purposes—
information about your transactions and experiences
Yes
No
For our affiliate’s everyday business purposes—
Information about your creditworthiness
Yes
Yes
For our affiliates to market to you
Yes
Yes
For nonaffiliates to market to you
Yes
Yes


















--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






 
If you are a new customer, we can begin sharing your information 30 days from
the date we sent this notice (except where we have received your affirmative
consent to begin sharing information sooner, through our privacy policy or
otherwise). When you are no longer our customer, we continue to share your
information as described in this notice. However, you can contact us at any time
to limit our sharing.
Questions?
Email us at privacy@prosper.com or call us at 1-855-755-1919









Who we are
 
Who is providing this notice?
Prosper Funding LLC Prosper Marketplace, Inc.
Prosper Healthcare Lending LLC







What we do
 
How does Prosper protect my personal information?
We protect your personal information from unauthorized access and use with
security measures that comply with federal law. These measures include computer
safeguards and secured files and building.
How does Prosper collect my personal information?
We collect your personal information, for example, when you


§    Open an account or apply for a loan
§    Provide us information including your income and employment information
§    Make a payment on your loan


We also collect your information from others, such as credit bureaus,
affiliates, or other companies.
Why can’t I limit all sharing?
Federal law gives you the right to limit only


§    sharing for affiliates everyday business purposes—information about your
creditworthiness
§    affiliates from using your information to market to you
§    sharing for nonaffiliates to market to you


State laws and individual companies may give you additional rights to limit
sharing
What happens when I limit sharing for an account I hold jointly with someone
else?
Your choices will apply to everyone on your account












--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.















--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.






Affiliates
Companies related by common ownership or control. They can be financial and
nonfinancial companies:


§    In addition to the companies listed on this notice, our affiliates include
BillGuard, Inc., BillGuard Technologies Ltd., and Prosper Assets Holding LLC.
Nonaffiliates
Companies not related by common ownership or control. They can be financial and
nonfinancial companies.


§    Nonaffiliated companies we share with include financial services companies,
marketing companies, and other service providers.
Joint marketing
A formal agreement between nonaffiliated financial companies that together
market financial products or services to you.


§    Prosper doesn’t jointly market.


















--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Terms of Use
Please carefully review these terms and conditions of use before using this site
or accessing any data thereon. Any use of this website creates a binding
agreement to comply with these terms and conditions. If you do not agree to
these terms without limitation or exclusions, you should exit this site
immediately.


USER AGREEMENT


The following are terms of a legal agreement (the “Agreement”) between you,
individually and/or as an agent on behalf of an entity or another registered
user (“you”) and Prosper Funding LLC (“Prosper”) that sets forth the terms and
conditions for your use of this web site (the “Site”). The Site is owned and
operated by Prosper. This Site is being provided to you expressly subject to
this Agreement. By accessing, browsing and/or using the Site, you acknowledge
that you have read, understood, and agree to be bound by the terms of this
Agreement and to comply with all applicable laws and regulations. The terms and
conditions of this Agreement form an essential basis of the bargain between you
and Prosper.


Prosper reserves the right to amend this Agreement at any time and will notify
you of any such changes by posting the revised Agreement on the Site. You should
check this Agreement on the Site periodically for changes. All changes shall be
effective upon posting. Your continued use of the Site after any change to this
Agreement constitutes your agreement to be bound by any such changes. Prosper
may terminate, suspend, change, or restrict access to all or any part of this
Site without notice or liability.


LIMITATIONS OF USE


The copyright in all material on this Site, including without limitation the
text, data, articles, design, source p, software, photos, images and other
information (collectively the “Content”), is held by Prosper or by the original
creator of the material and is protected by U.S. and International copyright
laws or treaties. You agree that the Content may not be copied, reproduced,
distributed, republished, displayed, posted or transmitted in any form or by any
means, including, but not limited to, electronic, mechanical, photocopying,
recording, or otherwise, without the express prior written consent of Prosper.
You acknowledge that the Content is and shall remain the property of Prosper.
You may not modify, participate in the sale or transfer of, or create derivative
works based on any Content, in whole or in part. The use of the Content on any
other Site, including by linking or framing, or in any networked computer
environment for any purpose, is prohibited without Prosper’s prior written
approval.


All data obtained from or provided by Prosper, regardless of the method of
delivery, is explicitly prohibited from publication and distribution and is
subject to the Prosper Data Terms of Use. Moreover, you represent that all data
provided by Prosper to a user,







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




regardless of the method of delivery, is not used for any competing purposes and
only used to permit investment using the products or services of Prosper.


You also may not, without Prosper’s express written permission, “mirror” any
material contained on this Site on any other server. Any unauthorized use of any
Content on this Site may violate copyright laws, trademark laws, the laws of
privacy and publicity, and communications statutes and regulations.


You agree to use the Content and Site only for lawful purposes. You are
prohibited from any use of the Content or Site that would constitute a violation
of any applicable law, regulation, rule or ordinance of any nationality, state,
or locality or of any international law or treaty, or that could give rise to
any civil or criminal liability. Any unauthorized use of the Site, including but
not limited to unauthorized entry into Prosper’s systems, misuse of passwords,
or misuse of any information posted on the Site is strictly prohibited. Prosper
makes no claims concerning whether the Content may be downloaded or is
appropriate for use outside of the United States. If you access this Site from
outside of the United States, you are solely responsible for ensuring compliance
with the laws of your specific jurisdiction. Your eligibility for particular
products or services is subject to final determination by Prosper.


Members of the Prosper community must be U.S. Residents that are 18 years of age
or older. Children under the age of 18 are not eligible to participate in the
offerings on this website.


CONTENT AND USE RESTRICTIONS


You agree not to post, upload, publish, display, transmit, share, store or
otherwise make or attempt to make publicly available on the Site or on any other
website, or in any email, blog, forum, medium or other communication of any
kind, any private or personally identifiable information of any Prosper member
or other third party, including, without limitation, names, addresses, phone
numbers, email addresses, Social Security numbers, driver’s license numbers, or
bank account or credit card numbers, whether or not such private or personally
identifiable information is displayed on or ascertainable from the Site, or
obtained or obtainable from sources unrelated to the Site (such as from a
“Google® search” or other online research).


You agree not to use the Site or any Content to upload, post, email, transmit or
otherwise make available any unsolicited or unauthorized advertising,
promotional materials, “junk mail,” “spam,” “chain letters,” “pyramid schemes,”
or any other form of commercial or non-commercial solicitation or bulk
communications of any kind to any Prosper member or other third party. In order
to protect Prosper members from such advertising or solicitation, Prosper
reserves the right to restrict the number of emails which a member may send to
other members in any 24-hour period to a number which Prosper deems appropriate
in our sole discretion. Directly contacting more than ten (10) Prosper members
with a materially identical message within a 24-hour period is presumed to be
spam and a violation of this Agreement.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




You agree not to use data provided by Prosper, provided in any manner
whatsoever, for any competing uses or purposes. You further agree that you have
never used data, provided in any manner whatsoever, from Prosper in the past to
compete with the products or services of Prosper.


TRADEMARKS


Prosper (including the Prosper logo), Prosper.com, and all related logos
(collectively the “Prosper trademarks”) are trademarks or service marks of
Prosper. Other company, product, and service names and logos used and displayed
on this Site may be trademarks or service marks owned by Prosper or others.
Nothing on this Site should be construed as granting, by implication, estoppel,
or otherwise, any license or right to use any of the Prosper trademarks
displayed on this Site, without our prior written permission in each instance.
You may not use, copy, display, distribute, modify or reproduce any of the
trademarks found on the Site unless in accordance with written authorization by
us. Prosper prohibits use of any of the Prosper trademarks as part of a link to
or from any site unless establishment of such a link is approved in writing by
us in advance. Any questions concerning any Prosper Trademarks, or whether any
mark or logo is a Prosper Trademark, should be referred to Prosper.


LINKS TO THIRD-PARTY SITES


This site may contain links to web sites controlled, owned, and operated by
third parties (the “third-party sites”). Prosper cannot control and has no
responsibility for the accuracy or availability of information provided on the
third-party sites. You acknowledge that use of any third-party sites is governed
by the terms of use for those websites, and not by this Agreement. Links to
third-party sites do not constitute an endorsement or recommendation by Prosper
of such sites or the content, products, advertising or other materials presented
on such sites, but are only for your convenience and you access them at your own
risk. Such third-party sites may have a privacy policy different from that of
Prosper and the third-party site may provide less security than this Site.
Prosper is not responsible for the content of any third-party web sites, nor
does Prosper make any warranties or representations, express or implied,
regarding the content (or the accuracy of such content) on any third-party web
sites, and Prosper shall have no liability of any nature whatsoever for any
failure of products or services offered or advertised at such sites or
otherwise.


CONSENT TO DOING BUSINESS ELECTRONICALLY


Whether you choose to participate on the Prosper platform as a borrower, lender
or group leader, from time to time you will receive disclosures, notices,
documents and information (“Communications”) from Prosper Funding LLC, WebBank,
an FDIC-insured Utah-chartered Industrial Bank or our respective agents
(collectively, “we” or “us”). We can only give you the benefits of our service
by conducting business through the Internet, and therefore we need you to
consent to our giving you Communications







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




electronically. This section informs you of your rights when receiving
Communications from us electronically.


Electronic Communications. You agree that all Communications from us, WebBank,
and our respective agents relating to your use of the Prosper platform may be
provided or made available to you electronically by e-mail or at our website. If
you consent, you still have the right to receive a free paper copy of any
Communication by contacting us in the manner described below. We may discontinue
electronic provision of Disclosures at any time in our sole discretion.


Scope of Consent. Your consent to receive Communications and do business
electronically, and our agreement to do so, applies to all of your interactions
and transactions through the Prosper platform, whether or not you place a
listing or bid, or act as a group leader.


Hardware and Software Requirements. To access and retain the Communications
electronically, you will need to use a computer with Internet Explorer 7.0 or
above, Firefox 3.0 or above, or similar software, Adobe Acrobat and hardware
capable of running this software. You acknowledge that you can access the
electronic Communications in the designated formats described herein.


Mobile Technology. If you are accessing our site electronically through a mobile
device, such as a tablet, smartphone or similar device, you must be able to
print and save the transmitted Communications. You can find apps that support
printing and saving for most mobile devices through your mobile device’s app
store. If your mobile device does not have this functionality, you must access
our website through alternate means that provide you with the ability to print
and save the Communications.


Withdrawing Consent. You may withdraw your consent to receive Communications
electronically by contacting us in the manner described below. If you withdraw
your consent, from that time forward (1) you cannot place any further listings
or bids through the Prosper platform, (2) any pending listings or bids will
automatically terminate and be removed from the Prosper platform, and (3) if you
are a group leader on the Prosper platform, you cannot accept new members into
your group. The withdrawal of your consent will not affect the legal validity
and enforceability of any pending loans obtained through the Prosper platform,
or any electronic Communications provided or business transacted between us
prior to the time you withdraw your consent. With respect to pending loans on
which you are a borrower, lender or group leader entitled to group leader
rewards, we will send you any further Communications by mail or other non-
electronic means.


Assignment. In addition, you further acknowledge that your consent to have all
Communications provided or made available to you in electronic form and to do
business on or through the Prosper platform is assignable to any entity that
owns a (i) Promissory Note evidencing a loan you obtained through the Prosper
platform; or (ii) Borrower Payment Dependent Note you purchased through the
Prosper platform.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Changes in Your Contact Information. Please keep us informed of any changes in
your email or mailing address so that you continue to receive all Communications
without interruption. You can contact us by email at compliance@prosper.com or
by writing to us at Prosper Funding LLC, c/o Prosper Marketplace, Inc., 221 Main
Street, Suite 300, San Francisco, CA 94105, Attn: Compliance.


ADDITIONAL STATE LAW NOTICES FOR BORROWER MEMBERS ARIZONA RESIDENTS
Notice: You may request that the initial disclosures prescribed in the Truth in
Lending Act (15 United States p sections 1601 through 1666j) be provided in
Spanish before signing any loan documents.


Aviso: Usted puede solicitar que las divulgaciones iniciales prescritas en la
Ley Truth in Lending Act (15 Código de los Estados Unidos secciones 1601 hasta
1666j) sean proporcionadas en español antes de firmar cualesquiera documentos
del préstamo.


Notice: Before signing any loan documents or otherwise committing to a loan, you
may download and print copies of those documents from our website and keep them
for your review.


CALIFORNIA RESIDENTS


Married registrants may apply for a separate account. AS REQUIRED BY LAW, YOU
ARE HEREBY NOTIFIED THAT A NEGATIVE CREDIT REPORT REFLECTING ON YOUR CREDIT
RECORD MAY BE SUBMITTED TO A CREDIT REPORTING AGENCY IF YOU FAIL TO FULFILL THE
TERMS OF YOUR CREDIT OBLIGATIONS. BUT, WE WILL NOT SUBMIT A NEGATIVE CREDIT
REPORT TO A CREDIT REPORTING AGENCY ABOUT THIS OBLIGATION UNTIL THE EXPIRATION
OF ANY TIME PERIOD DESCRIBED.


IOWA RESIDENTS


NOTICE TO CONSUMER: 1. Do not sign this paper before you read it. 2. You are
entitled to a copy of this paper. 3. You may prepay the unpaid balance at any
time without penalty and may be entitled to receive a refund of unearned charges
in accordance with law.


KANSAS RESIDENTS


NOTICE TO CONSUMER: 1. Do not sign this agreement before you read it. 2. You are
entitled to a copy of this agreement. 3. You may prepay the unpaid balance at
any time without penalty.


MARYLAND RESIDENTS







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




This loan is being made under, and shall be governed by, the provisions of
Subtitle 10 of Title 12 of the Commercial Law Article of the Maryland p only to
the extent that such provisions are not inconsistent with federal law (12 U.S.C.
§ 1831d) and related regulations and interpretations.


MASSACHUSETTS RESIDENTS


Massachusetts law prohibits discrimination based upon marital status or sexual
orientation.


MISSOURI RESIDENTS


Oral agreements or commitments to loan money, extend credit or to forbear from
enforcing repayment of a debt including promises to extend or renew such debt
are not enforceable. To protect you (borrower(s)) and us (creditor) from
misunderstanding or disappointment, any agreements we reach covering such
matters are contained in this writing, which is the complete and exclusive
statement of the agreement between us, except as we may later agree in writing
to modify it.


NORTH DAKOTA RESIDENTS


MONEY BROKERS ARE LICENSED AND REGULATED BY THE DEPARTMENT OF FINANCIAL
INSTITUTIONS, 2000 SCHAFER STREET, SUITE G, BISMARCK, NORTH DAKOTA 58501-1204.
THE DEPARTMENT OF FINANCIAL INSTITUTIONS HAS NOT PASSED ON THE MERITS OF THE
CONTRACT AND LICENSING DOES NOT CONSTITUTE AN APPROVAL OF THE TERMS OF THE
BROKER’S ABILITY TO ARRANGE ANY LOAN. COMPLAINTS REGARDING THE SERVICES OF MONEY
BROKERS SHOULD BE DIRECTED TO THE DEPARTMENT OF FINANCIAL INSTITUTIONS.


OHIO RESIDENTS


Ohio laws against discrimination require that all creditors make credit equally
available to all credit worthy customers, and that credit reporting agencies
maintain separate credit histories on each individual upon request. The Ohio
civil rights commission administers compliance with this law.


TEXAS RESIDENTS


This lender is licensed and examined by the State of Texas – Office of Consumer
Credit Commissioner. Call the Consumer Credit Hotline or write for credit
information or assistance with credit problems. Office of Consumer Credit
Commissioner, 2601 North Lamar Boulevard, Austin, Texas 78705-4207, (800)
538-1579, www.occc.state.tx.us.


UTAH RESIDENTS







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




As required by Utah law, you are hereby notified that a negative credit report
reflecting on your credit record may be submitted to a credit reporting agency
if you fail to fulfill the terms of your credit obligations.


WASHINGTON RESIDENTS


Oral agreements or oral commitments to loan money, extend credit, or to forbear
from enforcing repayment of a debt are not enforceable under Washington law.


WISCONSIN RESIDENTS


NOTICE TO CUSTOMER: (a) DO NOT SIGN THIS IF IT CONTAINS ANY BLANK SPACES. (b)
YOU ARE ENTITLED TO AN EXACT COPY OF ANY AGREEMENT YOU SIGN. (c) YOU HAVE THE
RIGHT AT ANY TIME TO PAY IN ADVANCE THE UNPAID BALANCE DUE UNDER THIS AGREEMENT
AND YOU MAY BE ENTITLED TO A PARTIAL REFUND OF THE FINANCE CHARGE.


DISCLAIMER OF WARRANTIES


None of Prosper, its parent, any of its affiliates, providers or their
respective officers, directors, employees, agents, independent contractors or
licensors (collectively the “Prosper Parties”) guarantees the accuracy,
adequacy, timeliness, reliability, completeness, or usefulness of any of the
Content and the Prosper Parties disclaim liability for errors or omissions in
the Content.


This Site and all of the Content is provided “as is” and “as available,” without
any warranty, either express or implied, including the implied warranties of
merchantability, fitness for a particular purpose, non-infringement or title.
Additionally, there are no warranties as to the results of your use of the
Content. The Prosper Parties do not warrant that the Site is free of viruses or
other harmful components. This does not affect those warranties which are
incapable of exclusion, restriction or modification under the laws applicable to
this Agreement.


The Prosper Parties may discontinue or make changes in the Content and site at
any time without prior notice to you and without any liability to you. Any dated
information is published as of its date only, and the Prosper Parties do not
undertake any obligation or responsibility to update or amend any such
information. The Prosper Parties reserve the right to terminate any or all Site
offerings or transmissions without prior notice to you.
This Site could contain technical inaccuracies or typographical errors. Use of
this Site is at your own risk.


LIMITATION OF LIABILITY


Under no circumstances will the Prosper Parties be liable for any damages
including general, special, direct, indirect, incidental, consequential,
punitive or any other damages (including, without limitation, lost profits or
business interruption) of any kind







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




whether in an action in contract or negligence arising or relating in any way to
the use or inability to use by any party of the content, the Site or any
third-party site to which this site is linked, or in connection with any failure
of performance, error, omission, interruption, defect, delay in operation or
transmission, computer virus or line or system failure, even if Prosper Parties,
or representatives thereof, are advised of the possibility of such damages,
losses or expenses. The Prosper Parties are not liable for any defamatory,
offensive or illegal conduct of any user. Your sole remedy for dissatisfaction
with this Site is to stop using the Site. If your use of materials from this
Site results in the need for servicing, repair or correction of equipment or
data, you assume any costs thereof. If the foregoing limitation is found to be
invalid, you agree that the Prosper Parties’ total liability for all damages,
losses, or causes of action of any kind or nature shall be limited to the
greatest extent permitted by applicable law.


INDEMNIFICATION


You agree to indemnify and hold harmless Prosper Parties from and against any
and all claims, losses, expenses, demands or liabilities, including attorneys’
fees and costs, incurred by the Prosper Parties in connection with any claim by
a third party (including any intellectual property claim) arising out of (i)
materials and content you submit to, post to or transmit through the Site, or
(ii) your use of the Site in violation of this Agreement or in violation of any
applicable law. You further agree that you will cooperate fully in the defense
of any such claims. Prosper Parties reserve the right, at their own expense, to
assume the exclusive defense and control of any matter otherwise subject to
indemnification by you, and you shall not in any event settle any such claim or
matter without the written consent of Prosper. You further agree to indemnify
and hold harmless Prosper Parties from any claim arising from a third party’s
use of information or materials of any kind that you post to the Site.


MONITORING OF THE SITE


Prosper has no obligation to monitor the Site; however, you acknowledge and
agree that Prosper has the right to monitor the Site electronically from time to
time and to disclose any information as necessary or appropriate to satisfy any
law, regulation or other governmental request, to operate the Site, or to
protect itself or other users of the Site.


SUBMISSIONS TO THE SITE


All remarks, discussions, ideas, concepts, know-how, techniques, graphics or
other submissions communicated to Prosper through this Site (collectively,
“Submissions”) will be deemed and remain the property of Prosper, and Prosper is
entitled to use any Submission for any purpose, without restriction or
compensation to the individual who has provided the Submission. Prosper shall
not be subject to any obligations of confidentiality regarding Submissions
except as expressly agreed by Prosper or as otherwise required by applicable
law. Nothing herein contained shall be construed as limiting Prosper’s
responsibilities and obligations under its Privacy Policy.







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




USE OF PERSONALLY IDENTIFIABLE INFORMATION


Prosper’s practices and policies with respect to the collection and use of
personally identifiable information are governed by Prosper’s Privacy Policy.


AVAILABILITY


This Site is not intended for distribution to, or use by, any person or entity
in any jurisdiction or country where such distribution or use would be contrary
to applicable law or regulation. By offering this Site and Content no
distribution or solicitation is made by Prosper to any person to use the Site or
Content in jurisdictions where the provision of the Site and/or Content is
prohibited by law.


TERMINATION


This Agreement is effective until terminated by Prosper. Prosper may terminate
this Agreement at any time without notice, or suspend or terminate your access
and use of the Site at any time, with or without cause, in Prosper’s absolute
discretion and without notice. The following provisions of this Agreement shall
survive termination of your use or access to the Site: the sections concerning
Indemnification, Disclaimer of Warranties, Limitation of Liability, Waiver,
Applicable Law and Dispute Resolution, and General Provisions, and any other
provision that by its terms survives termination of your use or access to the
Site.


WAIVER


Failure by Prosper to enforce any of its rights under this Agreement shall not
be construed as a waiver of those rights or any other rights in any way
whatsoever.


APPLICABLE LAW AND DISPUTE RESOLUTION


This Agreement and all other aspects of your use of the Site shall be governed
by and construed in accordance with the laws of the United States and, to the
extent applicable, to the laws of the State of California, without regard to its
conflict of laws rules. You agree that you will notify Prosper in writing of any
claim or dispute concerning or relating to the Site and the information or
services provided through it, and give Prosper a reasonable period of time to
address it BEFORE bringing any legal action, either individually, as a class
member or representative, or as a private attorney general, against Prosper.


OTHER AGREEMENTS


This Agreement shall be subject to any other agreements you have entered into
with Prosper.


ADDITIONAL TERMS







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Certain sections or pages on the Site may contain separate terms and conditions
of use, which are in addition to the terms and conditions of this Agreement. In
the event of a conflict, the additional terms and conditions will govern for
those sections or pages.


SEVERABILITY


If any provision of this Agreement is found to be invalid or unenforceable, the
remaining provisions shall be enforced to the fullest extent possible, and the
remaining provisions of the Agreement shall remain in full force and effect.


GENERAL PROVISIONS


This Agreement supersedes any previous Terms of Use Agreement to which you and
Prosper may have been bound. This Agreement will be binding on, inure to the
benefit of, and be enforceable against the parties and their respective
successors and assigns. Neither the course of conduct between parties nor trade
practice shall act to modify any provision of the Agreement. All rights not
expressly granted herein are hereby reserved. Headings are for reference
purposes only and in no way define, limit, construe or describe the scope or
extent of such section.


COPYRIGHT COMPLAINTS


If you believe, in good faith, that any materials on the Site infringe your
copyrights, notifications of claimed copyright infringement should be sent to
Prosper’s designated agent. Notification should include:


•
an electronic or physical signature of the person authorized to act on behalf of
the owner of the copyright interest;

•
a description of the copyrighted work that you claim has been infringed;

•
a description of where the material you claim is infringing is located on the
Site;

•
a statement by you that you have a good faith belief that the disputed use is
not authorized by the copyright owner, its agent or the law; and

•
a statement by you, made under penalty of perjury, that the above information in
your notice is accurate and that you are the copyright owner or duly authorized
to act on the copyright owner’s behalf.



You may contact Prosper’s agent for notification of claimed copyright
infringement by e- mail at copyright@prosper.com or by regular mail at Prosper
Funding LLC, c/o Prosper Marketplace, Inc., 221 Main Street, 3rd Floor, San
Francisco, California 94105, Attention: Compliance.


CONTACTING US


If you have questions regarding the Agreement or the practices of Prosper,
please contact us by e-mail at compliance@prosper.com or by regular mail at
Prosper Funding







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




LLC, c/o Prosper Marketplace, Inc., 221 Main Street, 3rd Floor, San Francisco,
California 94105, Attention: Compliance.


Last Updated: September 3, 2015







--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.








EXHIBIT F


FORM OF BORROWER FUNDING NOTICE




























































































LOAN PURCHASE AGREEMENT (PROSPER) – EXHIBIT F







--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




Funding Notice
Report Date Origination Date Total Loans Total Dollars
2/6/2017


2/7/2017


375


$
4,270,663.00





The above amount to be wired between the hours of 5am and 8am Pacific Time on
Tuesday Feb 7 2017


Loan ID
Original Amount Borrowed
Rating
Term Months
Interest Rate
Origination Date
First Payment Date
Maturity Date
Number Of Payments
Monthly Payment Amount
FICO
Range
State
APR
Expected Return
Stress Return
736933
$7,700.00
A
36
9.35
2/7/2017
3/7/2017
2/7/2020
36
$246.11
640-659
OH
9.15
4.00
2.00
736942
$7,000.00
D
60
24.99
2/7/2017
3/7/2017
2/7/2022
60
$205.42
640-659
OH
9.15
4.00
2.00
736945
$10,000.00
B
60
12.65
2/7/2017
3/7/2017
2/7/2022
60
$225.74
640-659
OH
9.15
4.00
2.00
736951
$35,000.00
C
60
15.93
2/7/2017
3/7/2017
2/7/2022
60
$849.83
640-659
OH
9.15
4.00
2.00
736957
$5,500.00
HR
36
31.92
2/7/2017
3/7/2017
2/7/2020
36
$239.31
640-659
OH
9.15
4.00
2.00
736960
$7,500.00
HR
36
31.92
2/7/2017
3/7/2017
2/7/2020
36
$326.33
640-659
OH
9.15
4.00
2.00
736963
$3,000.00
D
36
23.1
2/7/2017
3/7/2017
2/7/2020
36
$116.29
640-659
OH
9.15
4.00
2.00
736966
$4,000.00
HR
36
31.92
2/7/2017
3/7/2017
2/7/2020
36
$174.04
640-659
OH
9.15
4.00
2.00
736969
$5,000.00
E
36
31.24
2/7/2017
3/7/2017
2/7/2020
36
$215.67
640-659
OH
9.15
4.00
2.00
736972
$15,000.00
C
36
15.93
2/7/2017
3/7/2017
2/7/2020
36
$526.84
640-659
OH
9.15
4.00
2.00
736975
$15,000.00
B
36
11.3
2/7/2017
3/7/2017
2/7/2020
36
$493.21
640-659
OH
9.15
4.00
2.00
736978
$15,000.00
E
36
26.99
2/7/2017
3/7/2017
2/7/2020
36
$612.30
640-659
OH
9.15
4.00
2.00
736981
$15,000.00
E
36
26.99
2/7/2017
3/7/2017
2/7/2020
36
$612.30
640-659
OH
9.15
4.00
2.00
736990
$11,300.00
C
36
19.99
2/7/2017
3/7/2017
2/7/2020
36
$419.89
640-659
OH
9.15
4.00
2.00
736999
$8,000.00
D
36
25.99
2/7/2017
3/7/2017
2/7/2020
36
$322.28
640-659
OH
9.15
4.00
2.00
737008
$11,000.00
C
36
19.24
2/7/2017
3/7/2017
2/7/2020
36
$404.55
640-659
OH
9.15
4.00
2.00
737011
$7,500.00
HR
36
31.92
2/7/2017
3/7/2017
2/7/2020
36
$326.33
640-659
OH
9.15
4.00
2.00
737014
$3,500.00
HR
36
31.92
2/7/2017
3/7/2017
2/7/2020
36
$152.29
640-659
OH
9.15
4.00
2.00
737020
$7,000.00
B
36
12.1
2/7/2017
3/7/2017
2/7/2020
36
$232.83
640-659
OH
9.15
4.00
2.00
737023
$5,000.00
C
36
14.25
2/7/2017
3/7/2017
2/7/2020
36
$171.50
640-659
OH
9.15
4.00
2.00
737026
$10,000.00
E
36
27.99
2/7/2017
3/7/2017
2/7/2020
36
$413.58
640-659
OH
9.15
4.00
2.00
737029
$4,700.00
E
36
29.74
2/7/2017
3/7/2017
2/7/2020
36
$198.85
640-659
OH
9.15
4.00
2.00
737035
$7,500.00
HR
36
31.92
2/7/2017
3/7/2017
2/7/2020
36
$326.33
640-659
OH
9.15
4.00
2.00
737038
$5,000.00
A
36
7.5
2/7/2017
3/7/2017
2/7/2020
36
$155.53
640-659
OH
9.15
4.00
2.00
737041
$20,000.00
C
36
15.45
2/7/2017
3/7/2017
2/7/2020
36
$697.72
640-659
OH
9.15
4.00
2.00
737050
$3,500.00
B
60
12.1
2/7/2017
3/7/2017
2/7/2022
60
$78.03
640-659
OH
9.15
4.00
2.00
737053
$10,500.00
D
60
23.1
2/7/2017
3/7/2017
2/7/2022
60
$296.60
640-659
OH
9.15
4.00
2.00
737056
$21,100.00
D
60
24.99
2/7/2017
3/7/2017
2/7/2022
60
$619.19
640-659
OH
9.15
4.00
2.00
737059
$2,000.00
E
36
29.74
2/7/2017
3/7/2017
2/7/2020
36
$84.62
640-659
OH
9.15
4.00
2.00
737086
$5,000.00
HR
36
31.92
2/7/2017
3/7/2017
2/7/2020
36
$217.55
640-659
OH
9.15
4.00
2.00
737089
$15,000.00
E
36
27.99
2/7/2017
3/7/2017
2/7/2020
36
$620.37
640-659
OH
9.15
4.00
2.00






--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




737092
$20,000.00
D
60
23.99
2/7/2017
3/7/2017
2/7/2022
60
$575.24
640-659
OH
9.15
4.00
2.00
737095
$10,000.00
D
60
24.99
2/7/2017
3/7/2017
2/7/2022
60
$293.45
640-659
OH
9.15
4.00
2.00
737098
$15,000.00
D
36
23.99
2/7/2017
3/7/2017
2/7/2020
36
$588.41
640-659
OH
9.15
4.00
2.00
737101
$15,000.00
C
36
15.45
2/7/2017
3/7/2017
2/7/2020
36
$523.29
640-659
OH
9.15
4.00
2.00
737104
$25,000.00
C
36
14.8
2/7/2017
3/7/2017
2/7/2020
36
$864.19
640-659
OH
9.15
4.00
2.00
737107
$15,000.00
B
60
12.1
2/7/2017
3/7/2017
2/7/2022
60
$334.43
640-659
OH
9.15
4.00
2.00
737110
$7,000.00
B
36
13.15
2/7/2017
3/7/2017
2/7/2020
36
$236.36
640-659
OH
9.15
4.00
2.00
737113
$10,000.00
C
36
18.6
2/7/2017
3/7/2017
2/7/2020
36
$364.54
640-659
OH
9.15
4.00
2.00
737116
$20,000.00
C
36
18.15
2/7/2017
3/7/2017
2/7/2020
36
$724.55
640-659
OH
9.15
4.00
2.00
737119
$17,000.00
B
60
11.3
2/7/2017
3/7/2017
2/7/2022
60
$372.17
640-659
OH
9.15
4.00
2.00
737122
$10,000.00
C
36
19.99
2/7/2017
3/7/2017
2/7/2020
36
$371.58
640-659
OH
9.15
4.00
2.00
737131
$12,200.00
B
36
10.47
2/7/2017
3/7/2017
2/7/2020
36
$396.36
640-659
OH
9.15
4.00
2.00
737134
$10,000.00
B
60
12.65
2/7/2017
3/7/2017
2/7/2022
60
$225.74
640-659
OH
9.15
4.00
2.00
737137
$7,000.00
B
36
10.86
2/7/2017
3/7/2017
2/7/2020
36
$228.71
640-659
OH
9.15
4.00
2.00
737140
$10,000.00
D
36
24.99
2/7/2017
3/7/2017
2/7/2020
36
$397.55
640-659
OH
9.15
4.00
2.00
737215
$10,000.00
B
36
12.65
2/7/2017
3/7/2017
2/7/2020
36
$335.26
640-659
OH
9.15
4.00
2.00
737218
$15,000.00
A
36
7.9
2/7/2017
3/7/2017
2/7/2020
36
$469.35
640-659
OH
9.15
4.00
2.00
737224
$4,500.00
E
60
29.74
2/7/2017
3/7/2017
2/7/2022
60
$144.87
640-659
OH
9.15
4.00
2.00
737227
$10,000.00
A
36
7.5
2/7/2017
3/7/2017
2/7/2020
36
$311.06
640-659
OH
9.15
4.00
2.00
737233
$2,000.00
D
36
23.99
2/7/2017
3/7/2017
2/7/2020
36
$78.46
640-659
OH
9.15
4.00
2.00
737263
$20,000.00
C
36
17.45
2/7/2017
3/7/2017
2/7/2020
36
$717.54
640-659
OH
9.15
4.00
2.00
737266
$9,000.00
D
36
24.99
2/7/2017
3/7/2017
2/7/2020
36
$357.79
640-659
OH
9.15
4.00
2.00
737281
$16,000.00
D
36
25.99
2/7/2017
3/7/2017
2/7/2020
36
$644.56
640-659
OH
9.15
4.00
2.00
737314
$2,000.00
C
36
18.15
2/7/2017
3/7/2017
2/7/2020
36
$72.46
640-659
OH
9.15
4.00
2.00
737323
$3,000.00
C
36
14.8
2/7/2017
3/7/2017
2/7/2020
36
$103.70
640-659
OH
9.15
4.00
2.00
737326
$10,000.00
B
36
12.1
2/7/2017
3/7/2017
2/7/2020
36
$332.62
640-659
OH
9.15
4.00
2.00
737335
$5,600.00
E
36
31.24
2/7/2017
3/7/2017
2/7/2020
36
$241.55
640-659
OH
9.15
4.00
2.00
737341
$14,000.00
AA
36
6.9
2/7/2017
3/7/2017
2/7/2020
36
$431.64
640-659
OH
9.15
4.00
2.00
737344
$15,000.00
C
36
18.15
2/7/2017
3/7/2017
2/7/2020
36
$543.42
640-659
OH
9.15
4.00
2.00
737365
$35,000.00
B
36
12.65
2/7/2017
3/7/2017
2/7/2020
36
$1,173.40
640-659
OH
9.15
4.00
2.00
737368
$7,500.00
HR
36
31.92
2/7/2017
3/7/2017
2/7/2020
36
$326.33
640-659
OH
9.15
4.00
2.00
737380
$10,000.00
B
36
13.15
2/7/2017
3/7/2017
2/7/2020
36
$337.66
640-659
OH
9.15
4.00
2.00
737386
$15,000.00
B
36
13.15
2/7/2017
3/7/2017
2/7/2020
36
$506.49
640-659
OH
9.15
4.00
2.00
737395
$2,000.00
E
60
26.99
2/7/2017
3/7/2017
2/7/2022
60
$61.06
640-659
OH
9.15
4.00
2.00
737398
$12,000.00
AA
36
6.9
2/7/2017
3/7/2017
2/7/2020
36
$369.98
640-659
OH
9.15
4.00
2.00
737404
$7,500.00
HR
36
31.92
2/7/2017
3/7/2017
2/7/2020
36
$326.33
640-659
OH
9.15
4.00
2.00
737410
$9,000.00
C
36
19.99
2/7/2017
3/7/2017
2/7/2020
36
$334.43
640-659
OH
9.15
4.00
2.00
737422
$15,000.00
B
36
13.15
2/7/2017
3/7/2017
2/7/2020
36
$506.49
640-659
OH
9.15
4.00
2.00
737425
$28,300.00
D
36
21.85
2/7/2017
3/7/2017
2/7/2020
36
$1,078.59
640-659
OH
9.15
4.00
2.00






--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] indicates that text has been omitted which is the subject of a
confidential treatment request.
This text has been separately filed with the SEC.




737428
$25,000.00
C
36
16.29
2/7/2017
3/7/2017
2/7/2020
36
$882.51
640-659
OH
9.15
4.00
2.00
737434
$9,600.00
C
60
15.45
2/7/2017
3/7/2017
2/7/2022
60
$230.66
640-659
OH
9.15
4.00
2.00
737449
$4,000.00
HR
36
31.92
2/7/2017
3/7/2017
2/7/2020
36
$174.04
640-659
OH
9.15
4.00
2.00
737464
$15,000.00
C
36
15.93
2/7/2017
3/7/2017
2/7/2020
36
$526.84
640-659
OH
9.15
4.00
2.00
737467
$12,000.00
B
60
11.7
2/7/2017
3/7/2017
2/7/2022
60
$265.12
640-659
OH
9.15
4.00
2.00
737470
$5,000.00
E
60
30.49
2/7/2017
3/7/2017
2/7/2022
60
$163.28
640-659
OH
9.15
4.00
2.00
737473
$18,000.00
C
36
13.75
2/7/2017
3/7/2017
2/7/2020
36
$613.01
640-659
OH
9.15
4.00
2.00
737482
$10,000.00
E
36
26.99
2/7/2017
3/7/2017
2/7/2020
36
$408.20
640-659
OH
9.15
4.00
2.00
737485
$25,000.00
D
60
23.99
2/7/2017
3/7/2017
2/7/2022
60
$719.05
640-659
OH
9.15
4.00
2.00
737488
$15,000.00
AA
36
5.32
2/7/2017
3/7/2017
2/7/2020
36
$451.72
640-659
OH
9.15
4.00
2.00
737491
$11,000.00
D
60
21.85
2/7/2017
3/7/2017
2/7/2022
60
$302.87
640-659
OH
9.15
4.00
2.00
737494
$10,000.00
C
36
19.99
2/7/2017
3/7/2017
2/7/2020
36
$371.58
640-659
OH
9.15
4.00
2.00
737500
$9,000.00
B
36
12.65
2/7/2017
3/7/2017
2/7/2020
36
$301.73
640-659
OH
9.15
4.00
2.00
737524
$8,000.00
D
36
21.85
2/7/2017
3/7/2017
2/7/2020
36
$304.90
640-659
OH
9.15
4.00
2.00
737533
$9,500.00
AA
36
5.32
2/7/2017
3/7/2017
2/7/2020
36
$286.09
640-659
OH
9.15
4.00
2.00
737542
$15,000.00
C
60
19.24
2/7/2017
3/7/2017
2/7/2022
60
$391.09
640-659
OH
9.15
4.00
2.00
737602
$7,500.00
HR
36
31.92
2/7/2017
3/7/2017
2/7/2020
36
$326.33
640-659
OH
9.15
4.00
2.00
737608
$15,000.00
E
36
30.49
2/7/2017
3/7/2017
2/7/2020
36
$640.81
640-659
OH
9.15
4.00
2.00
737644
$2,000.00
C
36
18.15
2/7/2017
3/7/2017
2/7/2020
36
$72.46
640-659
OH
9.15
4.00
2.00
737650
$10,000.00
C
36
16.93
2/7/2017
3/7/2017
2/7/2020
36
$356.18
640-659
OH
9.15
4.00
2.00
737653
$5,000.00
C
60
18.15
2/7/2017
3/7/2017
2/7/2022
60
$127.38
640-659
OH
9.15
4.00
2.00
737662
$20,000.00
A
36
8.2
2/7/2017
3/7/2017
2/7/2020
36
$628.57
640-659
OH
9.15
4.00
2.00
737668
$15,000.00
B
36
12.1
2/7/2017
3/7/2017
2/7/2020
36
$498.93
640-659
OH
9.15
4.00
2.00
737719
$10,000.00
B
36
12.65
2/7/2017
3/7/2017
2/7/2020
36
$335.26
640-659
OH
9.15
4.00
2.00
737737
$8,000.00
C
36
14.8
2/7/2017
3/7/2017
2/7/2020
36
$276.54
640-659
OH
9.15
4.00
2.00
737740
$10,000.00
E
60
30.49
2/7/2017
3/7/2017
2/7/2022
60
$326.55
640-659
OH
9.15
4.00
2.00
737746
$10,000.00
AA
36
6.9
2/7/2017
3/7/2017
2/7/2020
36
$308.31
640-659
OH
9.15
4.00
2.00
737749
$11,000.00
AA
36
5.7
2/7/2017
3/7/2017
2/7/2020
36
$333.15
640-659
OH
9.15
4.00
2.00
737752
$12,000.00
D
60
23.99
2/7/2017
3/7/2017
2/7/2022
60
$345.15
640-659
OH
9.15
4.00
2.00
737758
$5,200.00
A
36
8.2
2/7/2017
3/7/2017
2/7/2020
36
$163.43
640-659
OH
9.15
4.00
2.00
737767
$7,000.00
C
36
14.25
2/7/2017
3/7/2017
2/7/2020
36
$240.09
640-659
OH
9.15
4.00
2.00




